Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 1 of 204




          EXHIBIT
            ''15''
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                          Main Document    Page 2 of 204

     ~--                ------                        -----------7
 1        CALIFORNIA SUPERIOR COURT OF THE STATE OF CALIFORNIA
 2               COUNTY OF LOS ANGELES, CENTRAL DISTRICT
 3
 4       PAULA THOMAS, INDIVIDUALLY    }
         AND IN THE RIGHT OF AND FOR   )
 5       THE BENEFIT OF THOMAS WYLDE,  )
         LLC, A CALIFORNIA LIMITED     )
 6       LIABILITY COMPANY, AND PDTW   )
         [PAULA DOROTHY THOMAS WYLDE), )
 7       LLC, A CALIFORNIA LIMITED     )
         COMPANY,                      )
 8                                               }
                          Plaintiffs,            )
 9                                               }
                 vs .                            )   Case No.~   BC596495
10                                               )
         THOMAS WYLDE, LLC, A                    )
11       CALIFORNIA LIMITED LIABILITY )
         COMPANY, JOHN HANNA, AN        )
12       INDIVIDUAL , JENE PARK , AN    )
         INDIVIDUAL, SHOT IN THE        )
13       ARMOIRE , LLC, A FLORIDA       )
         LIMITED LIABILITY COMPANY, AND )
14       H&H FASHION, LLC, A FLORIDA    )
         LIMITED LIABILITY COMPANY,     )
15       AND DOES 1 THROUGH 50,         )
                                                 )
16
         _______________  Defendants.            )
                                                 )

17
18                       DEPOSITION OF MELDY RAFOLS
19                         Los Angelesr California
20                         Friday, August 18, 2017
21
22       Reported by :
         Damon M. LeBlanc
23       CSR No. 11958
         Job No. 2679975
                                                                              l
     I
24
25                                                                            I
     l           - - -- - - - - - - - - - - - -
                               Veritext Le.gal Solutions
                                                                   Pag~_J
                                    866 299-5127
  Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                           Main Document    Page 3 of 204


 1.    CALIFORNIA SUPERIOR COURT OF THE STATE OF CALIFORNIA
 2            COUNTY OF LOS ANGELES, CENTRAL DISTRICT
 3
 4    PAULA THOMAS, INDIVI DUALLY                )
      AND IN THE RIGHT OF AND FOR                )
 5    THE BENEFIT OF THOMAS WYLDE,               )
      LLC, A CALIFORNIA LIMITED                  )
 6    LIABILITY COMPANY, AND PDTW                )
      [PAULA DOROTHY THOMAS WYLDE],              )
 7    LLC, A CALIFORNIA LIMITED                  )
      COMPANY,                                   )
 8                                               )
                          Plaintif fs ,          )
 9                                               )
                vs.                              )   Case No.: BC596495
10                                               )
      THOMAS WYLDE , LLC, A         )
11    CALIFORNIA LIMITED LIABILITY )
      COMPANY, JOHN HANNA, AN       )
12    INDIVIDUAL, JENE PARK, AN     )
      INDIVIDUAL, SHOT IN THE       )
13    ARMOIRE, LLC, A FLORIDA       )
      LIMITED LIABILITY COMPANY, AND)
14    H&H FASHION, LLC, A FLORIDA   )
      LIMITED LIABILITY COMPANY,    )
15    AND DOES 1 THROUGH 50,        )
                                                 )
                          Defendants.            )

17
      ---------------- )
18            Deposition of MELDY RAFOLS, taken on behalf
19    of the Plaintiff, at 2049 Century Park East,
20    Suite 2400, Los Angeles, California, beginning at
21    8:43 a.m. and ending at 12:20 p.m ., Friday,
22    August 18, 20 17, before Damon M. LeBlanc , Certified
23    Shorthand Reporter, Number 11958.
24
25



         - -- - - - - - - - - - - - - - - - -              -- -
                                Veritext Legal Solutions
                                     866 299-5127
  Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                           Main Document    Page 4 of 204


 1    APPEARANCES:
 2    For the Plaintiffs:
 3               OT CONSULTING, INC.
                 By:      Dimitrios P. Biller, Esq.
 4               15113 West Sunset Boulevard
                 Suite 9
 s               Pacific Palisades, California 90272
                 Telephone:        310-459-9870
 6               E - mail:     biller_idtconsulting@verizon.net
 7    For the Defendants:
 8            LAW OFFICES OF RICHARD BYRON PEDDIE
                 By:      Richard Byron Peddie, Esq.
 9               5051 Euclid Avenue
                 Boulder, C.olorado 80303
1.0              Telephone:        303-444-5447
11    Also Present:
12               Paula Thomas
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                                  Page 3
                 --- - - -                  - - - ----       ------- -
                                Veritext Legal Solutions
                                     866 299-5127
        Case 6:16-bk-15889-SY               Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                  Desc
                                             Main Document    Page 5 of 204


Doug Lee

From:                                 Stephen Choi <stephen@choisite.com>
Sent:                                 Tuesday, November 18, 2014 3:53 AM
To:                                   John Hanna
Cc:                                   Doug Lee; Roger Kuo; Meldy Rafols
Subject:                              Re: Loan $2M ..



We will split this loan between Eni and Shoeb ....

Thanks

On Monday, November 17, 2014, John Hanna <johnhanna@thomaswylde .com> wrote:
Stephen thank you
Whose name should I put on the agreement ? Regards John

Sent from my iPhone

On Nov 17, 2014, at 4:33 PM, "Stephen Choi'' <:stephen@choisite.com> wrote:

         yes I can send next week no problem

         On Mon, Nov 17, 2014 at.6:24 PM, John Hanna <johnhanna@thomaswylde.com> wrote:
         Stephen.Yes.I did get it.

         I wasn' t sure of our next step .. We will update the loan agreement to include the 1P and send it
         to you tomorrow ..

         Please let's know who' s name should be on the loan document and also, please could you also
         let's know if we can .receive the funds by next week to pay off CBC as they a requesting a date
         of settlement. ..


           many thanks john

           Regards,

         John Hanna
         Chief Executive Officer

           THOMAS WYLDE
           3231 S. La Cienega Blvd.
           Los Angeles, CA 90016

           phone:                310 559. 5549
           mobile:               310 770 3741


                                iohnhanna@ThomasWylde,com
                                                             1



                                                                                                                LEE000071
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13         Desc
                          Main Document    Page 6 of 204


 11                                 I N D E X
 2   I   THE WITNESS !                                      EXAMINATION
 3       MELOY RAFOLS
                                                                   Page
:1
 6
                         BY MR. BILLER:
                         BY MR . PEDDIE:
                                                                  6, 143
                                                             139, 1 56
 7
 8                              E X H I B I T S
                                                             Page           Page
 9       Exhibit         Description                      Introduced       Marked
10       Exhibit 65      Thomas Wylde LLC                    41              41
                         Transactions by
11                       Account
12       Exhibit 66      Agreement to Purchase               53              53
                         Membership Interest
13
         Exhibit 67      Exhibit A to Agreement              54              54
14                       to Purchase Membership
                         Interest
15
         Exhibit 68      Thomas Wylde documents              67              67
16                       beginning with Notice
                         of Issuance of New
17                       Membership Interest
18       Exhibit 69      E-mail from David                   84              84
                         Schnider to Paula Thomas
19                       Subject: Meeting today
20       Exhibit 70      E-mails between John                88              88
                         Hanna and Meldy Rafols
21                       Subject: Executive Paycut
22       Exhibit 71      E-mails between Paula               91              92
                         Thomas and Meldy Rafols
23                       Subject: Executive Paycut
24       Exhibit 72      Third Amended Exhibit B             95              95
25                             Cont inued ...

                                                                    Page 4

                               Veritext Legal Solutions
                                    866 299-5127
     Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13     Desc
                              Main Document    Page 7 of 204


 l       INDEX OF EXHIBITS (CONTINUED) :
 2                                                              Page        Page
         Exhibit             Description                      Introduced   Marked
 3
         Exhibit 73          November 9, 2016                    98          98
                             "CONFIDENTIAL"
                             Kyu Rong Kim, CPA.
 s                           letterhead and
                             attached tax returns
 6
         Exhibit 74          Thomas Wylde 2014                   117         117
 7                           Tax Returns
 8       Exhibi t 75         Thomas Wylde LLC                    128         128
                             QuickReport
 9
10                     Wi tness Instructed Not To Answer
ll.                                 Page            Line
12                                  25                  24
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                       Page 5
         ----                                                   ----
                                   Veritext Legal Solutions
                                        866 299-S 127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                          Main Document    Page 8 of 204


 1       Los Angeles, California , Friday, August 18, 2017

 2                        8:43 a.m. - 12:20 p.m.
 3

 4                               MELDY RAFOLS ,

 5   having been first duly sworn by the Certified Shorthand                  I
 6   Reporter, was examined and testified as follows:

 7

 8                                 EXAMINATION

 9   BY MR. BILLER:
10             Q         State your name ~or the record, please .

11             A         Meldy Rafols.

12             Q         Do you mind if I called you Meldy or

13   Ms. Rafols?

14             A         Meldy is okay.

15             MR. PEDDIE:       I'd like to enter an appearance .
16             MR. BILLER:       I'm sorry.
17             MR. PEDDIE:       Richard Peddie on behalf of
18   Thomas Wylde, LLC, and noting that it is 8:43 a.m.

19             MR. BILLER:       Dimitrios Biller on behalf of

20   Plaintiff.     Also, Paula Thomas is sitting in on the

21   deposition.

22   BY MR. BILLER:
23             Q         Meldy, have you had your deposition
24   taken before?

25             A         No.

                                                                Page 6

                               Veritext Legal Solutions
                                    866 299-5127
  Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                           Main Document    Page 9 of 204


 1              Q         Have you ever testified in court?
 2              A         Once.
 3              Q         When was that?
 4              A         Long time ago.           I can't remember.

 s     2006-7, maybe .

 6              Q         Was that for a civil case or criminal
 7     case?
 8              A         It's bankruptcy.
 9              Q         Was that your own case?
10              A         No, it's a company.
11              Q         What company?
12              A         The Fashion House.
13              Q         I'm sorry?
14              A         The Fashion House .
15              Q         Okay .    And when did that bankruptcy take
16    place?
17              A         I believe, 2007.
                Q         Okay .    Were you working for the company
19    at the time?
20              .A        Yeah .
21              Q         In what position?
2.2             A         Controller .

23              Q         Okay.    And what chapter was that
24    bankruptcy?
25              A         11.


                                                                  Page 7
      ------ ----                  -- - - - - - - ____________,
                                Veritext Legal Solutions
                                     866 299-5127
     Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                             Main Document    Page 10 of 204

      ,- - -----       -- - - - - - - - - -~- ---                  --- --- ---
 1                 Q         What was the result of the bankruptcy
 2       proceedings?
 3                 A         I have no idea.
 4                 Q         Okay.      And why were you called as a
 5       witness, do you know?
 6                 A         Just to verify some information.
 7                 Q         On authenticating documents, things of
 8       that nature?
 9                 A         No, just questions .
10                 Q         Well, let's go over some of the ground
11       rules that govern these proceedings .                 I don't think

12       we're going to have any problems because you seem to be
13       .a person who listens very well and waits until
14       responses are appropriate.
15                 Only one person should speak at a time because
16       the court reporter is taking down what is being said by j
17       everybody.     So when everybody talks at the same time,
18       he cannot possibly take down what is being said .                 Do
19       you understand?
20                 A         Yes.
21                 Q         Okay.      Also, you can't say "uh-huh" or
22       "huh-uh," physical gestures.                The reporter is not
23       entitled to interpret those physical gestures.                  You
24       always have to give a verbal response.                 Do you
25       understand?

                                                                      Page 8

                                    Veritext Legal Solutions
                                         866 299-5127
  Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13       Desc
                           Main Document    Page 11 of 204


       r
  1
  2    I
                      A
                      Q
                             Yes .
                             You understand that you took an oath to
                                                                              7
  3
       I   tell the truth?

  4 1                 A      Yes.
  5                   Q      You understand that you have to tell the               J
       I
  6        truth even if the information or answers you give are
  7    l   damaging to yourself personally or to Thomas Wylde or
  8    I   anybody else.     Do you understand?

  9    !              A      Yes .
10
       I              Q      It's very important because our whole
11         system of justice depends on honesty and truthfulness .

12
       I   Do you understand?
   I
.1 3                  A      Yes.

14 I                  Q      If you make a dishonest statement t hat I
15 !       believe to be truthful, it may change the whole course
16         of this c ase that's on going to tr ial on October 10 .
   I
17                    A      Yes.
18
       I              Q      The penalty of perjury applies.          Do you
19     I   understand that?
20     I           A         Yes.
21
       I              Q      Do you understand the penalty of
22         perjury?
23                    A      Yes.
24                    Q      If any question or statement that I make
25         is vague, ambiguous, unintelligible, please tell me.

                                                                   Page 9
                          ----- -- ---- ---- -- -- -- -                       -    _j
                                     Veritext Legal Solutions
                                          866 299-5127
                        Case 6:16-bk-15889-SY           Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                                      Desc
                                                        Main Document    Page 12 of 204
2014 DEPRECIATION AND AMORTIZATION REPORT

                                                                                                                                     OTHER            1
   Auel                               Date                     LI,-    Uoad~sted       Buso/o
                                                                                                    .
                                                                                                Reductiort In          Basis For       Accumulated        Current     Current Vear
    No.          Description        Acquired   Method   Life   No.    Cost Dr Basis     Exel       Basis              Depreciation     Depreciation       Sec 179      Deduction


                                                                             882.                                            882.             882.                               o.
                                                                                                                             949.             949.                               o.
                                                                                                                        '
                                                                                                                        1,110.
                                                                                                                                          '
                                                                                                                                          1,110.                                 o.
                                                                                                                                          1 200.
                                                                                                                         3 , 950.         3,950.                                 0   I




                                                                                                                                                                             415.
                                                                         5,427 .                                         5,427.           3 ,765 .                           949.
                                                                             392.                                            392.                                              69.
                                                                                                                         3 , 262.         2,264.                             571.
                                                                             901.                      901.                                                                      O.,

                                                                         2,770.                    2,770.                                                                        o.
             nv.u                                                            8·68.                     868.                                                                      o.
          EASEHOLD
          MPROVEMBNTS                                                                                                  20 , 241.        20,241.                                  0.
                                                                                                   1,219.                1 218.                                          1 393.
                                                                         1 , 740 .                     870.                  870 .
                                                                             877.                      139.                  438.                                            502.
                                                                         1,310.                        655.                  655.                                            786.
             UTBR'                                                       1 136.                        568.                  568.                                            682 .
4211102
05•01-H                                                        (D) • Asaet d isposed                       0
                                                                                                                ITC, Section 179, Salvage, Bonus, Commercial Ae111taNzation Deduction

                                                                               9.3
 Case 6:16-bk-15889-SY                Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13       Desc
                                      Main Document    Page 13 of 204

     r-- - - - - - - -                       -- -- --
 l            answer the question.                Do you understand?                         7
 2                           A         Yes.                                                      I
 3                           Q         At the end of these proceedings, you'll
 4            receive a transcript.                The transcript will contain
 5            everything that was said here today by counsel, by me,
 6            by you, objections , statements -- things of that
 7            nature.            Do you understand?
 8                           A         Yes.
 9                           Q         Have you ever seen a transcript?
10                           A         Discoverable accounts?
11                           Q         No.    Let me explain.            A transcript   is
12            going to be a -- it's going to be a booklet.                        And it's
13            going to have all the statements made here, my
14            questions, your answers, objections -- things of that
15            nature.            Do you understand?
16                           A         Yes.
17                           Q         You ' 11 be given an opportunity to change
18            any answer that you make here today when you receive
19            the transcript and review it.                       Do you understand?
20                           A         Yes.
21                           Q         But it ' s very important that you
22            minimize any opportunity that you will have to make
23            changes after the deposition.                       Do you understand?
24                           A         Yes.
25                           Q         It's very important that you provi,de


          ______ ________ -- -
     , ..._             _,                                 - - - ----
                                              Veritext Legal Solutions
                                                                                 Page 11


                                                   866 299-5127
  Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                          Main Document    Page 14 of 204


  1    your most accurate testimony here today.                 Do you

  2    understand?

  3               A        Yes ..

  4               Q        Although you have the right and freedom

  5    to make changes before you sign the transcript under

  6    penalty of perjury, if you make changes, you're denying                  1

                                                                                I
  7    me the opportunity to question yo~ about those changes.

  8    Do you un.d erstand?

  9               A        Yes.

10                Q        Because that's how this works.            I' 11 ask /

11     you a quest ion.      You' 11 make a response, and that                  f

12     response may trigger another question I didn't think
13     about .

14                A        Okay.

15                Q        And I'll go off on a tangent.            I' l l

16     develop that information until it's exhausted.                  Do you

17     understand?

18                A        Yes.
.1 9              Q        When you get the transcript after you

20     review and approve of it and after you make any changes

21     you deem necessary, you have to sign under penalty of

22     perjury.       Do you understand?

23                A        Yes.

24                Q        What you are saying when you do that is

25     every answer you gave at that time was truthful and

                                                                  Page 12

                                    Veritex.t Legal Solutions
                                         866 299-5127
  Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13     Desc
                          Main Document    Page 15 of 204


 1    answer honest .       Do you understand?

 2               A         Yes.
 3              Q          If there is an answer that is not

 4    truthful and not honest, believe me I will

 5    cross-examine you hard on that.                   Do you understand?

 6               A         Yes.

 7              Q          In front of the judge and jury, because

 8    you are going to be a trial witness; okay?

 9              A          Yes.

10              Q         At the end of the deposition, Counsel

11    and I will reach a stipulation in which we'll probably

12    agree -- we may not -- that you'll have two weeks to

13    review the transcript.             You'll send it to counsel.

14              MR . BILLER:        She doesn't have to send it to

15    you.    She can. send it to me.              She's not an employee .

16    We'll deal with that later.

17              MR. PEDDIE:         It   can be sent to her directly.

18    Keep it fast,       I guess.
1.9             MR. BILLER:         Yeah .

20    BY MR . BILLER:

21              Q          You understand everything I            just said?

22              A         Y~s.

23              Q         Okay .      Have you done anything to prepare

24    for this depo?       Have you done anything to prepare for

25    the deposition?

                                                                   Page 13

                                  Veritext Legal Solutioos
                                       866 299-5 127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13     Desc
                         Main Document    Page 16 of 204


 1              A         Probably just tried to recollect what
 2    you might be asking me.
 3              Q         Do you know Richard Peddie?
 4              A         Yes.
 s              Q         When did you meet with him?
 6              MR. PEDDIE:        Meet with me?
 7    BY MR . BILLER:

 8              Q         Did you ever meet with Richard Peddie
 9    before the deposition?
10              A         No.
11              Q        How do you know Mr. Peddie?
12              A         From the -- there was a legal issue that
13    he handled in Thomas Wylde.
14              Q        Okay.       What legal issue was that?
                A         I think that was a case that was filed
16    against Thomas Wylde?
17              Q        By Schiffman?            By Dr . Schiffman?
18              A        Schiffman is                I ' m not sure if he
19    handled Schiffman.          I think it was someone else .
20              Q        Can you identify the case?
21              A        It was a case filed by Paula .
22              Q        Okay.       All right.         Let's ta l k about you.
23    Why don ' t you give me some background in.f ormation about
24    your personal lifei like when and where were you born,

2S    things of that nature?

                                                                    Page 14

                                 Veritext Legal Solutions
                                      866 299-5127
 Case 6:16-bk-15889-SY            Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13       Desc
                                  Main Document    Page 17 of 204

     r-                      ---- - -                           - -
 1                       A         I   was born in the Philippines .
 2   I                   Q         And when were you born?
 3                       A         1966.
 4                       MR. PEDDIE:          That•s three of us .
 5                       THE WITNESS:           We have the same birthday.
 6             BY MR. BILLER:
 7                       Q         So when did you move to the
 8             United States?
 9                      A          2003.
10                       Q         When you were 23.                  So - -
11                       THE WITNESS:           2003.
12                       MR . PEDDIE:         2003.
13             BY MR.   BILLER:
14                       Q         Oh, 2003.           So that would make you 40
15             years old?
16                      A          50.

17                       Q         You were born in 1963?
18                      A           '66.
19                       Q         And you moved to the United States in
20             2003?
                        A          Yes.
22                      Q          Okay .       Before coming to the
23             United States, what did you do?
24                      A          I'm an accountant .
25                      Q          Tell me your educational bac kground.


           ____ --------- -- -- ------------ - - ---
     ....___
                                           Veritext Legal Solutions
                                                                               Page 15


                                                866 299-5127
      Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13    Desc
                              Main Document    Page 18 of 204
  PDTW, LLC                                                                      XX-XXXXXXX

SCHEDULE L                          OTHER ASSETS                           STATEMENT        7

                                                         BEGINNING OF       END OF TAX
DESCRIPTION                                                TAX YEAR            YEAR
ADVANCE-THOMAS WYLDE, LLC                                             0.            36,734.
ADVANCES TO OFFICERS                                           265,532.            211,901.
DEPOSITS                                                        83,217.             83,217.
TOTAL TO SCHEDULE L, LINE 13                                   348,749.            331,852.


SCHEDULE L                    OTHER CURRENT LIABILITIES                    STATEMENT        8

                                                         BEGINNING OF       END OF TAX
DESCRIPTION                                                TAX YEAR            YEAR
ACCRUED EXPENSES                                                24,780.             22,500.
ADVANCES FROM THOMAS WYLDE, LLC                                      o.          1,782,000.
CREDIT CARDS PAYABLE                                           28,428.              66,128.
CUSTOMER DEPOSITS                                             208,933.             157,697.
NOTE PAYABLE                                                  125,000.             125,000.
PAYROLL TAX PAYABLE                                             1,078.                     o.
TOTAL TO SCHEDULE L, LINE 17                                   388,219.       2,153,325.


SCHEDULE L                       OTHER LIABILITIES                         STATEMENT        9

                                                         BEGINNING OF      END    OF TAX
DESCRIPTION                                                TAX YEAR              YEAR
NOTE PAYABLE - LONG TERM                                             o.            270,000.
TOTAL TO SCHEDULE L                                                  o.           270,000.




                                             12                   STATEMENT(S) 7, 8, 9
19050914 145788 P-04650          2014,04020 PDTW, LLC                        P-046501
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 19 of 204


 1              A         No .    Jut one accounting firm, and the

 2    rest are private.
 3              Q         Okay.      So identify the four companies
 4    you worked for in the Philippines?

 5              A         One is a manufacturing company, one is a

 6    fashion company, and then the last one is a - - it's
 7    involved with ships.
 8              Q         Is it a shipping company?
 9              A         It's a shipping company.

10              Q         Own ships or

11              A         No.     It's
12              Q         Export/import businesses?
13              A         Yes.
14              Q         In each of those companies, did you USie
15    QuickBooks?

16              A         No.
17              Q         What system did you use?
18              A         It was manual back then .
19              Q         rt was all manual?

20              A         Yeah.
21              Q         Good old days.
22              A         I think QuickBooks was being introduced

23    when I was leaving.          Not QuickBooks, Peachtree.
24              Q         Are you married?
2S              A         I was.

                                                                Page 17

                                 Veritex.t Legal Solutions
                                      866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 20 of 204


 1                 Q     Divorced I take it?
 2                 A     Yes.

 3                 Q     Children?
 4                 A     No.

 5                 Q     And you came to the United States .in
 6    20.03 because?

 7                 A      I moved here, visit my sister, and came

 8    for work.
 9                 Q     So you came to the United States to
10   visit your sister and to look for work?

11                 A     Yes.
12                 Q     And what type of work were you looking
13    for ?
14                 A     Accounting.
15                 Q     And for any particular firm?
16                 A     Private.
17                 Q     Private business?
18                 A     Yes.
19                 Q     Give me your work experience from
20   2003     --
21                 A      (Indicating . )
22                 Q     Sure.      lf you need to get a drink of
23   water, you need to go to the restroom, you want to take
24   a break, just let me know .
25                 A     I will.


     - - ------ ---- ---- -                -   - - -
                                Veritext Legal Solutions
                                                           ____________
                                                                Page 18
                                                                             __,

                                     866 299'-5127
 Case 6:16-bk-15889-SY     Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                           Main Document    Page 21 of 204

 1   1--           Q - - --I-
                  --            mean,
                                         you can do that.       So let's talk   ·1

 2   I   about the companies you worked for starting in 2003.
                                                                                I
 3   I              A       I worked with the Fashion House.

 4   I              Q       Fashion House.           And what did you do?

 5                  A      As an accountant.
 6   I              Q      And how long did you work for that

 7   I   company?

 a   I              A      About a little over five years .
                           So approximately 2008 you left that
 9   I              Q

10       company?

11   I              A      Early -- toward the end of 2008, early

12   I   2009 .
13                  Q      And that was the Fashion Rouse?
14   I              A       Yes.

1s   l              Q      Was that a fashion business?

16   I              A      Yeah.
17                  Q      Okay.
10   I              A      It's footwear .
19                  Q       Footwear, okay.            So then you started

20       with another comp~ny        r   take it in 2009?
21                  A       I practice independently .
22                  Q      Independently.

23                  A      Consulting .
24                  Q      And how long did you do that?
25                  A       I am still doing that now on different



     ► --
                                                               _____ ,
                                                                   Page 19

                                   Veritext Legal Solutions
                                        866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 22 of 204


 1    clients.
 2               Q        You work for Thomas Wylde at some point,
 3    didn't you?
 4               A        Yes.
 5               Q        And you worked for PDTW?

 6               A        No ,   not for PDTW.
 7               Q        Who 's John Hanna?
 8               A        John Hanna is the CEO of Thomas Wylde.
 9               Q        He was the CEO of Thomas Wylde?
10               A        He was the CEO.
11               Q        So wha t do you know about his departure
12    from Thomas Wylde?
13                        l'm not sure, but I believe he - - I
14    believe he was let go.
15               Q        Okay.      Rave you talked to him since he
16    worked at Thomas Wylde?
17               A        Yeah.
18               Q        When ?
19               A        I ' ve been working with him.
20               Q        So when did you talk to him last?
21               A        Yesterday.
22               Q        So did you talk about this case?
23               A        No.      I just told him I'm going to a
24    deposition but not particularly details.
25               Q        John Hanna did not tell you what to say

                                                                Page 20

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document    Page 23 of 204


 1    or don't say?
 2              A        No .

 3              Q        John Hanna did not say anything about

 4    the litigation?

 5              A        He just said stay relaxed and be calm.
 6              Q        Did he say anything else?
 7              A        No.

 8              Q        Okay.       So you were working independently        I
 9    from 2009 until now?
10              A        Yes.
11              Q        When did you start working for

1.2   Thomas Wylde?
13              A        20.14 .

14              Q        2014 .      What month?

15             A         July.
16              Q        Okay.       Were you working directly for
17    Thomas Wylde?
18             A         Yes.
19              Q        So you were r~ceiving a paycheck from
20    Thomas Wylde?
21             A         Yes.

22              Q        Did you have other business on the side?
23             A         Yes .
24              Q        Did Thomas Wylde know that?
25              A        Yes.

                                                                Page 21

                                 Veritext Legal Solutions
                                      866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13      Desc
                         Main Document    Page 24 of 204


  1             Q         So who brought you into Thomas Wylde?                7
  2             A         John Hanna.
  3             Q         Do you remember the month you started?
  4             A         For Thomas Wylde?
  5             Q         Yes.

  .6            A         July 20 14 .
  7             Q         Okay.      Interesting.           Do you remember the    l
  8    day you started?

  9             A         Not particularly .
1 C)            Q         Okay.      Because

11              A         I think it was middle .

12              Q             in - - before July 22nd, there was no
13     Thomas Wylde.      Do you understand that?
14              A         Okay.

15              Q         Thomas Wylde started to exist on

16     July 22 , 2014.     Do you know that?

17              A         I don 1 t remember.
18              Q         Okay.      So did you start to work for
19     John Hanna before the 26th of 2014?

20              A         I came on board in July.              And he came on     I
21     board, I think, a few weeks after me .                  I interviewed
22     with Paula and Jene.                                                        I
23              Q         And he's the one who told you you should )
24     interview with him; ri ght?

25              A         With whom?

                                                                    Page 22

                                 Veritext Legal Solutions
                                                                      ---·
                                      866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 25 of 204


 1              Q         Thomas Wylde -- or Paula and Jene.

 2              A         Yes.

 3              Q         And what did he tell you about why you

 4    should do that?

 5              A         Well., he wanted me on board because he

 6    trust how I work .

 7              Q         Okay.      And how many -- how much time did

 8    you spend working with John Hanna over the years before

 9    2014?

10              A         I've worked with him at the

11    Fashion House.

12              Q         Five years?

13              A         Yes.

14              Q         What was his title at Fashion House?

15              A         He was president and CEO.

16              Q         And that company went bankrupt?

17              A         Yes.

18              Q         And Thomas Wylde is in bad financial

19    position today, isn't it?

20              A         I believe so.

21              MR. PEDDIE:        Objection, calls for speculation .

22    BY MR . BILLER :
23              Q         Do you think it is close to filing for

24    bankruptcy?

25              MR. PEDDIE:        Objection, calls for speculation .

                                                                Page 23
     ------------- -                     -    -   -
                                 Veritext Legal Solutions
                                      866 299-5127
  Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                          Main Document    Page 26 of 204


  1    BY MR. BILLER:
  2              Q         You can answer.
  3              A         I believe that's their plan before.
  4              Q         Okay.     And what do you know about that?
  5              A         Not much.
  6              Q         Okay.     When did you hear that they were
  7    first going to file for bankruptcy?
  8              MR . PEDDI.E:     Objection, assumes facts; calls
  9    for speculation.
10     BY MR. BILLER:
                 Q         You can answer .
12               A         I don' t know if they are filing.
13               Q         Did John Hanna tell you that they might
14     file for bankrupt cy?
15               A         No.
1 -6             Q         How did you learn that Thomas Wylde may
17     file for bankruptcy?
18               A         It was just talk at that.         I think it
19     was a suggestion.
20               Q         When was the suggestion made?
21               A         I can't remember.
22               Q         Was it in 20l.4?
23               A         No.
24               Q         When did you leave Thomas Wylde?
25               A         Last year.

                                                                 Page 24

                                 Veritext LegaJ Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13          Desc
                        Main Document    Page 27 of 204


 1              Q        2016?

 2              A        Yes.
 3              Q        What month?
 4              A        I think in either early June or middle
 5   of June.

 6              Q        So you were there for two yea.rs

 7   essentially?
 8              A        Yes.
 9              Q        Did you hear about bankruptcy discussion

10   closer to July 2014. or closer to June 2016?
11              A        It was not a discussion.
12              Q        Okay.
13              A        I think it was just a suggestion                     -- an
14   idea or suggestion, but it was not
15              Q        Who came up with the idea or suggestion?
16              A        I   1
                                 m not so sure.          I    believe David might
17   have said it.
18              Q        David Schnider?
19              A        David Schnider.

20              Q        How about John Hanna, he's the CEO?
21              A        He's talking to David.                   I was not
22   participating in their discussion.
23              Q        So you overheard this discussion between                     I
24   Schnider and John Hanna; correct?                                                I
25              MR. PEDDIE :         Objection, solicit s                             I
     L                             Veritext Legal Solutions
                                                                       Page 25


                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document    Page 28 of 204


 1   attorn~y-client privileged material .
 2             MR. BILLER:       Okay.      Do you instruct her not to
 3   answer?
 4             MR . PEDDIE:      If she overheard something that
 5   was between John and David as a private conversation.
 6             MR. BILLER:       Well, they didn't take any
 7   reasonable steps to make sure there was no disclosure
 8   t o a third party.
 9             MR. PEDDIE:       I don't know whether they took
10   reasonable steps or not.
               MR . BILLER:      So are you instructing her to
12   answer?    That's all I want to know .
13             MR. PEDDIE:       Yes, I do.          Would you like a
14   stipulation that the discussion of bankruptcy was
     occurring at least as early as August of 2015?
16             MR. BILLER~       I don't know that to be true.
17             MR . PEDDIE:      Well, okay.          I thought that's wha t
18   you wanted to establish.
19             MR. BILLER :      If that's what you're saying and
20   that's the truth, then I can't stipulate it because I
21   don't know if it's the truth.               But if you are t elling
22   me that's true, it's on the record and I think it's an
23   admission.
24             MR. PEDDIE:       You know that we had to go seek
25   additional capital and all that.                 And if that hadn't

                                                                 Page 26

                               Veritext Legal Solutions
                                    866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 29 of 204


 1    happened, we would have been belly up.
 2               MR. BILLER~      And the additional capital was
 3    from Choi?
 4               MR. PEDDIE :     That 1 s the only place we could

 5    find it.
 6    BY MR. BILLER :

 7               Q       Okay .     Let ' s get moving on to more

 8    interesting topics.         I would like to know 1 other than
 9    being a CPA from 2003 to the present time and working
10    ·f or Thomas Wylde, have you worked for any other company               I
11    beside Fashion Company?
12               A       Can I just stipulate that I'm not a CPA
13    here?
14               Q       That's fine.          You took the CPA license
15    in the Philippines; right?
16               A       Yes.
17               Q        Is there any reason why you didn't take
18    it here?
19               A        I don't want to practice as a CPA here.

20               Q       You want to do more work like an
21    accountant?
22               A       More managerial, more forecasting.
23               Q       That's great.           So I need to identify
24    your complete employment history between 2003 and the
25    present time.       I know between 2003 and 2009 you worked

                                                                Page 27

                                Veritext Legal Solutions
                                     866 299- 5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 30 of 204


 l    for this fashion company; correct?

 2               A        Uh - huh .
 3               Q        I s that a yes?

 4               A        Yes.
 5               Q        Then you went on your own; is tha t
 6    correct?
 7               A        Yes.

 8               Q       And you started to work f or Thomas Wylde

 9    in July 2014; correct?
10               A        Yes.

11               Q       And you stopped working for Thoma s Wylde
12    in June 2016; correct?
13               A        Yes.
14               Q        Did you work for any c ompany between

15    2009 and 2014?

16               A        Yes.

17               Q        What company?
18               A        Interior design company.
19               Q        What's it called?
20               A        Crate Interiors, C- r - a - t - e .
21               Q       How long did you work for t ha t company?
22               A       Until 2012.
23               Q       Okay.         So from 2009 to 2012?
24               A        Yes.
25               Q       What did you do between 2012 and 2014?

                                                                Page 28

                                 Veritext Legal Solutions
                                      866 299-5 127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 31 of 204


 1              A         I moved up north .

 2              Q         Did you work for any company up there?
 3              A         Yes.
 4              Q         What company?

 5              A         It's wholesale and retail and

 6    manufacturing as well.
 7              Q         Okay.      What's that company called?
 8              A         It's called -- it's two companies.            One
 9    is The Laughing Giraffe and Ea rthly Nutrition .
10              Q        Are those the only t wo companies you
11    worked for between -- that you worked for in that time
12    frame?
13              A         Yes.
14              Q        And in. all of these jobs that you've
15    had, you•ve b een -- you've not been performing the work
16    as a CPA but of an accountant?
17              A         Yeah, internal controller.
18              Q        What is an internal controller?
19              A         Basically an accounting manager handling
20    the books, financia l statements, budgets, and
21    reporting,
22              Q        Okay.       So you had personal knowledge of
23    the financial state of Thomas Wylde as late as
24    June 2016?
25              A        Yes.

                                                                Page 29

                                 Veritext Legal Solutions
                                      866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13       Desc
                         Main Document    Page 32 of 204


 1              Q         Now, identify all the positions you had

 2    with Thomas Wylde?

 3              A         Financial controller.

 4              Q         Human resource?

 s              A         Yes.

 6              Q         So what did you do as human resource?

 7              A         I   just got. documents and filed their HR

 8    files, personnel files, and payroll.

 9              Q         You got to walk me through this; okay?

10    Let's talk about the first one.                  What documents did you

11    get?

12              A         From the employees?

13              Q         Yes.     Wherever you got them from.            I
14    don't know.

15              A         They•re W4, I - 9, and. offer letter.

16              Q         Anything else?

17              A         And a copy of the ID.

18              Q         And did you get documents from any other

19    source?

20              A         I don't understand.               Like, what source?

21              Q         Whatever source .            It   could be anybody.

22    Did you get any documents from any other source in your

23    position as human resource person?

24              A         That's about all I can remember.

25              Q         Were you the manager of human resource?

                                                                    Page 30

                                 Veritext Legal Solutions
                                      866 299-5127
  Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13    Desc
                          Main Document    Page 33 of 204


 1     What was your title?

 2               A        It was not part of that.          I was handling

 3     part of HR in that aspect.

 4               Q        Okay.     You were the only one handling

 5    HR; right?
 6              A         At that time, yes.
 7               Q        Okay.     Tell me exactly what your duties

 8    and responsibilities were specifically when you were

 9    handling HR?

10              A         Just coordination with the time; time
11    sheet; payroll; and again, keeping those documents ,

12     record keeping .

13              Q         What is included in record keeping?                Of
14     the document you received from employees?

15              A         Yes, those files, personnel files.
1,6              Q        Did you do anything else?

17              A         That's about it.
18              Q         Did you sit in any conversations with

19    Paula Thomas regarding complaints she had about

20    Jene Park and John Hanna?
21              A         Yes, I did.

22              Q         And how many times?

23              A         I   can't really remember.        I   would say

24    two or three times maybe.
25              Q         What year?

                                                                 Page 31
                                                                - - - - -- - -
                                Veritext Legal Solutions
                                     866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 34 of 204


 1              A         Late~- probably late 2014.
 2              Q         And what were the nature of the
 3    discussions?
 4              A         I think about function and - -
 5              Q         -Production?
 6              A         Function.
 7              Q         But function meaning production?
 8              A         Function in terms of decision making or
 9    who "s handling what.
10              Q         What did you hear Paula Thomas say
11    during those discussions?
12              A         Well, she just mentioned that -- I can't
13    remember if it's a function between Jene and her, who's
14    going to be handling what .
15              Q         was it a discussion about design and who j
16    is going to be the creative director?
17              A        No.

18              Q         What was it about, then?
19              A         It's a little bit more personal.           Like
20    she doesn't like Jene, to that effect.
21              Q        And what did you hear to make you
22    conclude that she didn't like Jene?
23              A         She said it herself.
24              Q        And did Jene like Paula?
25              A         I'm not so sure, but it seems to me.

                                                                Page 32

                               Veritext Legal Solutions
                                    866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 35 of 204


 1              Q         So there was a mutual dislike for each

 2    other?

 3              MR. PEDDIE:         Objection, mischaracterizes the

 4    testimony.

 s    BY MR. BILLER:
 6              Q         You can answer the question .

 7              A         I can only assume.
 8              Q         But did you see anything or hear

 9    anything to indicate to you that Jene Park liked

10    Paula Thomas?

11              A         They seemed to be civil with each other

12    when in the office.
13              Q         But you said Paula Thomas told you she
14    didn't like Jene Park; right?
15              A         She said that .
16              Q         Did Jene Park say anything similar to

17    that, what Paula said to you?

18              A         No.     Jene     --   Jene loves everybody .

19    That's what she keeps. saying.

20              Q         She loves everybody?

21              A         Yes .

22              Q         You have to worry about people like

23    that .

24              A         That's - - I do my own precaution.

25              Q         Okay.       Were you involved in creating the

                                                                 Page 33

                                  Veritex.t Legal Solutions
                                       866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13               Desc
                         Main Document    Page 36 of 204


 1    employee handbook?
 2              A         No.
 3              Q         Who created that?
 4              A         It was there already when I                got in.        I

 5    believe it was David Schnider who introduced that .
 6              Q         And who actually drafted it?
 7              A         I   would I      just assume it's David.             It
 8    came from him.
 9              Q         Okay.       And are you certain that was in
10    2014?

11              A         No .     I don't - - I'm not certain, but I
12    know it was in place at the time.                      But I'm not sure if
13    it is 2014t if it was done in 2014.
14              Q         Were all the employees supposed to sign
15    off receipt of that booklet?
16              A         Yes.
17              Q         And did you maintain a record of that?
18              A         Yes.
19              Q         And where are those records maintained?
20              A         It should be in their folders as well .

21              Q         In their individual folders?
22              A         Yes .     Or in the handbook.
23              Q         So it would be in Paula's handbook or
24    her folderi right?
25              A         It should be, yes.


                                                                      Page 34

                                  Veritext Legal Solutions
                                       866 299-5127
            Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13 Desc
                                    Main Document    Page 37 of 204
     PDTW, LLC                                                                      20·4937773

CA 568                              PENALTIES   AND    INTEREST                          STATEMENT      1
                                           PTRS/
     FROM         TO         AMOUNT        MBRS RATE           DAYS   MOS     INTEREST      PENALTIES
06/15/14 12/09/14               11,790.               • 1000                                    1,179 •
                                                                                                1,179.
TOTAL TO FORM 568, LINE 15                                                                      1,179.


CA 568                 AMOUNT PAID WITH FORMS 3537, 3522, 3536                           STATEMENT      2


DESCRIPTION                                                                                AMOUNT
AMOUNT PAID WITH FORM 3537                                                                           o.
AMOUNT PAID WITH FORM 3522                                                                     12,969.
AMOUNT PAID WITH FORM 3536                                                                        800.
TOTAL TO FORM 568, LINE 6                                                                      13,769.


CA   SCHEDULE A                           COGS OTHER COSTS                               STATEMENT      3


DESCRIPTION                                                                                AMOUNT
FREIGHT COSTS                                                                                  63,693.
PACKAGING COSTS                                                                                33,840.
TOTAL TO SCHEDULE A, LINE 5                                                                    97,533.


CA                                         OTHER INCOME                                  STATEMENT      4


DESCRIPTION                                                                                AMOUNT
MISCELLANEOUS                                                                                  19,212.
TOTAL TO TRADE OR BUSINESS INCOME SCHEDULE, LINE 10                                           19,212.




                                                                            STATEMENT($) 1, 2, 3, 4
         Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13 Desc
                                 Main Document    Page 38 of 204
     PDTW, LLC                                                                   XX-XXXXXXX

CA                           DEPRECIATION AND AMORTIZATION                  STATEMENT     5

                                                             REPORTED       REPORTED ON
DESCRIPTION                                                 ELSEWHERE          PAGE 1
DEPRECIATION - TRADE OR BUSINESS                                                   17,299.
TOTAL TO LINES 17B AND 17C                                                         17,299.


CA                                   OTHER DEDUCTIONS                       STATEMENT     6


DESCRIPTION                                                                    AMOUNT
ADVERTISING                                                                        91,523.
AUTO EXPENSE                                                                       24,987.
BANK FEES                                                                          32,442.
COMMISSIONS                                                                        98,596.
COMPUTER AND INTERNET EXPENSE                                                      13,303.
DUES AND SUBSCRIPTIONS                                                              2,825.
EQUIPMENT RENTAL                                                                   23,516.
INSURANCE                                                                          10,439.
MEALS AND ENTERTAINMENT                                                            23,112.
OFFICE EXPENSE                                                                     47,787.
OUTSIDE SERVICES                                                                   81,092.
PAYROLL FEES                                                                          476.
PHOTOSHOOT EXPENSE                                                                 97,524.
PICK AND PACK EXPENSE                                                             153,690.
POSTAGE AND SHIPPING                                                               95,491.
PRINTING AND REPORDUCTION                                                          20,801.
PROFESSIONAL FEES                                                                 398,607.
PUBLIC RELATIONS                                                                  110,432.
REFERENCE                                                                          57,707.
SHOWROOM EXPENSE                                                                   98,416.
STORAGE                                                                            78,535.
SUPPLIES                                                                           46,773.
TELEPHONE                                                                          33,384.
TRAVEL                                                                            228,123.
UTILITIES                                                                          13,269.
RENT                                                                              403,172.
PAYROLL TAX EXPENSE                                                                73,806.
TAX AND LICENSE                                                                     6,574.
CALIFORNIA TAXES - OTHER                                                              800.
REPAIRS                                                                            15,379.
TOTAL TRADE OR BUSINESS OTHER DEDUCTIONS, LINE 21                              2,382,581.




                                                                        STATEMENT(S) 5, 6
 Case 6:16-bk-15889-SY     Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13         Desc
                           Main Document    Page 39 of 204


 11                 A          Yes.

 2   I              Q          So what     are your duties and

 3       responsibilities as a financial controller for

 4
     I   Thomas Wylde between July 2014 and June 2016?

 5   I              A          The function did you say?

 6                  Q          What were your duties?

 7   I              A          Duties?       I    handled the books.      I

 8       oversee the financials,             the bank accounts1 and

 9   l   reporting and coordination with management and the

10   I   budget    as well .
11                  Q          Okay .     You handled the books, oversee
12       the financials, did the banking, coordinated with

13       management, and budget.                 Did I miss anything?         I think
14       l missed one.
15                  A          Partial HR.
16                  Q          Okay .     Well, if I missed one --
17                  MR. BILLER:         Can you read her answer back ,

18       please?
19                             (The record was read by the Certified

20                  Shorthand Reporter.)

21                  MR. BILLER:           Okay.      I got it all .

22       BY MR. BILLER:
23                  Q          All right.         Let 's talk about handling

24       the books.     What did you do in terms of the book, and
25       what books are you talking about?

                                                                         Page 37
                                                                 - -- - - --- ----
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13     Desc
                        Main Document    Page 40 of 204


 1              A        QuickBooks.
 2              Q        QuickBooks?
 3              A        Yeah.
 4              Q        You handled QuickBooks?
 5              A        Yes.
 6              Q        Now, does that include simply taking
 7    information off of other sources regarding expenses and
 8    revenues and things of that nature and inputting that                     l
 9    information into the QuickBooks software program?
10              A        Yes .
11              Q        So the QuickBooks data is actually the
12    third party to receive information.                   The first is from
13    the vendor or the expenses, whatever, the second is
14    from you, and then you got QuickBooks; right?
15             A         When you say source
16              Q        Well, you can't put data into QuickBooks
17   without receiving information from a thi r d party .
18             A         Source documents.
19              Q        Right.       Source documents.         So QuickBooks
20    is only as accurate as the information going in .
21             A         Yes.
22             Q         Okay.       OuickBooks can be easily
23   manipulated to give false information reports; correct?
24             A         Yes, if you enter wrong data.
25              Q        So if you were given an invoice

                                                                   Page 38
                                 Veritext Legal Solutions
                                      866 2.99-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 41 of 204


 l    regarding $2 million and you believed i t to be a true

 2    document but it wasn•t, that would affect all of the

 3    data in QuickBooks; correct?

 4              A         I verify the documents.
 5              Q         How do you verify the do,c ument,s?

 6              A         I would go to the person, the bank, to

 7    what that is about.          And I would ask what the nature          or
 8    the transaction and input in the QuickBooks.

 9              Q         So if you got a bill from the telephone

10    company, you would call up telephone company and say,

11    "I just got a bill from the telephone company for
12    $9,000.       Can you verify this"?
13              A         Not

14              Q         For every source document you verified?

15              A         Yes.

16              Q         Every single one?

17              A         As much as I can, yes.
18              Q         So there might be times where you didn't

19    verify documents?

20              A         No.    Because before you enter it, you
21    need to verify the accuracy of the information you

22    input in QuickBooks to make sure that the transaction

23    is valid and legit.
24              Q         How did you verify the investments by

25    Hillshore?

                                                                Page 39

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13          Desc
                        Main Document    Page 42 of 204


 1              A         Getting the information from the bank
 2    and their         what the nature of that transaction is.
 3              Q         Who did you talk to from Hillshore?
 4              A         Stephen Choi .
 5              Q         How many times did you talk to
 6    Stephen Choi?
 7              A         Very seldom.
 8              Q         How much did he invest in Thomas Wylde
 9    while you were there?
10              A         I   don't remember.           I       believe it's up to
11    about 9 million.
12              Q         9.1?

13              A         Maybe 9.1.         9.5 maybe .
14              Q         And all of that was investment?
15              A         Some of it , I think, are loans .
16              Q        Like what?
17              A         I can't remember if               r   don't see the
18    documents.
19              Q         How much was the loan?
20              A         I don't remember the amount .
21              Q        Okay .      What loan documents did you
22    receive to confirm it was a loan as opposed to
23    investment ?
24              A         There should be a promissory note tha t
25    was executed .

                                                                        Page 40

                                 Veritext Legal Solutions
                                      866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 43 of 204


 1               Q        Is that it?
 2                        Yes.
 3               Q        Really?        Okay.      Since w~•re on th is
 4     topic - - where were we at?
 5              THE REPORTER:          I have no idea.       Didn't you have
 6    other depositions?
 7    BY MR. BILLER:
 8              Q         I'm going make the representation to you
 9    that Stephen Choi, he testified in this ca~e.                 Came by
10    TW to pick up a document showing what his inves-tments
11    were, and I'm about to show you that document .
12              MR. BILLER~         Let's have this marked as
13    Exhibit 65.
14                        (Exhibit 65 was marked for
15              identification by the Certified Shorthand
16              Reporter and is attached hereto.)
17    BY MR. BILLER:
18              Q         Are you familiar with th~t document?
19              A         Yeah .     This schequle is from QuickBooks.
20              Q         Did you hand -- did you generate this
21    document and give it to Mr. Choi?
22              MR. PEDDIE:        Objection to form.
23              THE WITNESS:         I don ' t remember giving it to
24    him .
25    Ill

                                                                 Page 41
                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY         Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13    Desc
                              Main Document    Page 44 of 204


 1   BY MR. BILLER:
 2             Q                Are you the one who made the entries?
 3             A                Yes.
 4             Q                So on August 8 -- August 26, 2014, you

 5   made the entry, "Incoming Domestic Wire in 1/Hillshore
 6    600,000."         You made that entry?
 7             A                Yes.

 8             Q                Okay.       The next one says, "Incoming

 9   Domestic Wire in Hillshore 350,000," dated

10   September 18, 2014.                  Did you make that entry?
11             A                Yes.

12             Q                Next one says [as read]            "Fund transfer
13    from Hillshore investment on October 14, 2014 for
14   $350,000 .    11        Do you see that?
15             A                Yes.

16             Q                Did you make that entry?
17             A                Yes.
18             Q                The next one is 500,000 loan to
19   Thomas Wylde to be converted to equity L.A. in the

20   amount of $500,000, dated November 13, 2014.                        Did you

21   make that entry?
22             A                Yes .

23             Q                Okay .      The next one says
24    (as read],        11
                             December 12, 20 1 4, December Funding 2014
25   $500,000.n              Do you see that?


                                                                        Page 42

                                        Veritext Legal Solutions
                                             866 299-5127
 Case 6:16-bk-15889-SY       Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                             Main Document    Page 45 of 204


  1                A          Which one?
 2                 Q          The one dated
 3                 A          Oh, yeah.
 4                 Q          You made that entry?
 5                 A          Yes .
 6                 Q          And the one dated December 31;. 2014, it
               1
 7    says,    'To reclass Hillshore loan to Equity $2. 3
 8    million."           Do you see that?
 9                 A          Yes.
10                 Q          Did you make that entry?
11.                A          Yes .
12                 Q          When did that reclassification take
13    place?
14                 A          Year end of 2014.
15                 Q          So by Decembe.r 3 1 , 2014?        Is that a ye-s?
16                 A          Yes .
17                 Q         And how do you know that?
18                 A          There should be some documents to
19    support that.           r   don't remember what those were.
20                 Q         There should be, shouldn't there?
21                 A         Yeah.
22                 MR. BILLER:          Are you going to produce those?
23                 MR .   PEDDIE:       You have hem .
24                 MR.    BILLER:       No, I don't .

25                 MR . PEDDIE:         You have the unit

                                                                    Page 43
                                      Veritext Legal Solutions
                                           866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13      Desc
                         Main Document    Page 46 of 204


 1               MR. BILLER :      ¥Ou know what           --
 2               MR. PEDDIE:       -- issuance from Sept ember 2015
 3    where Hill shore committed -- this is, 2014.                 Hillshore
 4    committed $5 . 5 million of investments .
 5              MR. BILLER :       That has nothing to do with
 6    $2 . 3 million loaned to equity conversion.
 7              MR. PEDDIE:        It has every~hing in do with it.
 8              MR. BILLER:        There's no document.
 9              MR. PEDDIE:        You have the document .
10              MR. BILLER:        No, I don ' t .
11              MR. PEDDIE:        You have the document.           It's the
12    Hillshore - -
13              MR. RILLER:       That document does not s t ate
14    anything about conversion.              Not hing .
15              MR. PEDDIE:       If you owe me a hundred
16    dollars
17              MR. BILLER:       l don't want to argue.
18              MR . PEDDIE:      Tha t 's it, Dimitrios.          By the way,
19    I'm objecting to this exhibit only as much as i t 's a
20    report generat ed in February 2017.                  And obviously the
21    entries go beyond her knowledge --
22              MR . BILL.ER:     Obviously that's because
23              MR. PEDDIE:       -- because she no longer worked
24    there af t er the entries.
25              MR ~ BILLER :     Fine .

                                                                   Page 44
                                Veritext Legal Solutions
                                     866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 47 of 204


  1.              MR . PEDDIE:      Can you give me 20 seconds?
  2               MR. BILLER:       Why?
  3               MR. PEDDIE:       I need to grab some documents from
  4    her .
  s               MR. BILLER:       Yeah .
  6               MR. PEDDIE:       Actually go ahead.
 7     BY MR. BILLER:

 8                Q       Do you have any reason to believe that
 9     somebody changed the information depicted in this
10     Exhibit 65?
11                A       Repeat that again .
12                Q       Do you have any reason to believe that,
13     after you made these entries, somebody else went into
14     QuickBooks and changed the entries?
15                A       L wouldn ' t know that.
1.6               Q       Okay .     Now, when you have a loan to
17     conversion        loan conversion to equity, identify the
18     types of documents that should go with that
19     transaction?
20                A       I believe there -- the legal document
21     that might have been executed --
22                MR. PEDDIE:      Objection, calls for an expert
23     opinion.
24     BY MR. BILLER:
25                Q      You c an answer the question.          Go ahead,


                                       _ __ _ _ _ __ _ _ _Pag~
                                 Veritext Legal Solutions
                                      866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 48 of 204


  1    answer.
  2              A        A distribution.            I can't. re.member what
  3    the document is called.           But there is a list of
  4    distribution, what the capitalization is .
  5              Q        Okay.     And are you talking about the
  6    Schedule Bon the operating agreement?
  7              A        I don't remember that one.
  8              Q        Okay.     Do you understand what a loan to
  9    equity conversion is?
1 .0             A        I would believe so.
11               Q        Why don't you explain that to me .
12               A        Well, it was a loan -- well , basical~y
13     converted to equity because the company owned more
14     shares for -- the distribution has been -- it was
15     distributed to the owners.
16               Q        So when Hillshore made these, quote,
17     loans and they were to be converted to equity, that
18     would be known at the ·time the money received'?
19               A        Say that again..
20               Q        Okay.     You have these various entries of
21     monies, and you have these entries that say loan
22     converted to equity.         Did you input ·those entries when
23     you received the money?
24               A        No.     When the document was executed.
25               Q       On December 31?

                                                                  Page 46
                                Veritext Legal Solutions
                                     866. 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13    Desc
                         Main Document    Page 49 of 204


  1              A        It. could be other date, but i t ' s the
  2    year end when you reclass that.
  3              Q        So you went back in the system, and you
  4    made these entries?

  5             A         Not --
  6             Q         I want to know when these entries were
  7    made .   We have these deposits dated August, September,
 .8    October to November; December and December .
  9    $2.3 million.      And they were allegedly loans converted
10     to equity.     The words e'Stablishing that fact are
11     printed on this Document 65; right?
12              A         Yes .
l3              Q         And you inputted those words ; right?
1.4·            A         Yes .
15              Q         So when did you input the words?
16              A         I don't remember when I put the entry.
17              Q         Okay.       What was your normal      custom and
18     practice?     You were an accountant for,             I don't know, 20
19     or 30 years.      It can't be the first time that you made
20     an entry loan to conversion equity, did you?
21              A         Not very often.
22              Q         So what was your custom and practice?
23              A        Well , you input the transaction when the
24     transaction happened.
25              Q        How about t he entries?

                                                                  Page 47

                                  Veritext Legal Solutions
                                       866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 50 of 204


 1              A         Wel l , the entry indicate s here the date. '

 2    But tha t ' s not mean I inputted on 12/31/ 14.

 3              Q         But it can mean that, could it?

 4              A         It   could be.         But when you go to

 5    QuickBooks, you can see there is an audit trail in

 6    there .   You can see the date when it was inputted.

 7              Q         When the memo was inputted?

 8              A         Yes .     I could do an entry for 12 /3 1 , but

 9    it could be January 1st.

10              Q         So is it your t es timony, then, money

11    would be received on one day, and then you would go

12    back and write a memo regarding that money and not

13    identify the date the memo was wri tt en?

14              A         When you say "go back," what do you

15    mean?

16              MR . PEDDIE:        Objection, compound.

17    BY MR. BILLER:

18              Q         I want to understand when these

19    memos were inputted into QuickBooks.

20              A         I don't remember the date.            It would say

21    the date here .      But as to when the actual journal entry I

22    is made, it ' s probably not this date.

23              Q         How do you know that?

24              A         That ' s what I'm saying.          I don't.

25              Q         Don't say anything you don't know.

                                                                 Page 48

                                  Veritext Legal Solutions
                                       866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 51 of 204


  1

  2
                A

                Q
                          Okay.

                          So you made the entry, but you don't              7
  3   remember what dates?
  4             A         Yes.
  5             Q         But you're telling me, in QuickBooks,
  6   there is a journal that states the dates this
 7    information was made; right?
 8              A         There's audit trail, yes.
 9              Q         There's an audit trail .         And what is
10    that called?
11              A         .It's audit trai l .
l2              Q         How do you get to it?
-13             A         You go to reports.
14              Q         And how do you do that?
15              A         You enter into QuickBooks as an
16    admin.    You go to reports.             I can't remember the
17    module, but the:r;e should be an audit trail there.
18              Q         Okay.      And if there's not?
19              A         There is.        QuickBooks
20              Q         If there's not art audit trail regarding
21    these entries, what does that mean?
22              A        QuickBooks wouldn't be able to - - there
23    is an audit trail in QuickBooks.
24              Q        For everything that goes in?
25              A        Yes.


                                                                P-age 49
                                 VeritextLegal Solutions
                                      86.6 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13      Desc
                         Main Document    Page 52 of 204


 1              Q         So the audit trail my indicate that the

 2    first entry was made August 26,                2014?
 3              A         It could say that.
 4              Q         Or i t could say it was made on

 5    December 31, 2014?

 6              A         It could say that.                The audit trail
 7    would indicate all the dates there was an edit to a

 8    transaction.

 9              Q         Is t here any system in QuickBooks that

10    prevents somebody from going into the audit trail and

11    changing dates or information?
12              A         I don ' t believe so.             An admin could g o

13    to the QuickBooks.         All t he edits iri there in the
14    transaction would show all the edits on one. particular

15    transaction.
1.6             Q         But we know -- based on this document,

17    we know for a fac t        that $2.3 million was either
18    invested or loaned to Thomas Wylde as of

19    December 31, 2014; right?

20              A         Uh-hup..
21              Q         rs   that yes?
22              A         Yes.

23              Q         And we a l so know that that amount was

24    accumulated over the course of four or five months
25    between August and December; correct?

                                                                     Page SO

                                 Veritext Legal Solutions
                                      866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13    Desc
                         Main Document    Page 53 of 204


 1              A         Yes.
 2              Q         Okay .     So this shows that Thomas Wy,lde
 3    actually received that money between August and
 4    December of 2014; correct?
 5              A         Yes.
 6              Q         Now, do you think that's a lot of money?
                A         It depends on --
 8              Q         Perspective; right?
 9              A         Yes, it's relative.
10              Q         Right.       But do you think it was a lot of
11    money for Thomas Wylde considering its financial
12    condition at the time?
13              A         At that time I wouldn't think             $0 .

14              Q         Do you think it I s important fo·r
15    Thomas        Paula Thomas to know that $2.3 million is
16    being injected over that period of time?
17              A         Yes, it is important.
18              Q         It's a material fact,             isn't it?
19              A         Yes , I believe so.
20              Q         It's a material fact for an officer or
21    somebody in Paula Thomas's position to know that;
22    right?
23              A         Yes.
24              MR. PEDDIE:        Objection, calls for a legal
25    conclusion .

                                                                   Page 51

                                 Veritext Legal Solutions
                                      866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13     Desc
                         Main Document    Page 54 of 204


 1    BY MR. BILLER :
 2              Q         Can you tell me why Thomas Wylde did not
 3     inform
 4              MR. PEDDIE:        Objection, calls tor speculation.
 5              MR. BILLER:        Let me finish the question.
 6    BY MR. BILLER:
 7              Q         Inform Paula Thomas that 7            from August
 a    2014 to Decembe·r 2014, Hillshore invested or loaned
 9    $2.3 million?       Do you know any reason?
10              MR . .PEDDIE:      Objection, calls for speculation.
                THE WITNESS:         I believe she was informed.
12    BY MR. BILLER:

13              Q         How do you know that?
14              A         I don't know, but I believe she was.
15              Q         I'm asking if you know that how do you
16    know?
17              A         I know they are having a meeting.              They
18    discussed these matters .
19              Q         How Doe know that?              How do you know that
20    $1.3 million was discussed?
21              A         I think that was in t he agreement that
22    they have.
23              Q        Oh, so it's the agreement?
24              A         It's - -
25              Q        The purchase agreement?


                                                                   Page 52
                                VeritextLegal Solutions
                                     866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 55 of 204


 1               A        It could be.
 2               Q        The purchase agreement says $2 million,
 3    not 2.3.
 4               A        I'm not so sure about that .
 5               Q        Okay .       I wasn't going to bring this
 6    document, but I      1
                               m glad I did.
 7               MR. BILLER:         Let ' s have the next document
 8    marked as 66 .

                           (Exhibit 66 was marked for
10               id~ntification by the Certified Shorthand
11               Reporter and is attached hereto. )
12    BY MR . BILLER:
13               Q        Can you look t o page 2236 , paragraph 3 ,
14    "Consideration. "         Do you see that?
15              A         Yes .
16               Q        Do you want to read it yourself?
17              A         (Witness complies.)
18              Q         Now, tha t paragraph talks about
19    $3.5 million; right?
20              A         Yes .
21              Q         Two installment s, 1.5 and 2 million;
22    right?
23              A         Yes.
24              Q         And t here's Exhibit B that refers to the
25    dates of investmen t; right?

                                                                Page 53
                                  Veritext Legal Solution~
                                       866 299-5127
 Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13               Desc
                          Main Document    Page 56 of 204


 1              A          Exhibit B or Exhibit A?

 2              Q          I have it separately.

 3              MR. BILLER:          Let's go ahead and mark the next

 4    document as Exhibit Number 67.

 5                          (Exhibit 67 was marked for

 6              identification by the Certified Shorthand

 7              Reporter and is attached hereto.)

 8    BY MR. BILLER:

 9              Q          Do you see that, Exhibit 67?

10              A          Yes.

11              Q          Did you creat·e that document?

12              A          No.
13              Q          Okay.       That's Exhibit A to the purchase

14    agreement; correct?

15              A          Yes .
16              Q          And that shows investments of 500,000 on

17    November 15;       soo , ooo   on January 16; 250,000 on February

18    2016; 2,500 on March 2016 --

19              MR.   PEDDIE:        You said        11
                                                          2 , 500 11 before.

20              MR.   BILLER:        Yeah, March 1 .

21              MR. PEDDIE :         2,500?

22              MR ~ BILLER:         No .     250,000

23              MR.   PEDDIE:        Right .

24    BY MR. BILLER:

25              Q          And then 500,000 on April 1, 2016, for a

                                                                               Page 54

                                   Veritext Legal ·solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13      Desc
                         Main Document    Page 57 of 204


 1    total of $2 million.             Do you see that?
 2               A         Yes.
 3               ,Q        Do you believe this schedule of payments
 4    corresponds to the 2 ., 000, 013 stated in Clause 4 of
 5    Exhibit 66?
 6               A         This information, I think, is beyond the
 7    date that this one.            This is 2016.
 8               Q         It says [as read]             "Exhibit 'A' to
 9    Purchase Agreement Membership Interest."                   That's what
10    it says.        Exhibit A.
11               MR . PEDDIE:        Objection, calls for
12    interpretation of the document.
13    BY MR. B!LLER:
14               Q         And Exhibit A is referred to in
15    paragraph         Clause 3 of the purchase agreement; right?
16               MR. PEDDIE:        Objection, calls for a legal
17    conclu sion,.
18    BY MR. BILLER:
19               Q        Right?
20              MR. PEDDIE:         Calls for speculation.
      BY MR. BILLER:
22              Q         You can answer the question .             It says,
23   does it not,       "Exhibit 'A'" - - pursuant to Exhibit A
24   $2,000,013 would be invested?

25             A          Yes .


                                                                    Page· 55

                                  Veritext Legal Solutions.
                                       866 299-5127
 Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13        Desc
                          Main Document    Page 58 of 204


 1                 Q        Okay.       Exhibit 67 and Exhibit 65 are
 2     total ly inconsistent, aren't they?
 3                 MR . PEDDIE:       Objection, calls for a legal
 4     opinion .       Calls for specul_a tion.
 5                 THE WITNESS:         Yes.     What was the last question?
 6     BY MR. BILLER:
 7                 Q        Are the data on Exhibit 67 and the data
 8    on 65 -- Exhibit 65 are inconsistent; correct?
 9                 MR. PEDDIE:        Objection, foundation; calls for a
10    legal opinion; calls for s~eculation.
11    BY MR. BILLER:
12                 Q        You're an accountant.              You're a CPA also
13    in the Philippines.             Just look at the numbers.
14    Exhibit 65 states that in November there was a $500,000
15    loan; right?
16              A           Yes.
17              Q           That's consistent with the payment
18    schedule of Exhibit A, correct?
19              MR. PEDDIE:          Objection, assuming facts .
20              THE WITNESS:           You're referring to the total?
21              MR. BILLER:          Yes.
22    BY MR, BILLER:

23              Q          No.      I ' m referring to the amount of
24    money         this is not difficult.               Really it 1 s not.   I
25    know you want to help your client and your friend,


                                                                      Pa_g e 56

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY      Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13       Desc
                           Main Document    Page 59 of 204


  1

  2
       I   John Hanna.     But you're supposed to be honest .
           not this difficult that we have to spend this amount of
                                                                           This is l


  3        time answering this simple question.
  4                Isn't the data noted in Exhibit 65 and
  5        Exhibit 67 regarding the amount of money Thomas Wylde
  6        was to receive consistent?
  7                A         You're referring to the 2,300
  8        and - - sorry, 2,000,300 and the 2,000,000?
  9                Q         No.      I'm referring to the November 15,
10         500,000 and the Novembe,r 13 / 500,000?

11                 A         November 13 of          --
14                 Q         2014 .
13                 A         --    2014, and this is 20 1 5 .         This is a
14         balance to be paid the year after.
15                 Q         Where is that indicated in the p~rchase
16         agreement?
I. 7               A        Well, it says [as read), "Purchaser will
18         pay the remaining balance o,f 2,000,0J.3 U.S. dollars
19         pursuant to the payment schedule attached hereto as
20         Exhibit A."     This is 2015 up to 2016.            This
2 l.       reclassification is 2014 pertaining to the previous
22         transactions.
23                 Q        So are you saying that should there
24         should be information regarding these entries?
25                 A         I'm sorry?

                                                                       Page 57

                                    Verit~xt Legal Solutions
                                         866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13       Desc
                         Main Document    Page 60 of 204


  1              Q            Should there be information regarding
  2    these entries?
  3              A            I believe it's here in -- sorry.
  4              Q         There are no entries for 2015.              Look at
  5   Exhibit 65.        There are no entries for 2015 .
  6              A         Not on this account.             There might be
  7   other accounts .
  8              Q         I'm not worried about other accounts.
  9   This is the Hillshore acc0unt .
10               MR. PtDDIE:        Objection, assumes facts.
11    BY MR . BILLER:
12               Q        Do you doubt this is the Hillshore
13    account?       Do you have any question that this
14    Document 65 relates to the Hillshore account?
15               A        Unless I see the backup documents on
16    this.
17               Q        So yO'u don't -- if you don't have the
18    backup documents , you don't know if the data is right;
19    correct?
20               A        I could verify that with the backup
21    documents.
22               Q        Okay.      Where are the b~ckup documents?
23              A         I    don't have it.          I don't know.    You
24    should have it.          The company should have it.
2.5             Q         The company should have it, but I don't


                                                                   Pa.s .e 58
                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13        Desc
                        Main Document    Page 61 of 204


 1     have it .
 2                 A       I'm sorry about that.
 3                 Q       What type of backup do.cuments are· you
 4     referring to ?
 s                 A       There would be deposit slip or bank
 6    credit s         bank statements .
 7                 Q       So unless you have backup documents, you
 8    can ' t   rely on QuickBooks .          Is t hat what you're saying?
 9                 A       No.    The QuickBooks entries has backup
10    documents before you enter them.
11                 Q       Just answer me a simple question.                There
12    is no entries for any money received by Thomas Wylde on
13    Exhibit 65 for 2015; correct?
14               A         Rephrase that.
15               MR . BILLER:      Read the question back .
16                         (The record was read by the Certified
17               Shorthand Reporter. )
18               THE WITNESS:        If it's recorded here, the money
19    was received.
20    BY MR . BILLER :

21               Q         Just answer the question, Exhibi t 65 ,
22    are there any entries for 2019 ?
23               A         2015 for this?
24               Q         Just answer my question, please.               I know
25    you're trying t o help John Hanna .                   Please, you have t o

                                                                      Page 59

                                 Veritext Legal Solutions
                                      866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 62 of 204


 1     be honest - -

                 MR. PEDDIE:        Objection, argumentative ,
 3     BY MR. BILLER:
 4               Q         -- you have to be straight forward, a.nd
 5    you have to be honest.             It's a simple question.      Are
 6     there any entries on Exhibit 65 for 2015?
 7               A        There's not.
 8               Q        Thank you.         Was that hard?     That took 15
 9    minutes to answer.
10              MR. PEDDI.E:        Counsel, she told you there may be
11    other accounts --
12              MR. BILLER:         I asked on the exhibit.
13              MR. PEDDIE:        Before you were asking questions
14    suggesting this was the only account.
15    BY MR. BILLE~:
16              Q         Now, let's turn to 67.            There is an
17    entry for November 15, 2015.                Do you see that?
18              .A        Yes.
19              Q         For $50'0, 000?
20              A         Yes.
21              Q         Do you see that?
22              A         Yes.
23              Q         Why isn't that on Exhibit Number 65?
24              A         I don't know.           It might be recorded to
25    another account.

                                                                 Page 60
                                 Veritext Legal Solutions
                                      866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13    Desc
                         Main Document    Page 63 of 204


  1               Q        So why would it b~ recorded to another
  2    account?
  3               A        It might be recorded as an equity
  4    directly.
  5               Q        Is there an account for equity?
  6               A       Yes, there is.             It's in QuickBooks.
  7               Q       And it states the date of the entries?
  8               A       Yes, it should.
  9               Q       And it states -- it should have soq1e
10     type of memo; right?
11               A        Yes.
12                Q       All right .         So we got 2016., 2016, 2016,
13     2016,,   and $1. 5 million reflected on Exhibit 67.                Do you

14    see that?
15               A        Yes .
16               Q        That is not reflected on Exhibit 65;
17    correct?
18               A        Yes.
19               Q        Okay.       Isn't it true once entries are
20    made -- I don't know if it's true, frankly.                  Once
21    e nt ries are made in QuickBooks , can anyb0dy go back and
22    change t he data?
23               A        If they have access t o it, yes.
.24              Q        If they have access to QuickBooks?
25               A        Yes .


                                                    _ _ _ _ _ ___P
                                                                 _ a_ge 6~
                                  Veritext Legal Solutions
                                       866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 64 of 204


 1               Q        Stephen Choi produced Exhibit 65 at his
      deposition and swore it was a record he obtained from
 3    Thomas Wylde.       Do you understand?
 4               A        Yes.
 5               Q        I believe he obtained it on -- well,
 6    there's a date here of February 27, 2017 at 11:41 a.m.
 7    That would reflect the date that this was printed out;
 8    correct?
 9              A         Yes.
10               Q        Is that true?
                A         Yes.       It would be the date it was
12    generated.
13.             Q         Right .       His deposition was March 2017.
14    So that's consistent with generating this report in
15    February; right?
16              A         Yes .
17              Q         so can you think of any reason, any
18    reason why Stephen Choi would make changes in
19    QuickBooks regarding the data on Exhibit 65?
20              MR. PEDDIE:         Objection, assumes fc:1-:ets .
21              THE WITNESS:          No, I can't.
22              MR. BILLER:         Okay.
23    BY MR . BILLER:
24              Q         If he did make .any changes, wouldn't
25    that affect the rest of the QuickBooks data?

                                                                Page 62

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 65 of 204

     r-
 1               A         Yes.
 2               Q         Impact everything?
 3               A         Yes.
 4               Q         Correct?
 s               A         Yes.
 6               Q         So if he went in and deleted the
 7       infusion of $3.5 million in 2015 and 2016, what would
 8       the consequences be for the Qui-ckBooks' data?
 9               MR. PEDDIE:         Objection, calls for a
10       hypothetical.
11               THE WITNESS:         Any changes in QuickBooks would
12       change the financial statements.
13       BY MR. BILLER:
14               Q         What are the financial statement~?
15               A         The profit and loss, balance sheet, and
16       statement of cash flow.
17               Q        And all those are one document or
18       separate documents?
19              A         Separate documents,
20              MR. BILLER:         Counsel, do you want to explain
21    why I don't have that~
22              MR. PEDDIE:         You do.
23              MR. BILLER:         I just looked.
24              MR. PEDDIE:         You have the entire QuickBooks
25    file.


     L                            V critext Legal Solutions
                                                                Page 63


                                       866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13      Desc
                         Main Document    Page 66 of 204


   1               MR. BILLER :      I don't want the entire QuickBooks
  2    file.     I want the documents.
   3               MR . PEDDIE:      This is how they are kept .
   4               MR . BILLER:      The QuickBooks file
  5                MR . PEDDIE:      Mr. Bil l er, this is how they are
  6    kept .
  7                MR . BILLER:      The QuickBooks file oan be
  8    manipulated.
  9                MR. PEDDIE:       This is how they are kept .          These
10     documents exist within QuickBooks.                    You generate them,
11     and you print them.
12                 MR. BILLER:       No.     The data in ·QuickBooks,
13     unless I haye the backup file, backup data cannot be
14     checked .
15                 MR. PEDDIE:      The backup data does not consist
16     of a profit and loss statement, balance sheet, and
17     statement of cash flows.             Those are generated in
1 ,8   QuickBooks and printers .
19                 MR. BILLER:      You know what, Richard, I swear to
20     God, I'm going to -- this is recorded .                  If these are
21     the type of t ri c ks that you can play with other
22     lawyers
23                 MR. PEDDIE:      Thi s is not a t r ick .
24               MR. BILLER:        The QuickBooks cannot be verified .
25     Ill

                                                                     Page 64
                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13      Desc
                        Main Document    Page 67 of 204


 1.   BY MR. BILLER:

 2              Q         Can the QuickBooks be verified without
 3    checking all the backup data?
 4              MR. PEDDIE:         Objection, calls for speculation
 5    and hypothetical.
 6              THE WITNESS:          You can generate report and
 7    verify with backup data.
 8    BY   MR. BILLE:R:

 9              Q         You need the backup documents to verify
10    what data is being spit out of QuickBooks; right?
11              A         Yes .
12              Q         Because when you input the information,
13    you have that backup data; right?

14              A         Source documents, yes .
15              Q         And you're the one who makes sure it's
16    accurate; correct?

17              A         Yes.

18              Q         And if a third party wanted to do an
19    audit, that third party couldn't do an .audit without
20    the backup documents; correct?
21              A         Yes.
22              MR. PEDDIE:         You were asking about financial
23    statements.       They are generated by QuickBooks.
24              MR . BILLER:        You know what, Richard, don't
25    treat me like a fool.            Okay.       You know -- you tell i t


                                                                  Page 65

                                  Veritext.Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13     Desc
                        Main Document    Page 68 of 204


 1    to the judge .
 2              MR. PEDDIE:       You were asking her
 3              MR . BILLER:      Hey, let me speak.
 4              MR. PEDDIE:       Why don 1 t you let me speak for
 5    once.
 6              MR. BILLER:       You've already said it.            My
 7    specific request for production of documents asks for
 8    all documents related to financ ial
 9              MR. PEDDIE:      You said to me a moment ago,
10    "Counsel , why don't I have the balance sheet, profit
11    and loss statement, and the statement of cash flows? 11
12              MR. BILLER:       I don't.
13              MR. PEDDIE:      You do.        They a.re generated by
14   QuickBooks1 wbich you have.
15             MR. BILLER :      No, I don't.             Tell it to the
16    judge.
17             MR . PEDDIE:      ! t 1 s no t   a separate document.
18             MR. BILLER:       Tell it to the judg~.
19             MR. PEDDIE:       She does not take the balance
20   sheet, the profit and l oss statement --
21             MR. BILLER:       Tell it to the judge ,
22             MR. PEDDIE:       -- and input that into the
23   QuickBooks - -
24             MR . BILLER:      Tell it to the judge.
25             MT. PEDDIE:       QuickBooks makes those documents.


                                                                   Page 66
                               Veritext Legal Solutions
                                    866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13        Desc
                        Main Document    Page 69 of 204


 1              MR. BILLER:       You 1 re wasting my time now.
 2              MR. PEDDIE:       You're wasting your time because
 3    you don't understand financial matters .
 4              MR. BILLER:       You represent crooks, thieves,
 5    mafia personnel from South Korea.                   That's who you
 6    rep-resent.
 7              MR. PEDDIE :     No.      Your theory that Roger Kuo
 8    and Doug Lee and Stephen Choi are all from Korea and
 9    a ll speak Korean to each other and are part of a mafia
10    is absolutely outlandish.            It COfl\es out of a crack
11    pipe, ~•m telling you.
12              MR. BILLER:      Are you saying --
Ll              MR . PEDDIE:     I'm being emphatic to tell you
1-4   that I don tt think those guys speak Korean.                 In fact ,
15    some of them are not even Korean.
16              MR. BILLER:      Let's mark the next document as
17    68.

18                        (Exhibit 68 was marked for
19              identification by the Ceriified Shorth~nd
20             Reporter and is attached hereto.)
21             MR. BILLER:       Sorry.
22             MR. PEDDIE:       Please be careful.            I don't like
23    being hit in the head with documents .
24             MR. BILLER:       It hit you in the chest.

25             MR. PEDDIE:       It hit me in the forehead,

                                                                   Pc:1.ge 67
                               Veritext Legal Solutions
                                    866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document    Page 70 of 204


  1   Dimitrios.
 2    BY MR . BILLER:
 3              Q         Do you know what this is?
 4              A         Yes.
 5              Q         What is it-?
 6              A         It's a transmittal form sent to
 7    Paula about the notice of issuance of new membership.
 8              Q         Do you see your name at the bottom?
 9              A        Yes.
10              Q        And you signed it; right?
11              A         Yes.
12              Q         You signed your name in the regular
13    course of business?
14              A         Yes.

15              Q        Did you produce this exhibit in the
16    regular course of your business?
17              A        Say that again.
18              Q        Did you create this exhibit in the
19    ordinary course of your business?
20             A          "Exhibit" meaning this document?
21              Q        Yes.
22             A         Yes .
23'            Q         You assembled all the documents referred
24    to in Exhibit 6 8; correct?
25             A         Yes, it was given to me .

                                                               Page 68
                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document    Page 71 of 204


                Q         Who gave it to you?
                A         I believe it's David.
 3              Q         David Schnider?
 4              A         Yes.
 5              Q         Okay.       Why did he give you these
 6    documents?
 7              A         He's the lawyer of the company, and he
 8    prepares these documents.

 9              Q         He prepared all of them?
10              A         Yes, I believe so.
11              Q         Okay.       Did you have any involvement in
12    preparing these documents?
13              A         No.
14              Q         Now, remember we had a bit of a
15    discussion about wh~ther Exhibit A that is marked as
16    Exhibit number -- they're right next to you.
17              A         Yes.
18              Q         The page attached to Exhibit 68 that
19    you're looking at is the same as the previous exhibit

20    .that was titled,      "Exhibit 'A 1 to Purchase Agreement."
21              A         Yes .
22              Q        Same document?
23              A         Yes.
24              Q        And why was this document distributed?
25              A         I believe it's for information.

                                                                Page 69

                                  Veritext Legal Solutions
                                                                              J
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13    Desc
                        Main Document    Page 72 of 204


 1               MR. PEDDIE:       Objection, calls for speculation.
 2    BY MR. BILLER :

 3               Q        You're the financial controller.            You
 4    signed the facsimile form; correct?
 5               A        Yes.
 6               Q        And who did you fax it to
 7               MR. PEDDIE:       Objection, assumes facts.
 8               THE WITNESS:        It is by mail in Kox:ea.
 9    BY MR. BILLER:

10               Q        And you ma iled it to Paula Thomas?
11.              A        Paula Thomas and the legal counsel that
12    she has at that time.
13               Q        And why did you do that?
14               A        I was advised that she needs to be
15    advised.

16               Q        Because she's a member?
17               A        Yes.
18               Q        She should be advised of the finances of
19    the company; right?
20               A        Yes.
21               Q        As a member of the company, she still
22    has a say regarding anything that affects the finance.s
23    0£ the company; correct?

24               A       Yes 1 I believe so.
25               MR. PEDDIE:       Objection, calls for legal

                                                                Page 70

                                 Veritext Legal Solutions
                                      866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document    Page 73 of 204


 1    I   conclusion.
 2        BY MR. BILLER:
 3                Q        That includes making decisions regarding
 4        loans and equity; correct?
 5                A        Yes.
 6                MR . PEDDIE:      Can we just keep this further?          It
 7        doesn't look like it's mine.
 8                MR. BILLER:        I didn't think it was yours.
 9        BY MR. BILLER:
10                Q        Now, who is Ms. Gonzalez on page 4?
                  A        Stephen Choi's wife.
12                Q        Have you ever met her?
13                A        Yes.
14                Q        How many times?
15                A        A few times.
16                Q        what were the purposes of the meeting?
17                A        She came over to shop .
1-8               Q        Just to shop?
19                A        Yes.
20                Q        She didn't come over for business
          purposes?
22                A        Not that I know of.
23                Q        And who calculated the tota l of
24        $9,005,013?

25                A        Which one is that?

                                                                Page 71

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY      Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13    Desc
                           Main Document    Page 74 of 204

       r
  1                    Q      It's the bottom entry, l ast page .             It's
   2       actually $9,000,0 1 3 .       Who inputted that total?
  3                    A      I bel ieve it was ·oavid Schnider who
  4        computed the shares.
  5                    Q     But who computed the capital account
  6        bal ance?
  7                    A      I don't know.

  8                    Q     Okay.       Did you ever -- do you remember
  9        ever inputting into QuickBooks $9 mi llion in
10         investments by Hillshore?
11                 A         I don't remember.
12                     Q     Okay.       Does th~t sound accurate to you?
13                 A         I don't know .
14                 Q         Because you were still at Thomas Wylde
15         obviou sly when this document was created?
16                 A         Yes .
1 '7               Q         So who would have access to the amount
18         of money that was invested into the company?
19                 A         That would be me.
20                 Q         Okay.       And ,h ow would you find out
21         $9,000,013 was inve.sted,          if it was?
22                 A         I would assume it's collected from all
23         of these contribution.
,24                Q         You assume that?
25                 A         Yes .

                                                                   Page 72
                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY     Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13      Desc
                          Main Document    Page 75 of 204


 1                  Q       Where would you go to f~nd out if that
 2       was accurate?
 3                  A       In QuickBooks it would say all of this
 4       cash that came in, it's a matter of reclassification.
 5       It would be in the equity account in QuickBooks.
 6                  Q       Would the reclassification take place on
 7       the same day the money was received?
 8                  A       The money would be recorded at the time
 9       it was received..     But the recla.s sification of this,
10       based on the documents, may come later .
11                  Q       So suppose- the 9 mil lion               assume for
12       purpos·es of my question that the 9 million came into
13       Thomas Wylde as equity investment.                   When would that be
14       noted in the equity account?
15                  A      Upon execution of these documents , when
16       it 1 s converted to equity.
17                  Q      Okay.       So the money could come in in any
18       fashion, but you have to have the execution of the
19       Schedule B for that to be converted into equity; is
20       that what you're saying?

                    MR. PEDDIE :     Objection, calls for a legal
22       conclusion .
23                  THE WITNESS :      Unless there is a document p r ior
24       that says it's an equity, then it would be in the
25   1   equity .    This money could be in there already.               This is

                                                                      Page 73

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document    Page 76 of 204


 l    just the distribution of how much each member has.

 2    BY MR. BILLER:

 3                Q       If the money is in there already, where

 4    would it be in QuickBooks?

 5                A       It woul d be in equity.

 6                Q       Anyplace else?            Loans?

 7                A       It could be in loans if it's not sure

 8    wi th the documents.          But once we have the documents to

 9    verify the nature of the transact i on, it would have

10    been recorded as an equity.

11                Q       I hear you saying repeatedly, which I

12    think is completely accurate, that you need to verify

13    QuickBooks with the actual documents that contain the

14    information that goes in QuickBooks; right?

15                A       Yes .

16                Q       So relying on QuickBooks, unless you

17    verify it, that's not a reasonable thing to do; is it?

18                A       It ' s the normal practice to do.

19                Q       It's a normal practice, but i t ' s not the

20    normal pra.ctice when there is a legal dispute as to

21    whether the QuickBooks data is accurate or not.

22                MR. PEDDIE:       Objection, calls- for a legal

23    opinion .

24                THE WITNESS:        As long as you have the backup,

25    you can verify the nature of the transaction .

                                                                Page 74

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13     Desc
                        Main Document    Page 77 of 204


 1     BY MR. BILLER:
 2                 Q       Where did you store all the backup?
 3                 A       There would be files.             There would be
 4     folders .

 5                 Q      Describe the folders.              Paper folders?
 6                 A       Paper folders.
 7                 Q       Where would those paper folders be?

 8                 A       It should be in Thomas Wylde•s
 9     possession.
10                 Q       It shouldn't be destroyed, should they?

11                 A       No.
12                 Q       That's important data, isn•t it?
13                 A       Yes.     And IRS requires for data to be --
14                 Q       Seven years?

15                 A       Yes.
16                 Q       So if Thomas Wylde doesn't produce
17     backup documents that you're describing, that would be
18     in violation of IRS regulations; correct?
19                 MR . PEDDIE:     Objection, calls for a legal

20     opinion.
21                 THE WITNESS:      Well, there could be other

22     documents, or there could be other means for them to

23     verify.

24     BY MR. BILLER:

25                 Q       Put that side -- move to strike.             Non

                                                                   Page 75

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13      Desc
                        Main Document    Page 78 of 204


 1

 2

 3
      responsive.

                If Thomas Wylde does not have the backup

      documents for the last seven years regarding the data
                                                                                 l
 4    going into QuickBooks, that would be a violation of IRS

 5    regulations; correct?

 6              MR. PEDDIE:       Objection, calls for legal
 7    conclusion.

 8              T~E WITNESS:        I believe so.

 9              MR. BILLER:       Thank you.

10              What time do you have?

11              THE REPORTER:        10:03.
12              MR. BILLER:       It's been an hour.            Let ' s take a
13    break.

14              MR . PEDDIE:      Before we go off, Dimitrios, I 'm
15    going to hand you 2014 income tax return.                    I think you
16    have a copy already .         I'm going to hand you 2015 income
17    tax return marked "Confidential."                    I ask that you just
18    verify -- I have tried to do this                     that Social
19    Security numbers of everyGne from Paula Thomas to
20    John Hanna have been redacted.

21              MR. BILLER:       If you say they have .been
22    redacted, that's fine.

23              MR. PEDDIE:       Well, they're - -
24              MR. BILLER:       I 1 ve never accused you of using or

25    allowing Paula's Social Security number to be left in

                                                                    Page 76

                                Veritext Legal Solutions
                                     866 299-5127
 Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13    Desc
                          Main Document    Page 79 of 204


 1
     1   the open and seen- b y- everyb o d y.

 2                  MR. PEDDIE:      I understand .

 3                  MR. BILLER;      I never did that.        What I've
 4       accused you of and is clear to me today in this one

 5       hour is that you withheld, you've concealed, and you
 6       may have destroyed material documents regarding
 7       QuickBooks.
 8                  MR. PEDDIE :     Well, I can assure you I have not.
 9                  MR. BILLER:      You probably haven't .
10                  MR. PEDDIE:      My point is I 'm handing you these
11       documents because I know you would like them.                I think

12       you already have them .
13                  MR. BILLER:      I don't have 14.         I have 15.
14                  MR . PEDDIE:     But before you use them in court,

15       just have a double check on the Social Security
16       numbers; all right?
17                  MR. BILLER:      And why didn't you produce them
18       earlier?

19                  MR. PEDDIE :     We did.
20                  MR . BILLER:     When?
21                  MR. PEDDIE:      During the whole Kring and Chung
22       phase.
23                  MR. BILLER:      I looked at all 175 documents in
24       your index, and I looked at all the documents I have
25       from Kring and Chung.          And it's just not true.        Stop

                                                                   Page 77      j
                     --------                  - - - - - - - - - - - - - - __ j
                                   Veritext Legal Solutions
                                        866 299-5127
      Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                              Main Document    Page 80 of 204


 1       saying that .
 2                 MR. PEDDIE:       You say there are no tax returns
 3       in there?
 4                 MR. BILLER:       I didn't say that.       I did not say
 5       that.    I said your index does not match the documents
 6       for Kring and Chung.         That's what I'm saying.         So stop
 7       saying it.
 8                 MR. PEDDIE:       l sent you all 24 batches Bates
 9       numbered.     And i.f there are error, let me know.
10                 THE REPORTER;       Are we going off?
11                 MR. PEDDIE:       Yes, that's fine.
1.2                           (Break taken:      10:04 a.m. - 10 :26 a.m. )
13       BY MR. BILLER:
14                 Q          Let's talk about now -- you say oversee
15       financials.     What does that mean?
16                 A          The record keeping, analysis of the
17       accounts, and generating the financial statements.
18                 Q          Record keeping meaning the backup
19       material received for the information put into the
20       QuickBooks?
21                 A          Yes.
22                 Q          Explain to me where that material is
23       located at Thomas Wylde?
24                 A          It used to be in my drawer.         I don't
25       know now.

                                                                   Page 78   _JI
      ~ - - - Veritext
              --              -----
                       Legat Solutions
                                       866 299-5127
 Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                          Main Document    Page 81 of 204

     r----~ --- ------- ----------
 1
 2   I
                 Q

                 A
                           Your drawer meaning your office?
                           My office at the time and table.
                                                                        -7
 3   I           Q         Was there a filing cabinet?
 4
     I           A         There's a drawer on the table, and there
 5
     I   is a separate filing cabinet in the back.
     I
 6   I           Q         And how many cabinets does the filing
         cabinet have?
 :I              A         There are several in the back.
 9 I             Q         Okay.     And how far back do those
10 I     documents go?     Seven years?
11 I            A          Not in my tenure, so I have the current
12   I   records that I have.
13   l           Q         So I want to know where all the
14   I   documents       the backup documents are located so
1s   I   Mr. Peddie can go get them for me?
16               A         I don't know where they are right now.

17               Q         But they were in your office; right ?

10   l           A         The current ones were in my office.

19   I           Q         Right.

20   I          A          I believe they moved.

21   I           Q         You think they moved?           Where did they

22   I   go?

23   I          A          They moved office.

24   l           M~ . PEDDIE:       We moved.

2s   I           THE WITNESS:        They moved office, so I don't


     l_ _ _ _ _ _ _ __                                           Page 79
                                                                   - - -- -
                                                                               J
                                Veritext Legal Solutions
                                     866 299-5 127
 Case 6:16-bk-15889-SY         Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                               Main Document    Page 82 of 204


 1
      r- - - - - - - - ----- - - --- ------
      !     know where it is now.
                                                                          --,
 2    !     BY MR. 'BILLER:

 .3   I                Q        When you left in June of 2016, those
 4    I     documents were in your office; right?
 s    I                A        Yes.
      I
 6    I                Q        Okay.

 7    I                MR. PEDDIE:       All of them?
 8    j                THE   WITNESS;      The ones that I have.
 9    I                MR. PEDDIE:       Every last invoice?
10    l                MR. BILLER~       This is not your chance to cross.
11    I                MR. PEDDIE:       I just want you to get a clear

12
      II    answer .

13    I                MR. BILLER:       I got an idea, believe me .
14    I                MR. PEDDIE:       Just don't think everything is in
15    !     a single drawer.
16    I                MR. BILLER:       No.      Because itis been destroyed .
17                     MR . PEDDIE:      No, nothing has been destroyed.
18          BY MR. BILLER:

19                     Q        Let's talk about your duties with regard            I
20          to bank accounts.
21                     A        Say that again.

22                     Q        With regard to bank accounts, you said

23          you had some duties and responsibilities regarding bank                 I
24          accounts.      What were they?                                          I
25                     A        Viewing the bank statements, generating             I
                                                                                    I
                                                                      Page so
      [    _ - - - - -.- ----------- - - - -·
                                       Veritex.t Legal Solutions
                                                                                    l
                                             866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13      Desc
                         Main Document    Page 83 of 204


 1   the bank statements, and getting information online.
 2              Q        Okay.         That's what I wanted to ask you.

 3   You didn't maintain bank statements in the old fashion
 4   way where you put a paper in the filing cabinet;

 s   correct?

 6              A        I would generate it sometimes.
 7              Q        Okay.         How would you receive the bank

 8   statements?

 9              A        Downloading it from online.

10              Q        So let's talk about your computer.                What
11   folders did you have in your computer that related to
12   Thomas Wylde?

13              A        There should be a TW folder in my

14   computer.      It says,     11
                                      TW LLC .   11
                                                      I don't remember all the

15   folders.       I keep specific folders for some information

16   in there, but I don't remember them all.
17              Q        Just tell me what you remember.
18              A        There should be bank; there should be
19   financials; AP, accounts payable; accounts receivables .

20              Q        And let's go over those folders.               What

21   type of documents would you electronically store in
22   each those folders?
23              A        would be bank statements.              AP will be

24   some invoices received online.                   If it •·s physical, it is
25   filed in the file cabinet.                  And AR would be list of

                                                                   Page 81

                               Veritext Legal Solutions
                                       866 299-5127
  Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                          Main Document    Page 84 of 204

     -! - -------------- - -                                                   ..
 1   l   customers' invoices as to follow up.                                  I
 2   !            Q       Payments?                                            l
   l
 3 I              A       Will be in AP if there is any ,                      !
 4   I            Q       Okay .     And did your electronic folder            l
     I                                                                         I
 s   l   still exist when you left in June of 2016?                            l
                                                                               j
 6   I                    Yes.
     I
                  A
                                                                               I
 7   I            Q       And how many documents do you think were             I
                                                                               I
 8:      stored in that folder?                                                )
                  A       I don't remember.
 9 '
10
     I            Q       Now, you can easily transfer all of
     I
11   I those documents by putting a flash drive in              the
12   I   computer and transferring the TW folder; correct?
     I
13   I            A       Yes, that could be done.
     l
14   I            Q       That will result in not only the folders
15   !   in TW folder be transferred but that would result in
     I
16   I all the docume,nts within each folder to be transferred;
17   I   right?
     I
1a   I            A       That could be.
19   I            Q       And you could do that with a flash or a
     I
20   l hard drive?
21   l         A          Yes.
     I
22   l            Q       It could take anywhere from a couple

23 1     hours to six hours.
     I
24 I              A       Yes.     If they know the password of the
25 Ij    PC.

     Il _____________                                           Page 82
                                 Veritext Legal Solutions
                                      866 299-5127
     Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13    Desc
                             Main Document    Page 85 of 204


 1                  Q        So that ' s not a burden to you      ~i-:-   it ;   7
 2                  A        What do you mean "burden"?
 3                  Q        To press a button and transfer the
 4       document, do you think that's burdensome?
 5                  A        It shouldn't be.
 6                  Q        Do you think it 1 s annoying to have to
 7       do?
 8                  A        I don't believe so.
 9                  Q        Do you think it's harassing to ask that
10       be done so Paula can have the records?
11                  MIL   PEDDIE;     Objection, assumes facts.
12                  THE WITNESS:        That can be anyone's opinion .
13       BY MR. BILLER:
14                  Q        But is it yours?
15                  A        It depends on the nature of the file.

16       It depends on - - well, I would say it depends on the
17       mood of the person, also .
18                  Q        But as a member, as a member of the
19       company, a holder of units, shets .entitled to review
20       those documents; isn•t she?
21                  MR. PEDDIE:       Objection, calls for lega l
22       opinion.
23                  THE WITNESS:       Yes.
24       BY MR. BILLER:
25                  Q,       Let me hand you the next document.

                                                                   Page 83
                                            -------
                                    Veritext Legal Solutions
                                         866 299-5127
      Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                               Main Document    Page 86 of 204

                        -----
                              (Exhibit 69 was marked for
                    identification by the Certified Shorthand
                    Reporter and is attached hereto.)

        BY MR. BILLER:

 5                  Q         Do you know what 69 is?
 6                  A         Pardon ?
 7                  Q         Exhibit 6 9 ., you can read it .

 8                  A         Yes.
 9                  Q         Did you read it?

10                  A         Not yet .
1.1                 Q         Go ahead and read it to yourself.
12                  A         (Witness complies.)

13                  Q         Have you read Exhibit 69?
14                  A         Yes.
15                  Q         Do you know why you were sent this
16      e - mail?
17                  A         As a c opy for reference information and
18      maybe file.
19                  Q         What file?
20                  A         It could be an HR file.
21                  Q         Okay.      Was there an HR file on
22      Paula Thomas?
23                  A         You mean a folder?
24                  Q         A folder .
25                  A         Yes.

                                                                   Page 84

                                     Veritex.t Legat Solutions
                                           866 299~5 l 27
     Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                             Main Document    Page 87 of 204

     r--
 1   I              Q        What was in that folder?
     l
 2   l              A        Her agreement, her -- I believe there's

 3   j   W-2 in there.

 4   I              Q        Did she have a separate file other than
 s I     the file you're trying to describe?
     I
 6   l              A        Not that I know of .
     I
 7   I              Q        Was there a disc i plinary f i le, for
     I
 8 :     example?
 9 I                A        No, not that I know of.
   1
10 I                Q        Did you have an electronic folder in
   I
11 I     your opinion computer regarding Paula Thomas?
12
     l              A        I believe o nly the transmittal form or
13       whatever I might have sent her in this context .
14                  Q        Okay.    So whatever you would have sent
15       her would be in a electronic Paula Thomas folder?
16                  A        Whatever I sent her?
17                  Q        You just said in the electronic folder
18       you have anything you would have sent her.
19                  A        Like this ( indicating ) .      Others might be
20       e-mailed.
21                  Q        I just want to know if you had a
22       separate electronic folder that contained documents and
23       information on Paula Thomas?
24                           There is only few documents in there,
25       and they 1 re in a separate folder.


     L
                             ______________________               Page 85   ___,
                                  Veritext Legal Solutions
                                       866 299-5127
     Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13       Desc
                             Main Document    Page 88 of 204


 1                 Q         Did you have that for every employee?
 2                A          For?

 3                 Q         Do you have it for Jene Park,
 4      John Hanna, David Schnider, other designers, or did you

 5       just have a folder for Paula Thomas ?
 6                A          There is a folder -- in the e-mail there
 7       is a folder for them.           There are some, not all
 8      employees.
 9                 0         So you have separate folder regarding

10       e - mails that you sent and received regarding
11       ~aula Thomas; right?
12                A          The e-mail context.               Some people that I
13      have separate folders , too.
14                 Q         Okay.      So it sounds like -- and correct

15      me if I'm wrong -- you have a separate electronic
16       folder for Paula Tho mas regarding Word or PDF
17      documents; right?
18                A          What do you mean "Word" and "PDF"?
19                 Q         Documents that you would store in an
20      electronic folder; correct?
21                A          Yeah.
22                 Q         And then you have a separate folder for

23      e-mails
24                A          Yes.
25                 Q         -- that you would send and receive for

                                                                       Page 86

                                    Veritext Legal Solutions
                                         866299.5127
     Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                             Main Document    Page 89 of 204


 l

 2
      r   Paula Thomas; right?

                   A         For different people, yes.
                                                                                 7

 3                 Q         Including Paula Thomas?

 4                 A         Yes.

 5                 Q         And when you left in June of 2016, was

 6        the e-mail folder and the elect roni c f o lder in

 7        exis t ence?

 8                 A         Yes, I believe so.

 9                 Q         Did you produce it as well?

10                 MR. PEDDIE:        The Meldy Rafols' e-mail folder?

11                 MR.   BILLER:      Yeah.
                                                                                  I
12                 MR. PEDDIE:        I don 1 t    think so.                      I
13                 MR. BILLER:        I didn't think so .       They relate to I

14        Paula Thomas.      That's the subject of the request .           You    I
15       want t o produce t hose, or do I have to go

16        file     whatever?

17                 MR. PEDDIE:        We c an discus$ specifi c requests

18        for actual things like that.

19                 MR. BILLER:        I want everything that she
20       discussed in this deposition.                It's that simple.

21                 MR. PEDDIE:        Well , We can make a list later and

22       discuss it.

23       BY MR . BILLER:

24                 Q         Now, when you received this Exhibit 69,

25       what did you think?


      L_ _ _ _                                     _ __ _ _ _ __ _
                                    Veritext Legal Solutions
                                                                  P_a ge 87 _ _ '

                                         866 299-51'27
     Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13      Desc
                             Main Document    Page 90 of 204

                         - - -- --- - - - - - - --- ----- -
                   MR. PEDDIE~        Objection, relevance.
                   THE WI TNESS:        I just thought that it was an
 3       instruct ion.
 4       BY MR. BILLER:
 5                 Q         And that's it; right?
 6                 A         Yes.

 7                 Q         Did you think it was a termination
 8       letter?

 9                 A         No .

10                 Q         Did you think Paula Thomas was being
11       threatened she was going to be terminated if her
12       behavior did not change?
13                 A         Not that I believe so.                It's an
14       instruction about function.
15                 Q         Right.      Thank you .           Now at some
16       point -- let me show you another e-mail.
17                           (Exhibit 70 was marked for
18                 identification by the Certified Shorthand
19                 Reporter and is attached hereto. )
20       BY MR. BILLER:
21                 Q         Please read Exhibit 70 .
22                 A         (Wi tness complies . )
23                 Q         Why was t he salaries cut by a third as
24       indicated in Exhibit 70?
25                 A         I believe itts b~cause of the financial



     l                                                                  Page 88   _JI
                                          ---- - - - - - ----
                                    Veritext Legal Solutions
                                         8.66 299-5127
     Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13     Desc
                             Main Document    Page 91 of 204


 1

 2
      I ;:,di   tion.
                   Q         Okay.     Who made the decision to cut the
 3       salaries?
 4                 A         I believe they all talk about it and
 5       agreed to it.
 6                 Q         Including Paula Thomas?
 7                 A         Yes, that's why I confirmed.

 8                 Q         Okay .    And then you prepared a chart of

 9       what the salaries were and how they would be impacted
10       with the one third reduction; correct?
11                 A         I believe so.
12                 Q         Yeah.     And what was the payment cycle
13       for Paula Thomas?
14                 A         I   can•t remember.           I   think once a month.

15                 Q         Once a month.          At the end of the month
16       or the beginning of the month?
17                 A         The beginning of the month.
18                 Q         So if the chart showed that Paula Thomas                j
19       received $16,000             approximately $16,000 in April of
20       2015 and nothing in May 2015, what would t hat                  t ell you
21       about her employment status?
22                 MR . PEDDIE:       Objection, vague.            It calls for
23       speculation.
24       BY MR. BILLER:

25                 Q         She didn't work for free, did she?

                                                                       Page 89

                                   Veritex:t Legal Solutions
                                        866 299-5127
     Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13       Desc
                             Main Document    Page 92 of 204


 1                 A         No, I don't believe so.

 2                 Q         Everybody worked for a salary; right?

 3                 A         Yes.

 4                 Q         So if she didn't get paid in May of

 5       2015; don't you think that would indicate that she was

 6       no longer employed with the company?

 7                 MR . PEDDIE:       Object.ion, calls for speculation.

 8                 THE WITNESS:         I can't remember if she got paid
 9       in May or not .

10       BY MR. BILLER :

                   Q         She did not.          I   can't believe I     didn't

12       bring the chart, which I'm sorry.                     But I have it

         completely memorized, and I ' l l be wrong if I ask you a

14       question that misrepresents the chart.                     But the chart

15       shows she was not paid in May of 2015.                    And she was

16       paid 16,000 out of a $25,000 salary in April of 2015.

17                 When would she have received the approximately

18       $16,000 in April 2015?

19                 A         That would have been on the 1st.

20                 Q         And the first salary was $25,000.                 What

21       would one third of that be?

22                 MR. PEDDIE :       Objection, calls for math .

23                 THE WITNESS:         One third would be about --

24       BY MR. BILLER:

25                 Q         Two - thirds would be about 16; right?

                                                                        Page 90
         --- - - - - -- -        - - - - - - - - - -- - - - -             - -----
                                    Veritext Legal Solutions
                                         866 299-5127
      Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                              Main Document    Page 93 of 204

       r--- --
 .1                  A        About 16, yes.

 2                   Q        So that would represent her salary with

 3        the one        the 33 deduction; correct?

 4                   A        Yes.

 5                   Q        So if she was still employed with

 6        Thomas Wylde in May of 2015 , she would have received a

 7        paycheck for approximately 16,000 on May 1, 2015;

 8        correct?

 9                   MR . PEDDIE:      Objection, assumes facts .

10                   THE WITNESS:        Yes, if she's employed at the

11        time.
12                   MR. BILLER:       Okay .      Thank you.

13        BY MR . BILLER:

14                   Q        Now, all these documents signed by

15        John Hanna, notice approval of action ; notice of

16        issuance of new membership, action by written

17        consent -- did you have any involvement in deciding

18        those issues?
19                   A        No .

20                   Q        Did you have any involvement in

21        preparing those documents?

22                  A         No .    These documents, no.

23                   Q        Let me go ahead and hand you another

24        document as 7 1 .

25        ///

                                                                                   I
                                     _ _ ~ - - _ _ _ _ _ _ _ _P_a _g _e _ 9_1___   !
                                     Veritext Legal Solutions
                                          866 299-5127
  Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13      Desc
                          Main Document    Page 94 of 204


 1                        (Exhibit 71 was marked for

 2              identification by the Certified Shorthand
 3              Reporter and is attached hereto.)

 4    BY MR . BILLER:

 5              Q         Did you prepare Exhibit 71?

 6              A         Yes.
 7              Q         Okay.       You wrote this document; right?

 8              A         Yes .

 9              Q         And you wrote it in the ordinary course

10    of your business; correct?
11              A         Yes.

12              Q         And you sent it to Paula Thomas and cc 1 d                 I
13    i t to John Hanna; right?

14              A         Yes.

15              Q         And for what purpose did you write this
16    e-mail?

17              A         This is for backup.

18              Q         Backup?
19              A         And information.

20              Q         Okay.       And this relates to Paula Thomas?

21.             A         Yes.

22              Q         And so it says here,               "With the paycut        [
23    and the membership contribution deduction, your net pay

24    will be $8,247.95 for the month April and May.                   11
                                                                            Do you   I
25    see that?

                                                                     Page 92

                                  Veritext Legal Solutions
                                       866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13     Desc
                         Main Document    Page 95 of 204


 1             A         Yes.

 2             Q         Did I read that correctly?
 3             A         Yes.
 4             Q         And then i t says, "After the

 5   membership deduction, your monthly net pay wilJ. be

 6   $9 , 847.95 starting in June 1, 2015 . "               Did I read that

 7   correctly?
'8             A         Yes.
 9             Q         Okay .      And this was sent on

10   March 30, 2015; right?

11             A         Yes.

12             Q         So as of the date of this e-mail,
13   Paula Thomas was employed with Thomas Wylde; correct?
14             A         Yes .

15             Q         Now, if my memory of the charts are

16   correct and Paula Thomas did not rece ive any money in
17   May, June, and July 2015 and never again, what does it

18   indicate to you?
19             MR. PEDDIE:         Objection, calls for speculation.

20   It calls for a legal opinion.

21   BY MR. BILLER:

22             Q         You can answer.

23             A         I don't remember, but I - - at that time
24   I believe it was on hold.               I was waiting for an advice.
25             Q         Did you ever get advice?

                                                                  Page 93

                                 Veritext Legal Solutions
                                      866 299-5 127
     Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                             Main Document    Page 96 of 204


                   A         After -- I can't remember the time, but
 2       after a while I was advised that she's no longer with
 3       the company.
 4                 Q         And how long did it take them to inform
 5       you of that fact?
 6                 A         I can't remember.
 7                 Q         Did they tell you when she was no longer
 8       employed?
 9                 A         I believe there's a document for that.
10       I don't remember.

11                 Q         No .    I'm asking for your personal
12       knowledge.
13                 A         I don't remember.
14                 Q         Okay.      Who is Natalie?
15                 A         Natalie?
16                 Q         Do you know a woman named Natalie?
17                 A         There are two Natalies.
18                 Q         Which one do you know?
19                 A         There's Natalie in production and then a

20       Natalie in sales.
21                 Q         How long did Natalie work -- Natalie in
22       sales, how long did she work at TW?

23                 A         I don't remember.             I'm not sure
24       if - - probably less than a year.
25                 Q         Okay.      And did Jene Park or John Hanna

                                                                     Page 94

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13         Desc
                              Main Document    Page 97 of 204


 l r - :r David Schnider tell you not to let Natalie know th~
 2       Paula Thomas is no longer working there?
 3                    A       No.
 4                    MR. BILLER:       Let's go ahead and mark the next
 5       document in order Exhibit 72.
 6                            (Exhibit 72 was marked for
 7                    identification by the Certified Shorthand
 B                    Reporter and is attached bereto.)
 9       BY MR. BILLER:
1-0                   Q       You see Exhibit Number 727

11                    A       Yes.
12                    Q       That ' s a "THIRD AMENDED EXHIBIT B 11 ;
13       correct?
14                    A       Yes, it says here.
15                    Q       And it states , "MEMBERS AND CAPITAL
16       CONTRIBUTIONS November 15, 2015.                    11   Right?
17                    A       Yes .
18                    Q       Who created this document??
19                    A       David Schnider, I believe.
20                    Q       Okay .      Where did he get the number
21       11
              9,000, 013 11 at the bot t om for        11
                                                            Hillshore Inves t ments 11 ?
22                    MR . PEDDIE:      9,513,000?
23                    MR. BILLER:       .9.,000,013.
24                    MR. PEDDIE:       It says 9,005,513.
25                    MR. BILLER:       No, i t doesn't.

                                                                            Page 95

                                      Veritext Legal Solutions
                                           866 299-5127
      Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13     Desc
                              Main Document    Page 98 of 204


 1                  THE WITNESS:          This one ( indicating).
 2                  MR. PEDDIE:         Oh, I'm sorry .           I apologize.
 3        BY MR. BILLER:
 4                  Q         Do you know where he got that number,

 5        where t hat number came from?

 6                  A         I   can't remember.            I   can't remember.
 7                  Q         Do you remember Hillshore investing
 8        $9,000,013 as of November 15, 2015?

 9                  A         I don't remember.

1.0                 Q         Okay.
11                  A         It looks like a total of these two.
12                  Q         And it shows 3200 units; right?

13                  A         33 here.

14                  MR. PEDDIE:         3390
15                  MR. BILLER:         I'm sorry, 3390,            Sorry, that was
16        my mistake .
17        BY MR . BILLER :

18                  Q         And that was his ownership interest in
19        the company; right?

20                  A         Yes.

21                  Q         In 2015?
22                  A         Yes .

23                  Q         Okay.       Can you determine what the

24        percentage of the company he owned at that time?

25                  A         I think approximately over 90.

                                                                         Page 96

                                      Veritext Legal Solutions
                                           866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13      Desc
                         Main Document    Page 99 of 204


 1              Q         Over 90.      Now, I'm going back to

 2    Exhibit 65 and ask you whether Exhibit 65, without any

 3    entries in 2015, is consistent with 72 where there is a

 4    capital account balance of $9,000,013 for Hillshore.

 5    Are those two documents consistent?

 6              MR. PEDDIE:      Objection, lacks foundation;

 7    assumes facts .

 8              THE   WITNESS:     In numbers .           'But again, t here

 9    could be other account that supports this.

10    BY MR. BILLER:

11              Q         I understand.         But in purely numbers,

12·   are they consistent?

13              A        Again, not in numbers.

14              Q        So can you explain the inconsistencies?
15              A         It could be on another account.

16              Q         I want to know if you have personal
17    knowledge of any facts that explain the

18    inconsistencies?

19              A         It could be in QuickBooks.               I don't

20    remember, but if it's in QuickBooks it would generate

21    the account.

22              Q        Okay.     I don't want you to t hink where

23    the inconsistency can be found.                I want to know if you

24    have any personal knowledge of any facts that you know

25    about that can explai n the inconsisten cy?

                                                                    Page 97

                               Veritext Legal Solutions
                                    866 299-5127
Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13       Desc
                         Main Document   Page 100 of 204


  1      ,the issttes,   ~n~   protect yoµr butt, and protect Andrew

 2       Apf~lberg' s butt .

 3                  So let me get this right:

 4                  Did y q u eve.£° t~ll ~stula 'frhomas t _o get her, own

 5       co.u nsel between January 2014 a,FJ.d July 2014?

 6             A    I    just need to check dates.           ~o I did tell her to

 7       get her own counsel, I don't know tne dates.                r have to
 8       look at some documents to see if I can remember wl,1.at the
 9       timing was.

10                  So you don't remember?

1 1.           !1   I remember tal.kip g toner .
12-            Q    But you don't remember?

13             A    I r emember talking toner- , you we.re asking is
14       about a ~pec{f ic dqt~., dqte l.'ange .

15                  And I don't know if I• m g o ing to be a,b le t:o

16       f.igure it out froJTI the documents in ·f ront of me.
17                  Okay ,     I • m going to gi,ve you a fa.c t:_, maybe this·

LS       will figure it out f .or you-.
19                  Andrew Apfel berg gave her a retainer agreement to
20       sign on N·o vember 24th, 2014.

21            A     Gave Paula Thomas?
22             Q    Y~_s .

23             A    Okay.      The_n I don't think s o .

24            ,Q    S}ie was not represente d?

25            'A    .Between Janu-a-r y and July of 2014?

                                                                    Page 1-26

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 101 of 204


 1    an extension, I'm not there anymore.
 2              Q         Have you participated in that process
 3    before at Thomas Wylde?
 4              A         20 1 5, yes .
 5              Q         Tell me what you did.
 6              A         Sent her the financial statements for
 7    tax retur n, the CPA .          And she prepared the - -
 8              Q         When you say financial statements, what
 9    is inc luded in that?

J.O             A         Profit and loss ;- balance sheet .
11              Q         Okay .      Can   you explain why the financial
12    statements profit and loss and balance sheet are not
13    attached to this ta~ return?
14              A         I can't, but profit and l oss is
15    indicated in this the schedules here in the balance
16    sheet as well .
17              Q         Okay.       Now Exhibit 73, that relates

      to -- that relates to t he t ax year ending on 12 / 2015;
19    right?    Do you see t hat?
20              A         Yes .
21              Q         Now, Exhibit 72 i ndicates there was an
22    investment by Hi llshore of $ 9 million by
23    Nove~er 15, 2015; right?
24             A          Yes .
25              Q         Okay .     And the ordinary business income

                                                                Page 99

                                  Veritext Legal Solutions
                                       866 299-SJ 27
  Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                          Main Document   Page 102 of 204


 1     loss for Thomas Wylde that year 2015 was $4.6 million;
 2     right?
 3               A         Yes.     That's what it states here .
 4               Q         The difference betw~en $4 . 6 million and
 5     $9 million is approximately 4.4 million; right?

 6               MR . PEDDIE:       Objection, calls for speculation
 7     and calls for a legal opinion.
 8               THE   WITNESS:       Mathematically, yes.       But it is
 9     not the result of this versus minus this (indicating).
10     BY MR . BILLER:
11               Q         We're going through it .          We'll get
12     there .   We'll get there .          Ordinary business income on
13     line 22 on the 1065 form.
14               A         Line 22?
15               Q         Do you see that?
16               A         Yes.
17               Q.        Okay.      It • ~ 4,613,388.83; right?
18               A         Yes.
19               Q         It was operating at a loss that year
20     2015; right?
21               A         Yes.
22               Q         Please find for me in this document
23     where it states that Hillshore made an investment.
2.4              The document doesn't show
25     Hillshore Investments made any investment in

                                                                Pa~e 100
                                  Veritext Legal Solutions
                                       866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13    Desc
                         Main Document   Page 103 of 204


 1    Thomas Wylde for 2015; right?

 2              MR. PEDDIE:         Objection, misstates the
 3    truth -- the facts.
 4    BY MR. BILLER:

 5              Q         Does the document show that?
 6              A         It's not on the balance sheet.            But if
 7    you see analysis of partners capital accoun·t s, there' s
 8    ca.pi t-al cash of 7 million 500 in there.              There should
 9    be a breakdown of that.

10              Q         But. that doesn ' t         indieate it was made in
11    2015, does it?

12              A         Sorry?
13              Q         That doesn't indicate it was made in

14    2015.

15              A         No.      It 1 s a carry over.       A balance
16    sheet account is cumulative .

17              Q         Okay.       So we•re talking about .;. _ it says

18    on Schedule B-1 Hillshore owns 100 percent of
19    Thomas Wylde; right?

20              A         which page?

21              Q         B-1.

22              A         Okay.       Give me one second.

23              Q         Okay.       Did you find it?

24              A         Not yet .
                Q         11
                               Information on Partners Owning 50% or

                                                                 Page 101.

                                  Veritext Legal Solutions
                                       866 299-5127
 Case 6:16-bk-15889-SY      Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                            Main Document   Page 104 of 204


 1    More of th~ Partnership."
 2                  MR . PEDDIE:        rt may be 20 pages in, or 15.
 3                  MR. BILLER:         I hate tax returns.
 4                  THE WITNESS:          Give me one second.       I'm actually
 5    on the    K       already.
 6                  MR. PEDDIE:         It's before that.        It's right
 7    after 1125-A.

 8                  MR. BILLER:         This is where I got the number of
 9    160,000 for legal fees.                  It 's on the tax return.
10                  MR. PEDDIE :        I would love that if that were
i1    true.

12    BY MR. BILLER:
13                  Q         You want to just loo~ at mine?

14              A             Yes 1 please .
15                  Q         You see it shows hundred percent
16    ownership by Hillshore Investments?
17              A             Ye.s.
18              Q             Okay.       What does tha t mean to you?
19              MR. PEDDIE :            Objection, calls for speculation.
20              THE WITNESS:              That i t I s a hundred p .e rcent
21    owned .
22              MR. BILLER:             Okay.

23    BY MR. BILLER:

24              Q            And on the next three or four pages, it
25    identifies others who have an ownership interest in the

                                                                    Page 102

                                      Veritext Legal Solutions
                                           866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13        Desc
                         Main Document   Page 105 of 204


 1     company and it identifies a percentage of ownership.
 2    So if that we.r e the case, how it could it be a hundred
 3    percent?
 4               A         I don't know .
 5               Q         Isn't that inconsistent?
 6              A          I could probably ask the CPA. how it's
 7    presented .
 8               Q        I'm going to.
 9              A          I   don I t know .
10               Q        Now , where d0 you say Hillshore's -- the
11    amount of money Hillshore invested. in TW is indicated
12    on that Exhibit 73?
13              A         As I was saying , it's probably here in
14    the Analysis of Partners' Capital Accounts.
15              Q         What page?
16              A         Page     5   of this.
17              Q         Okay .       That's. good.         What line number?
18              A         Line Number 2 on Schedule M- 2 .
19              Q         Line Number 2 Attach Form 1125-A, is
20    that what you're looking at?
21              A         No.      I'm looking at this one
22     ( indicating).
23              Q         I'm not on the right page .               11
                                                                         Analysis of
24    Partners' Capital Accounts . "               Okay .
25              A         Yes .

                                                                     Page 103

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13            Desc
                        Main Document   Page 106 of 204


 1              Q         Balance at the beginning of the year
 2    "-181,359."       Do you see that?
 3              A         Yes.
 4              Q         Capital contribution cash ·11 7,504,813 .                 11



 5    Do you see that?
 6              A         Yes .
 7              Q         Net income per books,               11   -4,651,971 . "   Do
 8    you see that?
 9              A         Yes.
10              Q         It doesn't indicate here whether the
11   $7,504,813 is only the capital contribution of
12   Hillshore Inc., does it?
13             A          No.
14              Q         This is a capital contribution 0f
15   everybody?
16             A          Yes .
17             Q         And this is a capital contribution from
18   2014 and 2015 or just 2015?
19             A         It's accumulated over the years.
20             Q         So as of December 3.1, 2 015, there was.
21   only $7 , 504,813 identifi·e d as capital contribution for
22   Thomas Wylde?
23             A         Yes.
24             Q         That figure is inconsistent with
25   Exhibit 72 wherein it states Hillshore Investments made

                                                                         Page 104
                                  Veiitext Lega.1 Solutions
                                       866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document   Page 107 of 204


 1        a $9,000,013 capital contribution for 3390 units;
 2        right?
 3                 MR . PEDDIE:      Objection, calls for a legal
 4        conclusion.
 5        BY MR. BILLER:
 6                 Q        Right?
 7                 A        Yes.
 8                 Q        Okay.     Both those documents -- both
 9        those documents are inconsistent with the information
10        on Exhibit 65; right?
11                 MR. PEDDIE:       Objection, calls for a legal
12        conclusion; assumes facts.
13    I            THE WITNESS:       The numbers, yes.
14        BY MR . BILLER:
15                 Q        The numbers are inconsistent on all
16        three documents; correct?
17                 A        They don't tie up .
1.8                Q        They don 't t i e up; .right?
19                 A        ( I n audible response.}
20                 Q        Is that right?
21                 A        Yes.
22                 Q        Can you explain why you have three
23        different numbers for capital contributions by
24        Hillsho~e Investments in 2015; zero, short of 9
25        million, and 9 mill ion?

                                                               Page 105

                                   Veritext Legal Solutions
                                        866. 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 108 of 204


  1                       I can't.
  2               Q       If you want to determine why you have
  3    three inconsistent numbers coming from tax returns,

  4    members and capital contributions Third Amended
  5    Exhiblt B and the Quick.B ooks analysis or QuickBooks

  6    data on Exhibit Number 65, how would you do that?

  7               A       You have to look .at the other accounts

  8    in balance sheet.         It could be in other account, and

  9    then. you have to ask the tax CPA how she classified

10     those accounts in presenting the tax return .              I'm not a
11     tax person.

12                Q       You have to have all the backup; right?
13                MR. BILLER:      What are you pointing the witness
14     at?
15                MR . PEDDIE:     I'm just showing her your exhibit .
16                MR. Bil.LER:     No .    You pointed to a page on my
l. 7   exhibit.
18                MR. PEDDIE :     On your exhibit, that's right.

19                MR. BILLER:      And you looked at her, and you

20     wanted her to read it.
21                MR. PEDDIE:      Yes.
22                MR. BILLER:      That's not proper, Counsel.

23                MR. PEDDIE:      Why not?
24                MR. BILLER:      Because that I s int.erfering with my

25     examination, and y.ou 1 .r e trying to coach the witpess.

                                                               Page 106

                                 Veritext Legal Solutions
                                      866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document   Page 109 of 204


 1               MR. PEDDIE:      Will I have a chance to ask some
 2    questions.
 3               MR. BILLER :     Of course you will .       So why don't
 4    you stop interfering· with my
 5               MR. PEDDIE:      I'm not interfering with anything.
 6               MR. BILLER:      Of course you. are.
 7               MR . PEDDIE:     This is your exhibit .
 8               MR. BILLER:      It doesn't matter if it's my
 9    exhibit.
10               MR. PEDDIE :     You're asking her about
11    documents and --
12               MR . BILLER:     You're interfering with my depo .
13    Do you got it?
14               MR. PEDDIE:      r•m just showing· her the
15    document .
16               MR. BILLER:      You're not showing - - you're
1'7   showing her a page within the document .
18-              MR. PEDDIE:      Dimitrios --
19               MR . BILLER:     Don 't do it again.
20               MR . PEDDIE:     Dimitrios, you have the
21    commitment --
22               MR. BILLER:      Don't do it again .
23               MR. PEDDIE:      You have a commitment to
24    contribute $1 . S million in 2016.
25               MR. BILLER:      So what.        Are you testifying now?

                                                                Page 107

                                Veritext Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY           Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                      Desc
                                Main Document   Page 110 of 204


   Also enclosed is any material you furnished for use in preparing the returns. If the returns are
   examined, requests may be made for supporting documentation. Therefore, we recommend that
   you retain all pertinent records for at least seven years.

   In order that we may properly advise you of tax considerations, please keep us infonned of any
   significant changes in your financial affairs or of any correspondence received from taxing
   authorities.

   If you have any questions, or if we can be of assistance in any way, please call.

   Sincerely,

   Kyu Hong Kim, CPA, Inc.
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document   Page 111 of 204


 1               MR. BILLER:        You signed those under penalty of

 2    perjury and that you had personal knowledge .

 3               MR. PEDDIE:        Calm down, Mr. Biller.        You need

 4    to read your own documents.

 5               MR . BILLE,R :     Excuse me.
      BY MR _ BILLER:

 7               Q        Ln order to figure · all this out,         you
 8    have to do an audit; right?

 9               MR. PEDDIE:        Objection, calls for a legal
10    opinion.
11               THE WITNESS:        A review or an audit.

12    BY MR . BILLER:

13               Q        What is the difference between a review
14    and an audit?
15               A        Well, a review is not as thorough as an
16·   audit .

17               Q        Of course not .           A review ddesn't lobk at
18    the backup material; right?
19               A        They do sometimes.
20               Q        They don't most of the time; correct?
21    They just look at the QuickBooks; right?
22               A        They ask for backup.

23               Q        Do they look for all the backup?

24               A        Not all of it.

25.              Q        But an audit looks at all the backup

                                                                Page 109

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 112 of 204


 1   material to make sure that the data going into

 2   QuickBooks is consistent with the backup; right?

 3             MR . PEDDIE:      Objection, assumes facts; calls

 4   for a legal opinion .

 5             THE WITNESS;       Yes..     Whatever they want

 6   to --

 7             MR. PEDDIE:       Calls for an expert opinion.

 8   BY MR. BILLER:

 9             Q         And then once you check if the data in

10   QuickBooks is proper and accurate, then you can do an

11   analysis of QuickBooks to try and find why there was an

12   inconsistency; correct?

13             MR. PEDDIE:       Objection, calls for a legal

     opinion; calls for an expert opinion; calls for

15   speculation.

16             THE WITNESS:       Yes.

17   BY MR. BILLER:
18             Q         Okay.    Why do you think Counsel was

19   showing you a particular page?

20             MR. PEDDIE:       Will you allow her to look at the

21   page?

22   BY MR. BILLER:

23             Q          Why do you think Counsel - - when he

24    showed you a page from one of my exhibits, what did you

25   think at that moment?

                                                              Page 110

                               Veritext Legal Solutions
                                    866 299,.5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 113 of 204


 1              A         He's just pointing out the number, the
 2    amount.
 3              Q         What did you think?
 4              A         Just pointing out the number.
 5              Q         And what did you -- do you know why he
 6    was pointing out the number?
 7              A         Probably to strike a recollection .
 8              Q         So he's trying to force you to recall
 9    some information?
10              MR . PEDDIE:     Objection, mischaracterizes what
11    she's
12              THE WITNESS:       I wouldn't say force.
13    BY MR. BILLER:

14              Q         He was asking you to recall some
15    information; right?
16              A        Just pointing out a, number in there.
17              Q         And that was to recall information;
18    right?    Do you know what information he was trying to
19    get you to recall?
20              A         It's the same schedule that you have
21    given.    It's the same number that I have.
22              Q         What do you mean it's the same number?
23              A         It's on the document that we both have.
24,             Q         What is?
                A        The amount _

                                                              Page 11-1

                               Veritext Legal Solutions
                                    866299-5127
                                  Case 6:16-bk-15889-SY                                                                                          Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                                                                                                                                                                                         Desc
                                                                                                                                                 Main Document   Page 114 of 204
r(lffl 10BSXci-20121                                      THOMAS WYLDE LLC                                                                                                                                                                                     47-1444 612
 - Pa_J1.IP       Explanation of Changes to Item• In Part I and Part II. Enter the line number from Part I or Part II for the
                  items you are changing, and give the reason for each change. For partnerships, show the box nlnlber and
                  <X>de used to report the item on Schedule K-1. Show any computation in detail. Also, see What To Attach in
                  the lns:trudlons.
If this amended return or MR is rep0l1lng tJtnY change in the aJlocallon d the partnership's or REMJC's Income, gain, loss,
dedu(:tion, o, aed.il among its pa:rtnen Of resOJ.al interest holden, see Changes in Allocatioo in ltie inslructions, and check
l'liefe •• t• •           + • •••••• --• • • •• !              •   ., -    • • •     ..... .. • • •        • ••t ••• • • • • .,, ...... . .. • • .......... ..... .. ., • • • • • ' • •• • • • • •• • • • • •• •• • • • • • • • • • • • • • • • • • • • • • • • • • • • • • •• • •.._, • • • II • • • • •• t                                                                       •   ._, • • • • •

                                                                                                                                                                                                                                                                                                                                                                                                          ►□
    T.bi~ ..c!-n'.~-D.c;l.~q ...r~.t .t_.1.rn .. .t~ .. J .9 ...c;:.9.:\'.'.r~~~ ...9.~i.Y .. P.~.:;-.t.t:i.f!!.~~ '....~.l:i.~.r~ .. Rt ..P.~~tH-.. .~r.q_............. ..... .
    capital. Partners' share of loss is same as original return .
..~J.i:i.~~-..tl:i.~..J~~XP.~Y.~.L .!llc!-9.~ .J.9~~- J.n qur.rent .. ye_~_i;,( ... ~h.'?-.l;-.9.~.. --~~-..P?.n~r.~.~-~.'. .' .~h~F~.. .C?J ...... .
  profit and capital will not affect partner ' s share of current year income,
. deductions., q:::!ed.i t!?,. and other: i tei:ns in P~rt;.. III of Schedul e ..1:\-:-.L.. ... . . .. ...... ... ..




' •• • •••••• • •••• J• •- ........... ·· · ····-·· · ·· ... · · ···-··· · ·                                                                              ••t••····· .......... , . ........ ............ . .... ---···                                                         ••··• .......... . ......... .... . . ......... . , ............. .




••••• , .. . ......... .... . . . .. ........... ,. ............................ , ••• , •••                                                            ,, . ,       •.•           ., ............. .... . .............. .. ............... . .. . ..... . ..... , .. . . . . . ................... . ... .. , , • • 1• •· · ·· • •1f




I    ••••••          ••• , .          ••••••           • 1 •1       . . . . . . . . " . . . . . . . . . . . . . . . . . . .. . . . . . .. .. . . . .. . . . . ... . ..... . . .. . . . . .... . .... .. . ... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . , . . . . . . . . . . . . . . . .




1 tol••••~•••                       101••• ••• • •••••••••• • ••• • • • •••• • •••• ••• •• • ••••••• I••••• •• ••• . . ................................... .. ,. , ..... ... ... .. ... . .. . .. . .... ....................... ,                                                                                                                              .t . .   • • ••i•••,••• •••• • • l.t•


•·•••••• 4jl&ll•t .......... ,,• • 1•o•t••• • • .. • • .. • • l-41• .... t                                                . . . . . . . . • ..   t•I•      I , .................. , ......                             •      • ••••••• ••,•• .. ••.t•• .. i•••• .. ••••• • • 1.t•••.. • . .. ........ , . ,., . ...... ... ~• .. • • •1'•••••1••


. . . _ . . . . . . . . . , . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . ._. . . . . . . . . . . . . . . . . . . . . . . , .. . . . . . . .. . . . . . . . . . . . . . . . . 1- . . . . . . . . . . . . . . . . . . . . . . . . . . . , . ... . . . . . . . . . .                     ••••••••          , ..




... . .............................◄ I                             It••••          , ... ,     1   .I•••        t••••I             . . ....... . ..... ••• • •• ...... • • t t• .. •••••• • • .. t                         .. • ..   •4'••••• ,,~ .. .... .... • .. • ••• .. •••••••••••• .. • ••• , .... , .. , ...                                                     I   ! ♦       ••f • P• • f•••••f•O ♦ f




                                                                                                                                                                                                                                                                                                                                                                             ,_ 1085)( (140,,,
Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13      Desc
                         Main Document   Page 115 of 204


1                  Q       So he was -- he distracted you when I

2    gave -- when I was in the middle of formulating and

3    asking you questions; correct?

4                  A       I wouldn't really say distracted.              I
s    just glanced

 6                 Q       You just said he was.

 7                 A       I was glancing through i t .

 8                 Q       Which is it, you weren't distracted or

 9   you were distracted; because you gave two different

10   answers?

11                 A       I   said I wasn't really distracted,

12                 Q       That's now a third, actually.             A third

13       answer.

14                 MR. PEDDIE:      Objection, argumentative.

         BY MR. BILLER:

16                 Q       Let's start all over.              When opposing

17       counsel inappropriately showed you

18                 MR . PEDDIE ;    Objection

19       BY MR. BILLER :

20                 Q       - - a document before to try to refresh

21       your recollection, were you distracted?

22                 MR. PEDDIE:       Objection, argumentative ;-

23       mischaracterizes .

24                 THE WITNESS:       A bit, yes .

25                 MR . BILLER:      Thank you.



     l                             Veritext Legal Solutions
                                        866 299-5127
                                                                    Page 113
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document   Page 116 of 204


 1    BY MR. BILLER~
 2              Q         Let's talk about John Hanna .          You've
 3    known him for five years; right?

 4              A         No, longer .
 5              Q         How long have you known him?

 6              A         About 13 years?

 7              Q         13 years?
 8              A         2003 .

 9              Q         Yeah .     How did you meet him?

10              A         He hi r ed me.
11              Q         And did you have a personal

12    relationship?
13              A         No .
14              Q         Did you e v er have dinner with him

15    outside of work?
16              A         No.      With -- only on meetings.        Not

17    dinner, a meeting .
18              Q         All right.         And were you alway.s
19    financial controller?

20              A         Sorry?

21              Q         Were you always a financial controller

22    with him?
23              A         Yes.

24              Q         And he was your supervisor?

25              A         He"s my boss, yes, CEO.

                                                               Page 114

                                 Veritext'Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13      Desc
                        Main Document   Page 117 of 204


1               Q         And where does .he work now?

2               A         Thale Blanc .
 3              Q         I'm sorry?

4               A         Thale, T - h - a - 1-e, one word.
s               Q         Where?
 6              A         In Melrose Place.

 7              Q         Melrose Place.            Okay.    And what is his

 8   position?

 9              A         CEO.

10              Q         And how long has he been working there?

11              A         Just recently .

12              Q         When did he start, do you know?

13              A         I   don't -- I believe maybe late July .

14              Q         Okay.      And what's his position?

15              A         CEO~
16              Q         And what kind of business is that?

17              A         It's a fashion company as well .

18    Wholesale and retail purses.
19              Q         How many people work for that comp·a ny?

20              A         Three or four at the time that he
21    joined.

22              Q         Okay .     Where is that company located?

23              A         Melrose Place.

24              Q         Address.?

25              A         8481 .

                                                                   Page 115

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY         Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                              Main Document   Page 118 of 204


  1                Q            8481?

  2                A            8481 Melrose · Place, L.A., California

  3    90069.

  4                Q            Oo you have his telephone number?

  s                -A           His cell phone, yes.

  6                Q            Can you give it to us, please?

  7                THE WI-TNESS :           Am I allowed to do that?

  8                MR . BILLER:           Yes.

  9                MR. PEDDIE:            Did the other one not work?        You

10     have it?

11                 THE WITNESS:             Yes.     310-770-3741.

12                 MR. BILLER:            Okay.

13     BY MR. BILLER:

14                 Q            And you're working with him currently?

15                 A            Yes .

16                 Q            I thought you were working at a trucking

17     company .        No?

18                 A            .No .   Where did you get that?

19                 M:R . PEDDIE:          Same place he get.s everything

20     els·e.

21                 MR.    BILLER:         My assistant told me that.

22                 THE WITNESS:             I have another client tnat I'm

23     working with.            It's an apparel company.

24                 MR. BILLER:            Okay.

2 .5   / / /




                                                                     --------·I
                                                                      Page 116

                                        Veritext Legal Solutions
                                             866 299~5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 119 of 204


 1    BY MR. BILLER:
 2              Q         So how many days a week do you work with
                                                                           . I
 3    John Hanna?
 4              A         How many?
 5              Q         Days do you work with John Hanna per
 6    week?

 7              A         Two to three days .
 8              Q         Okay.    I only have one copy of this
 9    document, unfortunately.           I'll give it to you because I
10    think it's more important for you to have it because
11    I'll be asking you about it .             I'll be asking you
12    questions; okay?
13              A         Okay.
14              MR. BILLER:       Let's have the next document
15    marked.
16                        (Exhibit 74 was marked for
17              identification by the Certified Shorthand
18              Reporter and is attached hereto.)
19    BY MR . BILLER:
20              Q         I want you to flip through 74 and let me            I
21    know when you become familiar with it.
22              MR. BILLER:       Let 1 s go off the record.
23                        (Break taken:         11:14 a.m. - 11:19 a.m . }

24    BY MR. BILLER~
25              Q         Are you ready?

                                                              Page 117
                                               - - - - - - - - -- - - --
                               Veritext Legal Solutions
                                    866299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13    Desc
                         Main Document   Page 120 of 204


 1              A         Yes.
 2              Q         Can you please• show trte where in
 3    Exhibit Number 74 it indicates the investments
 4    Thomas Wylde received in 2014?
 5              MR. PEDDIE:        I'm going to object to this entire
 6    line of questioning in that it asks this witness to be
 7    an expert on finding things in a U. S . tax .r eturn and
 8    also on relevance.
 9    BY MR. BILLER:
10              Q         Did you find something?
11              A         Well, I would go against this schedule,
12    Schedule M-2?
13              Q         And what does it state?
14              A         Capital contributed 700.
15              Q         700?     Is that $700 or $7 million?
16              A         It says $700 here.
17              Q         $700.      So the 2014 tax return for
18    Thomas Wylde indicates that there was a capital
19    contribut~on of $700 in total; correct?
20              A         Yes.
21              Q         Okay.      It doesn't show 2.3 million?
22              A         It could be in the other liabilities
23    here .
24              Q         I'm not asking where it could be.            I'm
25    asking where i t should be.             Is it in the partners

                                                               Page 118

                                 Veritext Legal Solutions
                                      866 299-5 l27
     Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                             Main Document   Page 121 of 204


 1      analysis contribution portion of the tax return?
 2                 MR. PEDDIE:.       Objection, calls for an expert

 3      opinion.       It ' s a continuation of the quiz.         This
 4      witness is not an expert on U.S. tax return.

 5      BY MR. BILLER:
 6                 Q         Does it show in that section you 're

 7      looking at any contribution larger than $700?

 8                 A         It does not on this schedule.
 9                 Q         Do you do your own ta~es?

10                 A         I do.
                   Q         So you're familiar with filling out tax

12      returns in the State of California and for the federal

13      government?

14                 A         Individual yes, not corporate.

15                 Q         This is not a corporation, is it?

16                 A         This is an LLC.
                   Q         It's not a corporation, though; right?
18      There's a difference between a corporation and an LLC;

19      right?

20                 A         Yes.

21                 Q         An LLC is not as complicated as a
22      corporation; right?

23                 MR. PEDDIE:        Objection, calls for

24                 THE WITNESS:         But it's extensive .

25      Ill

                                                                 Page 119

                                    Veritext Legal Solutions
                                         866 299-5127
 Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document   Page 122 of 204

     ----------
 1    BY MR , BILLER:

 2               Q        Are you saying you can't read a tax

 3

 4
      return?
                 A
                     Is that what youire saying?
                           I   could but this is - - as I        said, it's   J
 5    tax return for an entity.                                                I
 6               Q         I understand.          But you can read it;
 7    right?
 8               A        Yes.

 9               Q        Okay.      So can you explain why there are
10    no -- there's only $700 in capital contribution into
11    Thomas Wylde for 2014?

12               MR. PEDDIE:       Objection, calls for an expert
13    opinion.
14               THE WITNESS:        I can•t.        As I said, it could be
15    in the liabilities and not reclassed yet.
16               MR . BILLER:      Okay.
17    BY MR. BILLER:
18               Q        Do you see any amount in liabilities for             I
19    3.2 million?

20               A        Not that exact figure.
21               Q        That adds up to that figure?
22               A        More than that.            It's 4.3 here .

23               Q        In liabilities?
24               A        In other liabilities, and there is a
25    statement that pertains to that schedule.

                                                                 Page 120

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13       Desc
                             Main Document   Page 123 of 204

     r----
 1                Q          And what's that            statement?

 2                A          Statement 7 .

 3                Q          Can I look behind you?

 4                MR. PEDDIE:         Yeah, come on over .           I think you

 5     may have f lawn past the statements.                     What's this here?
 6                THE WITNESS :         It's Form 1065.

 7                MR. PEDDIE:         These are California statements?

 8                THE WITNESS:          Yeah.

 9               MR. PEDDIE:          Well, g o back in May .

10                THE WITNESS:          Schedule L , notes payable
11      long-term .

12     BY MR. BILLER:
13               Q           What do you see?
14               A           Notes payable long~term.
15               Q           What does that mean?
16               A           It's in the notes payable, the
17     4,000,300.

18               Q           What does that indi·cate to you?
19               A           It's in the liability account.               It's
20     not -- it 1 s n o t in the capital account.
21               Q           If there were any loans made to the
22     company , would that be included in the tax returns ?
23               A           On the schedule.
24               Q           On the schedules?
25               A           Yes.

                                                                      Page 121

                                    Veritext' Legal Solutions
                                         866 299-5127
      Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13      Desc
                              Main Document   Page 124 of 204


 1                  Q         Can you please find if any loans were

 2       made to the company?

 3                  A         On the schedule here, not necessarily

 4       the schedule itself .

 5                  Q         So is there any information in the U . S -

 6       tax return that will indicate that

 7       Hillshore Investments received a loan in 2014?

 8                  A         I don't believe so.
 9                  MR.   PEDDIE:     Objection, it's calling for her to             I




10       go through an entire tax return that she did not

11       prepare.
12                  MR . BILLER:      That's not an objection .         That's a     I
13       speaking statement,

14                  MR. PEDDIE:       Can you give her time to go

lS       through it, then?

16                  MR. BILLER:       Of course I can.         I ' ll give ber

17       all the time she needs.

18                  MR. PEDDIE:       All right .

19                  THE WITNESS:        I don 1 t believe it•s here.       It ' s

20       a schedule that's given to the tax CPA to classify that

21      as such .

.22                 MR. BILLER:       Okay .

23       BY MR . BILLER;

24                  Q         But wouldn't it be noted in the tax

25       return?

                                                                    Page 122

                                    Veritext Legal Solutions
                                         866 299-5127
      Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13         Desc
                              Main Document   Page 125 of 204

       r
 l                   A        It's here.           .
                                                  It's on t h· e statemen
                                                                  . .     t   7
                                                                                  an   d-l
 2         schedule but not the actual detail, if you're asking

 3         for that.

 4                   Q        There's       $4 million looking on the
 5         schedule and the other page; right?

 6                   A        Yes.

 7

 8
                     Q

                     A
                              You don't know if that's loans , do you?

                              It's classified as notes payable .                         l
                                                                                         I
                                                                                         I
 9                   Q        Is that a loan?

10                   A        Yes .     A notes payable is a loan .
11                   Q        Okay.       So when did            how many loans did

12         Hill shore     Thomas Wylde have?

13                   A        I don't remember.

14                   Q        Okay.       Now, to determine the loans for

15         that document, you would have to go back to QuickBooks

16         and the backup; right?

17                   A        Yes.

18                   Q        So what type of backup would you need to

19         look at or find to confirm there were loans in that

20         amount?

21                   A        Promissory note .

22                   Q        That's it?

23                   A        Yes.

24                   Q        How about money coming in representing

25-        the loan?

                                                                       Page 123

                                      Veritext Legal Solutions
                                           866 299.5127
     Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13        Desc
                              Main Document   Page 126 of 204

     r--                                       ----------------
 1   I              A        Yes.       Money coming into the bank
     l
 2   I   supported by the notes payable, the promissory note.
     I
     I
 3   l              Q        Okay.        And so when a loan is to be
     \
 4   1   converted in equity, that would have                     an impact on the
     I
 5 I     tax return information; right?
     I
     I
 6   I              A        Yes.
 7   !              Q        You would nave more equity than $700;

 8   !   correct?
     I
 9 I                A        Yes.

10                  MR . PEDDIE:        Objection, it's calling for ah
11       expert opinion.
12       BY MR. BILLER:
13                  Q        And 2014 tax return is prepared sometime
14       in 2015; right?
lS                  A        Y.e.s.

16                  Q        And when was this Exhibit 75 prepared?
17                  A        75?

18                  Q        No, 2014 tax return.
19               A           74.

20                  Q        74, thank you.               When was it prepared?
21                  A        I don't remember.               September 10, 2015.
22                  Q        September 10, 2015.                 So if any loans in
23       2014 were converted to equity in 2014, should it be
24       reflected as a loan or equity?
25               A           Say that again.

                                                                        Page 124
     l____. _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ __ _ _ _ _ _ _ _ _ __ _ ,



                                      Veritext Legal Solutions
                                           866 299-5127
  Case 6:16-bk-15889-SY       Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                              Main Document   Page 127 of 204

     ,----~------- --------- - - -----
 1                    Q        When conversion of a loan takes place in
 2        2015        you know, before January 1, 2016, and when a
 3        loan is converted to equity before 2015 in 2014, how
 4        should it be described in the tax return; as a loan or
 5        equity?
 6                    A        It would have been classified as an
 7        equity.
 8                    Q        Thank you.        Who is identified as the
 9        partner in that tax return for 2014?
10                    A       There's Hillshore.
11                    Q       And how much capital contribution did it
12        make?
13                    A        I'm only showing the profit sharing in
14        his K- 1.       I'm only showing the profit sharing and l oss
15        sharing in K-1 .
16                    Q        You ' re only showing losses?
17                    A       No .   The percentage of profit sharing
18 I      and loss sharing and the losses.                  I can't seem to find
     I
19 l      the investment in here .
20 \                  Q       Why not?
     I
21   I                A        I don't know where to look here .
     I
22 \                  Q       Can I see that real quick, Exhibit 74 .
23   l    The reason you can•t find it is because it's all t?lank.
24   I    This is highly unusual.             It states here under
25
     lI   Hillshore Investments profit sharing to be 45 percent;
     I
     \
     1.__ _ _ __._ __                                                Page 125
                                     Veritext Legal Solutions
                                          866 299-5127
 Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc


     ,-                   Main Document   Page 128 of 204


 1

 2
     l
     I
         correct?

                    A      Yes.                                         7
 3   I              Q      Okay.       So that means Hillshore has 45

 4   l   percent interest in Thomas Wylde; correct?

 s   I              A      The profit sharing.

 6   I              Q      Profit sharing?

 7   I              A      Yes.

 8   I              Q      But isn ' t profit sharing equal to its
 9   I   investment interest?

10
     I              A      I can't tell from that.
11
     I              Q      Okay.       All right .
12                  A      I think you have to ask the tax CPA how
13       they determined that.
14                  Q      And this loss sharing 100 percent, do
15       you see that?
16                  A      Yes,

17                  Q      You saw t hat; right?
18                  A      Yes .
19                  Q      And then there is ownership of capital
20       45 percent; right?
21                  A      Yes.
22                  Q      Okay.       And ownership of capital, t ha t      is   I
23       a percentage of equity owned; correct?
24                  A      I believe so.
25                  MR. PEDDIE:      Objection, calls for --

                                                                Page 126
         - - - ------- - - -- -- -------- -
                                   Veritext Legal Solutions
                                                                - - - ----
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13     Desc
                        Main Document   Page 129 of 204


 1    BY MR. BILLER:
 2              Q         Say that again.
 3              A         I believe so.
 4              Q         This Exhibit         74    is a tax return for
 5    Thomas Wylde for 2014, and it shows that in 201.4 it had j
 6    a 45 percent equity             ownership of capital of 45                    l
 7    percent; correct?                                                             !
 8              A         Yes.
 9              Q         Okay.      That information is completely
10    inconsistent with Exhibit 65 that shows $2.3 ~illion
11    loan conversion to equity into Thomas Wylde; correct?
12              MR. PEDDIE:        Objection , calls for a legal
13    opinion and an expert opinion.
14              THE WITNESS:         In numbers, yes.

15              MR . BILLER:       Thank you.          Let's take a break.
16                         (Break taken:            11:32 a.m. - 11:37 a.m.)
17    BY MR. BILLER:
18              Q         Wou.ld you please find, if there is any,
19    information in Exhibit 74 that relates to loans made to
20    Thomas Wylde in 2014?
21              A         The line that I showed you earlier, the
22    one that says "Notes Payable" on it.
23              Q         Does it indicate how much?
24              A         4,300,000.

25              Q         4,300,000?


                                                                 i>age 127

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13    Desc
                        Main Document   Page 130 of 204


 l              A         Yes.
 2              Q         But it doesn •t indicate where that money            l
 3    came from?
 4              A         Not specifically.
 5              Q         Would the QuickBooks note that?
 6              A         Yes.
 7              MR. BILLER:        Okay.       Let's go ahead and mark the
 8    next document in order.
 9                        (Exhibit 75 was marked for
10              identification by the Certified Shorthand
11              Reporter and is attached hereto . }
12    BY MR. BILLER:
13              Q         Do you know what Exhibit 75 is ?
14              A         Yes.
15              Q         What i s it?
16              A         It's an account schedule for advance to
17    PDTW LLC.
18              Q         And is this an indication of monies
19    going to PDTW?
20              A         Not necessarily.             It looks like it's
21   payments on behalf.           Payments made by Thomas Wylde on
22   behalf of PDTW .,
23              Q         Now, is there a calculption at the
24   bottom at the end of September 2015?
25              MR. PEDDIE:        Dimitrios , I'm going to object on

                                                                 Page 128

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 131 of 204


 1    the grounds of relevance, this entire line of
 2    questioning.       It seems to be more about the bankruptcy
 3    proceedings.
 4              MR. BILLER:        Please.
 5              MR. PEDDIE:        Just give me a standing objection,

 6    and we'll be done with it .
 7              MR. BILLER:        Yeah.
 8              MR. PEDDIE:        Do you give me that?       Do you?

 9              MR . BILLER:       Yes.      State your objection.
10   That's fine .
11   BY MR. BILLER:
12              Q         Do you see that bottom line entry
13   4,425,996.71?        Do you see that?
14             A          Yes.
15              Q         That's dat.ed September 15, 2015 .         And
16    this document starts on September 2, 2015 -- no,
17   September 2, 2014, I'm sorry.

18             A          Yes.
19             Q          So what is all the information dated
20   from September 2 , 2014, to December 15, 2015, indicate
21   to you?
22             A         These, I believe, are liabilities .
23             Q          Where did you see the negative?
24             A          It doesn't say negative in it .
25             Q          But you believe this is liabilities .

                                                              Page 129

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13       Desc
                        Main Document   Page 132 of 204


 1               A        These are payments to this these
 2    vendors.

 3               Q        Okay.      So this document indicates that
 4    $4,425,996 .71 was paid to vendors?

 5               A        Yes, I believe so.

 6               Q        And the bottom beneath that it shows
 7    advance from PDTW for a total amount of 88,300?

 8               A        Yes.

 9               Q        What does the advance mean?           Is that

10    money PDTW was paying out?

11               A        Some transaction l ooks like a fund
12    transfer from PDTW account to TW, and some looks like a
13    collection from customers for invoices - - customers'

14    invoices related to PDTW .
15               Q        I want you to compare the number
16    4,425,996.71 to the information on the 2014 tax return,
17    which is Exhibit 74.           You have it in front of you .

18               A        How do you want me to compare?

19               Q        I'll tell you.           Did Thomas while operate

20    on a fiscal year or calendar year?
21               A        Calendar year.

22               Q        Actually, it's this one.           It's 73 .     I

23    want you to look at.           If Exhibit 75 indicates a loss
24    for Thomas Wylde in 2015, a magnitude of 4,425 i000,
25    shouldn't that be reflected in the tax return?

                                                                Page 130

                                 Veritext Legal Solutions
                                      866 299-5127
 Case 6:16-bk-15889-SY         Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                Desc
                               Main Document   Page 133 of 204




        5.3.1. Executive Officers, Executive Officers shall have the duties, functions, and
powers described herein. Each Executive Offi.cer shall serve until he or she (a) submit~ his or
her resignation, or (b) is removed by Vote of a Supermajority of Members. Eaclt Executive
Officer named below sh~ll perform his or her duties in good faith and with such degree of care,
which an ordinarily pnident individual in a like position would use under similar circumstances,
and shall owe fiduciary duties of loyalty and care to the Company and the other Members.

        (a)   Chief C eative Officer and Creative Director. l'he Chief Creative Officer and
Creative Director ("CCOD'') shall be in charge of the Company's creative design processes and
product conception and shall have sole discretion over the creation ·and designs marketed by the
Company. The CCOD shall also be the Chairperson of the Executive Committee. For so long as
she is employed by the Company, the CCOD for the Company shall be Paula.

       (b)    Chief Oeeratlne, Officer and Chief Com.mercJ~I_O..filttr. The Chief Operating
Officer C'COO;,) and Chief Commercial Officer ("CCO") shall be in charge of the Company's
commercial strategy; development of merchandise and prod~cts; customer relations; and sales.
The COO and CCO for the Company as of the Effective Date shall be Jene Park.

       5.4.    Manager's Powers and Limitations. The Manager of the Company shall ·have
all powers and authority provided by t~is. Agre.e ment and the Act. Notwithstanding the
foregoing, the Manager shall not take any of the actions described in Section 7 .3 unless it has
been approved by the Members by Vote of a Supermajority of Members.

       5.5. Compensation. Subject to Section 7.3, the Manager shaU be entitled to
compensation for the Manager's services and .reimbursement for all expenses .reasonably·
incurred by the Manager in the performance of the Manager's duties.

        5:6. Company Assets. The M.anager shall cause all assets of the Company, whether
real or personal, to be held in the name.oflhe Company..

       5.7.    Company Funds. All funds of the Company shall be deposited in one or more
accounts with one or moi,-e recognized financial institutions in the name- of the Company, at
locations determined by the Manager. Withdrawal from those accounts shall require only the
signature of the Manager or any other person or persons as the Manager may designate.

        5.8. Removal and R lacement of Mana~ e.r. The Manager shall serve until th~
earlier of: (a) the Manager's resignation, retirement, death, or disability, (b) the Manager's
removal by Vote of a Supermajority of Members or (c) the Manager ceasing to be a Member of
the Company. A new Manager shaJI be appointed by Vote of a Supermajority of Members.

                        ARTICLE VI: ACCOUNTS AND ACCOUNTING

       6'. I. Books of.Account Complete books of account of the Company' s business, in
which each Company transaction shall be fully and accurately entered, shall be kept at the
Company's principal executive office and at other locations that the Manager shall determine
from time to time, and shall be open to inspection and copying on reasonable Notice by any

                                               8
&4016-0000112311642.2
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 134 of 204


 1               Q        So that's what 75 reflects ?

 2               A        Yes .

 3               MR . PEDDIE :       I'm okay with this exhibit being

 4    used.      But obviously she can't authenticate it, so I

 5    object to it.

 6    BY MR. BILLER:

 7               Q        Are you familiar with any Quic~Books

 8    accounts for samples?

 9               A        Yes .
10               Q        What is that?

11               A        It's an expense account.

12               Q        And it's an expense account recognizing

13    the amount of money generated by Thomas Wylde or PDTW

14    selling samples; right?

15               A        No.      It's a sample cost , producing the

16    sample .

17               Q        Oh, producing the sample?

18               A        Yes.
19               Q        Is there anything in QuickBooks that
20    recognizes the money generated from the sale of
21    samples?

22               A        It should be on the -- i t should be on

23    the income account.           It could be a sale account in
24    there on a revenue side.

25               Q        So it could be an entry that talks about

                                                               Page 132

                                  V eritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 135 of 204

     ,---   - - - - - - ----- - --- - - --- -- - --- - -- ---,_
 1      sample sales?
 2                A        Not -- maybe not specific.          Probably a

 3      generi c account like sales.
 4                Q        Did you ever see QuickBooks accounts for

 5      PDTW?                                                                     l
 6                A        Briefly ,

 7                 Q       Now , this has always bothered me about
 a      this case .     Well , a lot of things have bothered me

 9      about it.      Here you have a business, PDTW, t hat shuts

10      down essentially.       It stops business o perations in

11      2015, July 2015.      And a new company is formed in July
12      2015 called Thomas Wylde .

13                A        2014 .

14                Q        2014 called Thomas Wylde .

15                A        And the reason that company is created
16      is to shield or protect the members and the owners from

17      any debt that is owed by PDTW.
18                MR. PEDDIE:       Objection, assumes facts.
19                MR. BILLER:       That's what Schnider t estified to.

20      BY MR . BILLER:

                  Q        And it was essentially a new company to
22      protect itse l f   from paying any of its creditors the

23      money i t owed.     So shouldn 1 t -- in normal
24      circumstances , shouldn ' t t he QuickBooks data be

25      transferred to t he Thomas Wylde dat a, QuickBooks?

                                                               Page 133

                                Veritext Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 136 of 204


 1              A         Thomas Wylde data transferred to?
 2              Q         The PDTW QuickBooks data be transferred
 3    to Thomas Wylde QuickBooks data.

 4              A         No.      It's still a different company.
 5              Q         So the company started new?
 6              A         Yes ,
 7              Q         Okay.       Started with a clean slate?

 8              A         Yes.
 9              Q         Didn't owe any money?

10              A         Yes.

11              Q         And all the losses were left with PDTW;

12    right?
13              A         Whateve-r the transaction is left in
14    there.

15              Q         So if PDTW owned, you know, loans and
16    those ~eren 't transferred to Thomas Wylde , Thomas Wylde
17    had no obligation to pay them; right?

18              MR . PEDDIE:        Objection, ca lls for a
19    hypothetical.       Calls for a legal opinion.
20              THE WITNESS .:        It's not Thomas Wylde loans, yes.
21    BY MR. BILLER.:

22              Q         Do you know how the Great Depression was
23    caused?       Do you know how the Great depression was
24    caused?

25              A         No.

                                                               Page 134

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13     Desc
                        Main Document   Page 137 of 204


 1               Q        Companies and corporations would set up
 2    sister corporations and then put all the debt into
 3    these sister corporations?
 4               A        Okay .
 5               Q        And the mother corporation only had the
 6    revenue.       So all these companies - - mother companies
 7    showed great profits and lots of revenue until one
 8    company was discovered to have all the debt of a sister
 9    company.       And that's what caused the Great Depression.
10    Did you know that?
11               A        'N o.

12               Q        You know there are laws against that now
13    to prevent that from happening?                   Do you know that?
14               A        I'm not aware of it .
15               Q        Have you ever worked with the accounting
16    firm that prepared the tax returns?
17               A        Worked with?           Coordinate you mean?
18               Q        Yes.
19               A        Yes.
20               Q        Does the persbn who prepares the tax
21    return, does that person speak English?
22               A        Who are you talking about?
23               Q        Well, this lett~r             is signed by
24   Hong Kim -- Kyu Hong Kim, do you know that entity?
25             A          No.     I   know Alison, but I       don't know

                                                                  Page 135

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13         Desc
                        Main Document   Page 138 of 204


 1    what -- it might be a Korean name.
 2               Q        Is that the person you dealt with?
 3               A        Yes.
 4               Q        And what is her last name?
 s               A        I can't remember .                Alison -- I believe
 6    she's on this.       It could be Kim.                 I'm not sure .   I
 7    don't remember .
 8               Q        Okay.      Al l right.            Let me just have a
 9    one - minute break.
10                        (Break taken:           11 : 50 a.m. - 11:54 .a.m. )
11    BY MR. BILLER:

12               Q        Now, we just finished talking about the
13    money or the debt that would not have been necessarily
14    transferred over but the clothes were.                      Isn't that
15    right?
16               A        Excuse me?         say that --
17               Q        Thomas Wylde simply took the assets of
18    PDTW and sold the clothes; right?
19               A        I believe that was the intenti,on at that
20    time?
21               Q        So it left all the debt with PDTW, but
22    it --
23               MR. PEDDIE:       Objection, calls for legal
24   opinion .
25   Ill

                                                                      Page 136
                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13        Desc
                        Main Document   Page 139 of 204


 1   BY MR. BILLER:
 2               Q        -- but it took the clothing and the name
 3   and the brand of the company and sold those; right?
 4               MR . PEDDIE:      Objection, c alls for a legal

 5   opinion .
 6   BY MR. BILLER:
 7               Q        The clothes, it sold the clothes.
 8               A        There was a cut-off season.

 9               Q        But they still sold the clothes that

10   were --
11               A       After the -- when Thomas Wylde was
12   created, it started with its own season.
13               Q       But what did they do with the
14   clothes that Paula PDTW had already manufactured and
15   had on sale before July 22, 2014?                      Did they throw it

16   away?
17               A       No.     I t was invoiced under PDTW.             That's
18   why we have these advances.                So whatever collection is
19   in there it goes to this account, advances to advances

20   from .    And so when that happened, invoices pertaining
21   to PDTW stayed in PDTW books .
22               Q        So people works on the PDTW books?

23               A        Yes.
24               Q       And so those books should show what

25   property was sold; right?

                                                                    Page 137__J
                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 140 of 204


 1              A         Yeah, it should.
 2              Q         Okay.     Are you sure that the property

 3    that was sold belonging to PDTW wasn't put on the books

 4    for Thomas Wylde?

 5              A         I'm not sure.          I can't remember.
 6              Q         All right.        Now, were you in the me.e ting
 7    where Jene Park and John Hanna were trying to find a

 8    description for Paula Thomas's job?

 9              MR . PEDDIE:      Obj ection, assumes facts .
10    BY MR. BILLER:

11              Q         Go ahead.       Answer.
12              A         Say that again .
13                        (The record was read by the Certified
14              Shorthand Reporter.)

15              THE WITNESS:        I don't remember what particular

16    meeting, but there were meetings discussing certain
17    things.       Not the details, 'though.

18    BY MR. BILLER:

19              Q         Let's talk about t he meetings that you

20    attended in which Pa-ula Thomas was discussed.                 How many
21    of those meetings did you have?

22              A         A few times, maybe two or three.

23              Q         And isn't it true that they did a Google

24    search for a creative director while Paula Thomas was

25    there?

                                                               Page 138

                                Veritext Legal Solutions
                                     866 299-S 127
 Case 6:16-bk-15889-SY             Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                 Desc
                                   Main Document   Page 141 of 204




        8.9       Aareement'Terms.

                  8.9. I Installment Note. If there are no payment terms offered by a proposed
 transferee (e.g., in the case of an Involuntary Lifetime Transfer), unless the parties agree
 otherwise, twenty percent{20%) oftbe purchase price shall be paid wjtbin 30 days of the closing
 for the sale of the Offered Membership Interest and the balance of the purchase price will be paid
pursuant to a promissory note equally amortized over four years, principal and interest payable.in
 monthly installments, with interest at the prime tate quoted by the Company's main bank in
,effect on the date of the closing.

              8.9.2 Closio_ . The purchase of the Offered Membership Interest pursuant to this
Agreement wjU take place at a closing, held at 1:00 P.M. on the thirtieth (30th) day after the date
on which the last option to buy is exercised or lapses, or after the last aate on which a purchaser
becomes ob1igated to buy, at the .Company's primary place of business, or at any other place to
which the parties agree. At the closing, the purchaser or purchasers will pay for the Offered
Membership Interest in cash, by wire transfer or certified cashier's check, and/or promissory
note, and the Company will change its books to indicate that the Offered Membership Interest
has been Transferred. If the seller does not appear at the closing, then:

                        (a)     The purchaser or purchasers shall deposit the purc~ase price in
full, or the first payment of same, 'by check (or other verifiable means) with an escrow agent;

                       (b)      The escrow agent shall deposit such funds with any bank with
which the Company has a bank account on the date of the closing, to be paid to the seller as soon
as is reasonably practicable, less an appropriate fee to the Company for administrative costs; and

                    (c)     The Company will adjust its transfer books to reflect that the
Offered Membership Interest has been Transferred.

        8.10 Transfers at Death. Upon the death of any Member, the surviving spouse or any
family member of the deceased Member may receive such deceased Member's Membership
Interest (without triggering the Company's and Members.' right of first refusal with respect to
such Transferred Membership Interest). If a deceased Member' s proposed transferee is not a
Permitted transferee, such proposed Transfer shall be subject to the Company' s and Members'
right of first refusal described in section 8.7.

                         ARTICLE IX: DIS$0LUTIO~ AND WIND~G UP

       9.1.   Dissolution.       The Company shall be dissolved on the first to occur of the
following events:

                 (a)      The Vote of a Supennajority ofMemb¢rs to dissolve the Company;

                 (b)      The sale or other disposition of substantially all of the Company's assets;
or



                                                   17
84016--00001/2311642 2
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 142 of 204


 1               THE WITNESS:        Yeah, I think it's 2015.
 2    BY MR. PEDDIE:
 3               Q        All right.         We do have several copies of
 4    the 2015 return.        I refer you to the Kl of the 2015

 5    return.        Can you find on that page of the return where
 6    it lists Hillshore 1 s capital contributions for that

 7    year?

 B               A        Yes.     It says c apital contributed during
 9    the year.

10               Q        And what is the figure given?

11               A         $7,500 , 013.

12               Q        And do you recall earlier when
1.3   Mr. Biller was trying to sort out with you how that
14    number ever became $9,000,013?

15               A        Yes.

16               MR. BILLER:       Misstates and mischaracterizes the

17    question and response .
18    BY M:R.. PEDDIE:

19               Q        Do you remember when Mr. Biller was
20    referring you to the Third Amended Exhibit Band
21    talking about Hillshore Investments capital account

22    balance?

23               A        Yes.
24               Q        And do you remember when he asked you
25    what the amount of the Hillshore Investment capital

                                                               Page 140

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document   Page 143 of 204


 1    contribution was?           Do you remember ta lking about this?
 2              A          Yes.
 3              Q          And what figure is shown on
 4    Third Amended Exhibit B 1 which is Exhibit 72 to this
 5    deposition?
 6              A          He referred to the last line, which is
 7    $9,000,013 .

 8              Q          Okay.      So on tax return, we see

 9    $7,500,013 .       We just went through that.           On Amended

10    Exhibit B we s~e $9,000,013.                 And another source that
11    we looked at earlier, what was this transmittal form?
12              A          That's 68.
13              Q          I'm referring to what is shown as
14    Exhibit A to Exhibit 68 to this deposition.                 Would you
15    please read the title of Exhibit A for us .
16              MR . BILLER:        I just want to interpose an
17    objection.        This is the same exact page of the document
18    I introduced that Counsel put in front of the witness
19    on my direct examination and pointed to to distract
20    her.   It's been tainted.
21              MR. PEDDIE:         And I ' m trying to clear that up,
22   Mr. Biller.
23    BY MR. PEDDIE:

24              Q          Would you please read the first caption
25    to Exhibit 68 to this deposition?

                                                                Page 141

                                  Veritext Legal Solutions
                                       866 299-5127
           Case 6:16-bk-15889-SY                                             Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                                                                     Desc
                                                                             Main Document   Page 144 of 204
    PARTNER# 3
Jt,MN EYfAB                 Member's Share of Income,                                                                                              ■                                 CAUEABNIA $CHEPYi,,E

     2015                   Deductions, Credits, etc.                                                                                                                                  K-1 (568)

     TYB            01-01- 2015                           TYE          12- 31- 2Dl5
     XX-XXXXXXX

     DSRB, LLC
     18141 IRVINE BLVD
     TUSTIN                                                    CA            92780

     47- 1444612                                              201420310399
     THOMAS WYLDE LLC

     235 W 3 1ST ST
     LOS ANGELES                                               CA            90007


A    Whal tw,e      at_.,,     ill O'i5 memb«1 •
     (1)   0        ~                              (41        0      c~                             (7)    □      UP                              (10)     □ ~~
     tl)   □ s         Q)lporation                     (5)    lli]   Gan1lra1 Plmershlp             (e)    □ u.c                                   (111    D ~ .e-ritity
                                                       (ti)   □      Llmillll.d P ~                 (9J □ I~
8    I!; lhls member a foreign member? ..•.. .... ...... .. .• ......... .... . ...... . .. ···· ·---··--------
C E/IIM member's pemaniage (without mgard t., spl!(ial alcJea!jons) cl;
                                                                                                          {I) Bcfcu dea9a5e
                                                                                                              Q(l~


                                                                                                                        3. soooool ~ - I                                     0.2000001                bl
                                               ... ...............,. ......... ..............·-····                     o. ooooool GJ • I                                    0.0000001 [;)

                                                                                                                                                            r
                                         '        .,                   .._



                                                                                                                        3.Soooool l;J.                                       a.200000IQ
0
     : ~. ~ .~                               : .... ........................................................ ............. ..... , ...... .                       s    =:::===~I.~
                                                                                                                                                                      :::I




     Ck.I~         ~                fina,idng ... •• -.. .. - ............... ·--•••• -• . •• • .. • • ••• • • .. .. .. .. • • •• • .. •• • • • • .. .. • .. •    '   I        I.g
     (Xt)er-
               01,, - 1 t oJ • •l •••••• •• • .. •••••• • ••••• .. •••••-••••••1•• .. •••• ♦••••••••, •• I •• •• •••• ••• •••r•• • ••••••••• •• -•
                                                                                                                                                            • ,I                                            I.~
E R ~ transadlan or tax                          ~            regiSlri~ ~ s >         ._, . . .           I___________________,I
                                                                                                      . ...

F    (1) Qie,ok ~ If lh& is a c,ublldy' ll'llditd pannersNp as defined In IR6 Sectioa 4t!Q(k)(2) • , • .. . • .. .. .. .. .. . • . • .                                            .... ,. ......... ® □
     (2}   ~ tMmJ II, '11$ 1$,M ~ ,palN'-5hlP (R&TC Sedlons 17955 and 23040.1} ••'•1                                                •••~•••.,•-•.,•     • • •• • • .. ••••••• .. •• •1 •t••• • •••l•l•tJ1   @
                                                                                                                                                                                                                □
0,   cnecll ~ f "1ls is- ♦                (i )   0 1 final Sc:tledla
                                                          A                    K-1 (SUI       (2)   !RI AA amended ~ K· 1 (5'M>
"    l$lhls~,a~tor,Callfomla? ··· ···· •··--··· ····"·· ........ . . .................. ......... · ··· ··-···"·"··"·"'· .                                                            [IDvl!l5 ~ ONo




                                                                              034              790 1154                                                   SchedlN K-'1 (568) 2015 Side 1                        ■
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13          Desc
                        Main Document   Page 145 of 204


 1    get?
 2               MR. BILLER:         One second..             Clearly irrelevant,
 3    immaterial, intentionally misleading the witness by
 4    comparing payments in 2016 with a tax return in 2015
 5    and misleading.
 6    BY MR. PEDDIE:

 7               Q         What figure -- you may answer.                  What
 8    figure do you get when you add the payments that
 9    Hillshore committed to pay in 2016 which is how much
10    again?
11               A         1,500,000.
12               Q         To the capital contributed during the
13    year according to the 2015 tax return?
14               A         $9,000,013.
15              MR .    PEDDIE:.     Thank you.          No more questions.
16               MR . BILLER:        Now I ' l l clear this up to show how
17    misleading and dishonest that was.
18

19                            FURTHER EXAMINATION
20    BY MR. BIL'.LER:
21               Q         On the 2015 tax return, whatever
22    happens in 2016 is immaterial; correct?
23              MR. PEDDIE:          Objection; mischaracterizes the
24    law.     It calls for a legal opinion.
25    Ill



                                   Veritext Legal Solutions
                                        866 299-5 l27
                                                                       Page 143
                                                                                    J
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13        Desc
                        Main Document   Page 146 of 204


 1    BY MR . BILLER :
 2                Q       You can answer the question.
 3                A       No , not :really.
 4                Q       So you can you can take capital

 5    contributions that were supposed to be paid in
 6    2016 - -

 7                MR. PEDDIE:      Mr. Biller , can you sit down?
 8    BY MR . BILLER:
 9                Q       -- and add them t o the capital
10    contribution for 2015 tax return.                     Is that what you' r e
11    saying?
12                MR . PEDDIE:     Mr. Biller , please sit down .            Can
13    we g o off the rec o rd f01:: just one second?
14                MR. BILLER:      No, we can't.
15    BY MR. BILLER:
16                Q       You can answer the question.
17                MR. PEDDIE:      Calls for a legal opinion,
18    objection.
19    BY MR . BILLER :
20                Q       Is that what you're saying?
21                MR. PEDDIE:      Objection, cal ls for a legal
22    opinion .
23                THE WITNESS:       I was going to say there is some
24    subsequent events in the accounting that may affect the
25    previous year.

                                                                     Page 144

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13        Desc
                         Main Document   Page 147 of 204


 1    BY MR. BILLER,

                           That may affect?
                                                                             7
 2              Q

 3              A          Yes.
 4              Q          What sequence· of event$ occurred that
 5    affected this case tax returns for 2015 and capital
 6    contributions in 2016?            What sequence of events?

 7                MR. PEDDIE:      Objection, relevance .            Objection,

 8    calls for legal opinioa .

 9                THE WITNESS :      This is November 15, related to

10    November 15 transaction.             Although the payment might

11    have been made in 2016, this is a transaction that

12    transpired in 2015.
13    BY MR. BILLER:

J,4               Q         That doesn ' t make any sense either;
15    because that says $9,000,013, and the previous document

16     on the tax return says 7 mi l lion .                  I'm asking you what

17     f~cts affected - - what sequence of facts affected this

18     irrational thought that monies contributed to

19     Thomas Wylde in 2016 can be added to a 2015 tax ret urn?

20                MR . PEDDIE:      Objection , calls for a legal

21     opinion.
22                THE WITNESS:       I just need to go back through

23     this..
24                MR. BILLER :      You need to go back to explain

25     t his one .      You really need to go back.

                                                                      Page 145

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13      Desc
                        Main Document   Page 148 of 204


 1               You just jeopardized the integrity of the

 2    witness, buddy.

 3               MR. PEDDIE:      No, I didn't.            Mr . Biller, in

 4    California a commitment to contribute money in the

 5    future is a proper capital contribution by law.

 6               MR. BILLER:      It 1 s not on a tax ~eturn.

 7               MR. PEDDIE:      You ought to know this.            It's a

 8    legal matter .

 9               MR . BILLER:     Make it to the jury.            Just make i t

10    to the jury.

11               MR. PEDDIE:      You need to show some knowledge

12               MR. BILLER:      I don ' t want to hear i t

13               MR. PEDDIE:      - - partnership taxation rules .

14               MR - BILLER:     The witness is here.            Stop

15    speaking .    The witness is here.

16               MR. PEDDIE:      These are not part of her

17    providence.

18               MR. BILLER :     Would you please stop speaking in

      front of the witness .          Can you do that?          You already

20    showed your propensity to shove documents in her

21    face --

22               MR. PEDDIE:      I showed her one number.

23               MR . BILLER:     Stop speaking in front of the

24    witness.

25               MR. PEDDIE:      I   showed her one number.             Let the

                                                                   Page 146

                                Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13      Desc
                        Main Document   Page 149 of 204


 1     record reflect Mr. Biller is screaming at me.
 2                MR . BILLER:       Let the record reflect the
 3     attorney across from me has tainted this witness.
                  MR . PEDDI.E :     I    showed he.r a number
 5                MR , BILLER:       Stop     --   stop talking.   Stop
 6     talking.
 7                THE WITNESS:           Can I     just point out this
 8     Section C?

 9                MR. BILLER:        Sure.
1.0               THE WITNESS:           Section C says [as read],
11     "Pursuant to its knowledge of intent to exercise its
12     opinion, purchaser hereby agrees to purchase all
13     3,300 units at the price of $1,060.61 per unit for a

14     total exercise price of $3,500,013 payable on the terms
15     set forth herein."          And that's the 3,500,013 here , and
16     it says --
17     BY MR. BILLER~

18                Q        And you're pointing to the
19     Third Amended Exhibit B1
20                A        Yes, 6872 .           Exhibit 72 .
21                Q        That's the document that shows $9
22     million contribution; right?
23                A        Yes .     :And I read on Exhibit 66,
24     Section C-.      And it also says on Exhibit 66, Item
25    Number 3 , which you a$ked me to read earlier:

                                                                   Page 147

                                   Veritext Legal Solutions
                                         866 299~5127
Case 6:16-bk-15889-SY         Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13           Desc
                              Main Document   Page 150 of 204


 1                [As read]            "Consideration .            In consideration for

 2     the Membership Interest, Purchaser shall make a capital
 3     contribution to Seller in the amount of Three Million
 4     Five Hundred Thousand and Thirteen                          us dollars .    Seller
 s     acknowledges that prior to the Effective Date,
 6     Purchaser advance Seller One Million Five Hundred
 7    Thousand US dollars, which advance shall be applied as
 8     consideration under this Agreement .                          Purchaser shall
 9    pay the remaining balance of Two Million and

10    Thirteen"
                  Q                You're reading the document.                Can you
12    get to your point, please ?
13                A.               Well, it says,        "pay the remaining
14    balance of Two Million and Thirteen                           us   dollars pursuant
15     to the payment schedule attached hereto as
16     ;Exhibit   1 A.   '   1.1



17                Q                0kay .   So you read from a document

18     signed in 201~; right?                  2014?

19                MR . PEDDIE:              I don't think so .            I think that ' s
20    mischaracterizing the document .
21                MR. BILLER :              This is a purchase agreement.
22                MR. PEDDIE :              There were two transactions.

23                THE WITNESS :              It's 2015 he r e.
24     BY MR. BILLER :

25                Q                So what is - -

                                                                              Pase 148

                                        Veritext Legal Solutions
                                             866199-5127
Case 6:16-bk-15889-SY       Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                            Main Document   Page 151 of 204

      :--
 l                     A      I --
 2                     Q      This is an amendment to the purchase
 3          agreement?
 4                    A       Yeah.
 5                     Q      So did Counsel meet with you and talk
 6          about this document?
 7                    A       No,

 8                     Q      So why -- so you have the thought that
 9          the tax return showing $7.5 million in capital
10          contribution for 2015 should have been $9 million..                Is
11.         that what you're saying?

12                     MR. PEDDIE:      Objection, mischaracterizing the
13          testimony of the witness.
14          BY MR . BILLER:

15                    Q       Are you sayi,ng that it should have been
16          $9 million?
17                    A       No .     I was just tying up the number
18          9   million .
19                    Q       But I'm asking you -- you're tying it
20          up.    You 1 re coming up with some theory that you didn't
21          have on your own; correct?
22                    A       No .     I just realized now the total .
23                    Q       You just realized this minute; correct?
24                    A       Yes .
25                    Q       This minute, 12 afternoon after three

                                                                   Page 149
      ~ -------------                    -
                                      V'eritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 152 of 204

                                                        -----
 1    hours of cross-examination, you just realized that this
 2    theory existed.             Is that what you're telling me?
 3              A         I'm objecting to the relevance of all
 4    this, and I'm objecting to the ongoing quiz of this
 5    witness of lengthy documents that she did not prepare
 6    and not sign.
 7    BY MR . BILLER:
 8              Q         You can answer my question.
 9              MR. BILLER:           Those are not objections .
10              MR. PEDDIE :          I'm allowing some ques t ions , but I
      want to .register that objection .

12    BY MR. BILLER:

13              Q         That what you're saying?
14              A         Say- that again.
15              Q         After t hree hours of cross-examination
16    over t hese document s, you spent five minutes with
17    opposing counsel - -
18              MR. PEDDIE:           When are these five minut es?
19    Objection.
20              MR. BILLER:           In cross - examination.   Jesus .
21    BY MR. BILLER:

22              Q         And you came up with this theory ; right ?
23    You just realized it?
24              A         I   1
                                  m tying ~p the numbe-r s.

25              Q         I'm asking you when did you realize to

                                                                Page 150

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 153 of 204


 1.   t ie up the numbers ?
 2              A         When I saw the total here and tying it
 3    up with the 9 million .

 4              Q         The same exhibits that I showed you?

 5              A         Yes.
 6              Q         The same exhibits that I said to you

 7    these are inconsistent numbers, and you said yes?

 8              A         Yes.
 9              Q         The same exhibits that I said numerous

10    times these documents show inconsistent numbers; right?

11              A         Yes.

12              Q         And you never said, no, they're not
13    inconsistent because of these reasons .               You never said

14    that; right?
15              A         No, I did not.
16              Q         So you came up with the first time after                I
17    we've had numerous breaks and you•ve had numerous

18    opportunities -- whether it happened or not, I don't
19    know - - you had numerous opportunities to ta lk with

20    Defense coun_s el; right?

21              MR. PEDDIE:        I object.

22              THE WITNESS:         I did not talk to him.

23    BY MR. BILLER:

24              Q         This is the same document that is shoved

25    in your face -- he put in your face --

                                                               Page 1~1

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 154 of 204


 1              MR. ~EDDIE:        Objection, mischaracterizes - -

 2    BY MR. BILLER:

 3              Q         Put in your face this chart and he

 4    wanted you to talk about these figures on this chart;

 5    right?    That happened at this deposition; right?

 6              A         He showed me the number, yes~

 7              Q         While I was cross-examining you; right?

 8              A         He pointed it out, yes.

 9              Q         When I was cross-examining you; right?

10              A         Yes.

11              Q         And he distracted you; right?           That's

12    what you testified to, he distracted you; right?

13              A         Yes.

14              Q         So now why didn't you say at that time,

15    at that time when he shoved this document in your face

16    and I was asking you why are these numbers not

17    consistent, why didn't you come up with a theory just

18    tying up the numbers?           Why not?

19              A         It didn't occur to me at that time.

20              Q         It didn't occur to you at the time when

21    I've been cross - examining up for three hours over

22    approximately 15 exhibits having all these

23    numbers   --   2014, 2015 tax returns, the check register,

24    the account transaction by QuickBooks showing a $2.3

25    million transaction with Hillshore in 2014, and all the

                                                               Pag.e 152

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13    Desc
                        Main Document   Page 155 of 204


 1     other documents we discu~sed,, you didn't think of it;
 2     is that ·what you 1 re saying?
 3               A         The total.
 4                Q        You di.dn't think about it?
 5               A         It didn 1 t occur to me to tie up the
 6     total with this --
 7                Q        But we talked about the $9 million;
 8     right?
 9               A         Yes, we did.
10                Q        And Co.u nsel shoved this paper with a
11     chart showing $1.5 million while I was cross examining
12    you --

13                MR. PEDDIE:       Objection, mischaracterizes --
14    BY MR . BILLER:
15               Q         -- and you didn't think about it to
16    point it out at that time that they really were

17     consistent.      Is that what you're saying?
18               A         No .   It's the date after that.
19                Q        But he shoved the document in front of

20    you.      He told -- he was essentially telling you look at

21     this document.       That didn't trigger anything in your
22    mipd t hat, Oh, maybe these numbers tie up?

23               A         At that time, no.
24               Q         No.    Amazing.         Then I finish my
       cross-examination, and then he comes up and questions

                                                                Pa,ge 153

                                  Yeritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                         Main Document   Page 156 of 204


 ·1 ~ -            And you all of a sudden say these numbers tie up.
 2    J   ~s that what happened?
 3                  A       I suddenly remembered it .

 4                   Q     After three hours you suddenly remember
 5        it.   Is that what happened?

 6                  A       I remember reading this.
 7                  MR. PEDDIE:       Objection, argumentative.

 8        BY MR. BILLER:
 9                   Q      _r,s   that what happened, that you came up
10        with that theory when counsel for the defendants was
11        asking you questions; right?

12                  A       Yes .
13                  Q       Now, how do you know your theory is
14        right?

15                  A       I don ' t .
16                  Q       It's just a theory that you came up
17        with; right?

18                  A      No.       It's --

19                  Q      How do you know your theory is right?
20                  A      Because you have the schedule here.
21.                 Q      You just said you don't know, and now

22        youtre saying because you have the schedul e here .

23        Which is the truth, that you don 1 t know or that you
24        have the schedule here?            I want to know the truth .

25                  A      You have the schedule he,re.

                                                                Page 154

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13     Desc
                        Main Document   Page 157 of 204


 1               Q        So you now say you have the schedule.

 2    So how do you know your theory is right?                  How do you

 3    know the numbers should add up?                  How do you know?
 4               A        Th,e balance of 1. 5 is stated here

 5     (indicating).      The 7.5 is recorded here (indicating).

 6    If you add it up, it totals up to this (indicating) .

 7    And this 3 million
 8               Q        But you said -- you said that there was
 9    $9 million contributed as of November 15; right?                    2015,

10    that's what you said?

11               A        Yes, with the intention to payment
12    s ,c hedu1e_

13               Q        No.     You never said that.          I want to go
14    over your testimony now .            You said in your testimony

15    according to -- there should have been $9 million
16    contributed by November 15, 2015 because that's the
17    only time this document would have been created; right?

18              A         Yes.
19              Q         So this document is created

20    November 15, 20l5j right?
21              A         Yes.

22              Q         But the tax return for 2015 shows

23    7.7 million; right?
24              A         Yes.
25              'MR. PEDDIE:       Objection --

                                                                 Page 155

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13     Desc
                        Main Document   Page 158 of 204


1     BY MR. BILLER:
 2               Q        In 2015 there is supposed to be

 3    $9 million.       The tax return only shows $7 million;

4     right?

 5               A        Yes .

 6               MR. BILLER :       Thank you .        No further questions .

 7    BY MR . BILLER:
 8               Q        You 've just ruined your credibil ity,

 9    ma ' am.   At the time of trial , I'm going to really show

10    the jury that you are in the pocket of Choi and

11    Plaintiff's counsel.           He coached you .        He made you

12    change your testimony .

13               MR. PEDDIE:        I have some additional questions .
14

15                              FURTHER EXAMINATION

16    BY MR. PEDDIE:
17               Q        Ms . Rafols, w.e've had various breaks

18    today .

19               A        Yes.

20               Q        Duri ng these breaks, did we discuss

21    anything havi ng to do with the case at any point in

22    time?

                 A        No.     You went out, and I just stayed and

24    got water .

25               MR . BILLER:       Ok ay.     Do you know there is a jury

                                                                  Page 156

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 159 of 204




    September 14 , 2015


    Pdtw, LLC
    3231 S. LA Cienega Blvd. Ste A
    Los Angeles, CA 90016

    Pdtw, LLC:
    We have prepared and enclosed your 2014 Limited Liability
    Company returns for the year ended December 31, 2014.
    This return has been prepared for electronic filing. If you
    wish to have it transmitted electronically to the IRS, please
    sign, date , and return Form 8879- PE to our office. We will
    then submit your electronic return to the IRS. Do not mail
    the paper copy of the return to the IRS. Return federal Form
    8879- PE to us by September 15, 2015.
    No payment is required with this return when filed.
    The California For,n 568 return has been prepared for
    electronic filing. If you wish to have it transmitted
    electronically to the PTB, please sign, date and return Form
    8453 -LLC to our office. we will then submit the electronic
    return to the FTB. Do not mail a paper copy of the return to
    the PTB. Return Form 8453 - LLC to us by October 15, 2015 .
    No payment is required with this return when filed.
    This return includes a penalty for underpaYJDent of estimated
    tax of $1,179 . 00 .
    The California Form 3536 (LLC) Estimate should be mailed as
    soon as possible with a check payable to Franchise Tax Board
    to :
                  Franchise Tax Board
                  PO Box 942857
                  Sacramento, CA 94257 - 0531

    An amount of $11,790 is due.
Case 6:16-bk-15889-SY         Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                              Main Document   Page 160 of 204

     ..
 1             day.   One week?    All right .

 2                      MR. BILLER :     Let me start over.       Why do you

 3             think you can always out trick me?

 4                      MR. PEDDIE:      I don't.

 5                      MR. BILLER:      I don't.        It's only the part about

 6         -me beating you every time in the courtroom.                That might

 7             have something to do with it.

 8                      MR . BILLER:     You know

 9                      MR. PEDDIE:      Let the record reflect I have

10             Mr. Biller standing in front of me in my fact

11                      MR. BILLER:      No , leaning forward.       Winning a

12             motion, Counsel --

13                      MR. PEDDIE:      How about six or eight .

14                      MR. BILLER:      Winning 20 motions, Counsel,

15             doesn't mean you win a trial .

16                      MR. PEDDIE:      I retract the comment.        I feel bad

17             about it.   It was a stupid comment to make.

18                      MR. BILLER:      I propose the following

19             stipulation:    The court reporter be relieved of his

20             duties under the California Code of Civil Procedure and

21             Federal Rules of Civil Procedure.

22                      The transcript will be prepare.ct within two

23             weeks and sent to the witness. The witness will have

24             one week to read the transcript, make any changes she

25             wants to the transcript, sign the transcript under

                                                                      Page 158
     I
     '-'----
                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13     Desc
                        Main Document   Page 161 of 204


1    penalty of perjury, and send me the original

2    transcript.

3              Can you provide the witness with a

4    self-addressed stamped envelope so that she can easily

     put the transcript in the envelope and drop it in the

 6   mail?

 7             THE REPORTER:         Yes.

 8             MR. BILLER:       So if the original is lost,

     dest,royed, mispl~ced or damaged in any way, a certified

10   copy may be used in lieu of the origin9-l.                   I will keep
11   custody and control of the original.                   I will make the

12   original available upon reasonable notice for any

13   hearing and for trial.

14             MR. PEDDIE:        For any hearing or for trial?

15             MR. BILLER:        Yeah.

16              MR. PEDDIE:      Or just in general if I request it

17   may I please have access to it?

18              MR. BI~LER:      The original?             Aren't you getting

19    a certified copy?

20              MR. PEDDIE:       If I need to see it.

21              MR. BILLER:       If you need to see the original?

22    Why would you need to see· the original?

23              MR. PEDDIE:       If I do.

24              MR. BILLER:       No.     That's not part of the

25    stipulation.       We'll go by code.

                                                                  Page 159

                                Veritext Legal Solutions
                                     866 299--5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 162 of 204


 1.             MR. PEDDIE:       Carry on.
 2              MR. BILLER:       So stipulated.
 3              MR. PEDDIE:       So stipulated.
 4              THE REPORTER:        Counsel, w.o uld you 1 ike to order
 5    a copy of the transcript?
 6              MR. PEDDIE:       Nqt at this time.

 7

 8                         (Deposition concluded at 12:20 p.m.

 9              Declaration unde·r penalty of perjury on the

10              following page hereof.)

11

12

13

14
15
16

17

1.8

19

20
21
22

23

24

25

                                                               Page l~0

                                Veritext Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13       Desc
                        Main Document   Page 163 of 204


 .1                                       **
 2

 3

 4

 5

 6                        I DO SOLEMNLY DECLARE UNDE.R PENALTY OF
 7     PERJURY THAT THE FOLLOWING IS MY DEPOSITION UNDER OATH;
 8     THAT THESE ARE THE QUESTIONS ASKED OF ME AND MY ANSWERS
 9     THERETO; THAT I HAVE READ SAME AND HAVE MADE THE
10     NECESSARY CORRECTIONS,. ADDITIONS, OR CHANGES TO MY
11     ANSWERS THAT I DEEM NECESSARY.
12 '                      IN WITNESS WHEREOF, I HEREBY SUBSCRIBE
13     MY NAME THIS
                    ------DAY                   --------,,
                                               OF                       20
                                                                         --
14
15

16                                                         WlTNESS SIGNATURE

17
18

19
20

21

22

23

24
25

                                                                   Pa.ge 161

                                Veritext Legal Solutions
                                     866 299-5 L27
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 164 of 204


 1                                CERTIFICATION
 2                                        OF

 3                      CERTIFIED SHORTHAND REPORTSR
 4

 5                        I, the undersigned, a Certified
 6    Shorthand Reporter of the State of California do hereby
 7    certify:
 8                        That the foregoing procee.dings were

 9    taken before me at the time and place herein set forth;

10    that any witnesses in -the foregoing proceedings, prior
11    to testifying, were placed under oath; that a verbatim
12    record of the proceedings was made by me using machine

13    shorthand which was thereafter transcribed under my
14    direction; further, that the foregoing is an accurate
15    transcription thereof.
16                        l   further certify that I am neither

17    financially int.e rested in the action nor a relative or

18    employee of any attorney of any of the parties.
19                         IN WITNESS WHEREOF, I have this date

zo    subscribed my name
21
22



23                               Damon M. LeBlanc, CSR No. 11958

24    Dated:     September 1, 2017
2-5


                                                               Page 162

                                Veritext Legal Solutions
                                     866 229-5127
Case 6:16-bk-15889-SY              Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13             Desc
                                   Main Document   Page 165 of 204


   [1- 2.S0,000)

                  1                 139 4:6               20 45:1 47.:18             100: 1,20 101:1,11
  - . - 1-, 1_5_2_:1-5-4-2:-5 ~     14 42: 13 77: 13        I 02:2 131 :2()          101:14 104:18,18
      54 20 25 91 7
                                  I 143 4:5                 158:14 161 ;13           104:20 105:24
        : •       :
      93:6 101 :18,21
                                  I 15 54:17 57:9 60:8    2003 15:9,11,12,14         112:5,6,11124:14
      125:2,14.15                    60:17 77:13 95:16      I 5:20 18:6,20           124:21,22 125:2,3
      162:24                         96:8 99:23 102:2       19:2 27:9,24,25          128:24 129:15,16
    1,060.61 147:13                  129:15,20 145:9        114:8                    129:20 130:24
    1,500,000· 143: 11               145~10 152:22        2006-7 7:5                 131:12 133:11,ll
    1.5 53:21 61: 13                 155:9~16,20          2007 7': 17                133:12 139:12,18
                                   1511~ 3 :4             2008 19:9, 11              140:1,4,4 142:25
      107:24 i42:23,24
                                   156 4 :6               2009 19:12,20 21:9         143:4, 13,21
      153:11 155:4
    1/1/16 112:4                   16 54:17 90:25           27:25 28:15,23           144: 10 145:5,12
    10 9:16 124:21,22               91:1112:2             2012 28:22,23,25           145: 19 148:23
    100 101:18 126:14              16,000 89:19,19        2014 5:6 21:13,14          149: 10 152:23
    1065 100:13 121:6                90:16,18 91:7          22:6,16,19 23:9          155 :9, 16,20,22
      131:14                       160,000 102:9            24:22 25:10 28:9         156:2
    10:03 76: 11                   175 77:23                28: 15,25 32: 1        2016 5:3 25: 1,10
    10:04 78: 12                   18 1:20 2:22 6: l        34:10,13,13 37:4         28; 12 29:24 37:4
    10:26 78:12                      42:10                  42:4,10,13,20,24         54: 18,18,25 55:7
    11 7:25                        181,359 104:2            42:24 43:6,14,15         57:20 61 :12,12,12
    11/15/2015 142:lO              19 131:14,17             44:3 50:2,5,19           61:13 63:7 80:3
    1125 102:7 103:19              1963 15:17               51 :4 52:8,_8 57: 12     82:5 87:5 107:24
    117 5:6,6                      1966 15:3                57:13,21 76: 15          112:4, ll 125:2
    11958 1:23 2:23                1st 48:9 90:19           104:18 118:4,17          142:19,22 143:4,9
                                                            120: 11 122:7            143:22 144~6
      162:n                                 2
                                                            124: 13, 18,23,23        145;6,l 1,19·
    11:14 117:23                   2 39:153:2.21
                                                            125:3,9 127:5,5;20     2017 1:20 2:22 6: 1
    11:19 117:23                     55:1 85:J 103:18
                                                            129:17,20 130:16         44:20 62:6,13
    U:32 127:16                      103:18,19 118-: 12
                                                            133:13,14 137:15         162:24
    11:37 127:16                     129:16,17,20
                                                            148:18,18 152:23       2049 2:19
    11:41 62:6                     2,000,000 57:8
                                                            152:25                 22 22:16 100: 13,14
    11:50 136:10                   2,000,013 55:4,24
                                                          2015 26:15 3-5:16          137:15
    11:54 136:10                     57:18
                                                            36: l 44:2 57: 13      2236 53:13
    12 42:24 149:25                2,000,300 57:8
                                                            57:20 -58:4,5          22nd 22:12
    12/20l5 99:18                  2,300 57:7
                                                            59: 13,22,23 60:6      23 15:10
    12/31 48:8                     2,500 54: 18,19,21
                                                            60:17 63:7 76:16       24 5:12 78:8
    12/31/14 48:2                  2.3 43:7 44:6 47:9
                                                            89:20,20 90:5,15       2400 2:20
    128 5:8,8                        50:17 51:15 52:9
                                                            90:16,18 91:6,7        25 5:12
    12:20 2:216:2                    52:20118:21
                                                            93:6,10,17 95:16       25,000 90: 16,20
      160:8                          127:10 152:24
                                                            96:8,21 97:3           250,000 54:17,22
    13 42:2057:10,11               2.3. 53:3
                                                            98:24 99:4,23
      114:6,7

                                                                                                Page I
                                             Veritext Legal Solutions
                                                  866 299-5127
Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13          Desc
                         Main Document   Page 166 of 204


  (26 - a.m.]

   26 42:4 50:2          4.4 100:5            6872 147:20          80303 3:9
   2679975 I :23         4.6 100:1,4          69 4:18 84:1,5,7,13  84    4:18,18
   26th 22:19            40 15:14             ~    -- -~-- 8481
                                                87:24
                                                                       116:2
                                                                            115:25 116:1
   27 62:6
  1 - -- - - - - - - l
                         41 4:10, 10                    7
            3            45 125:25 126:3,20 7 101:8· 118:15        88 4:20,20
   3 53-: l-3-55
               - :-15- -1--12-7-=6-'-
                                  ·6- - - - 121:2 123:1            88,300 130:7
                                      5                            8:43 2:21 6 :2, 18
     l 47:25 155:7                              145:16 156:3
                         S 103:16             7,500,013 140: 11                9
   3,300 147:13
   3,500,013 147.: 14    5.5 44:4               141:9 142:25       9 3:4 5~3 30:15
     147: 15             so 1:15 2:15 15:16 7,504,813 104:4, U 40: 11 72:9 73:11
   3.2 120:19              l 01 :25             104:21                 73: 12 99:22 100:5
   3.5 53: 19 63:7       500 101:8            7.5 139: 16,23           105:24,25 147:21
   30 47:1993:10         500,000 42: 18,20      149:9  155:5           149: 10,16, 18
   303-444-5447 3: 10      42:25 54:16,17,25 7.7 155:23                151 :3 153:7 155:9
   31 43:6, 15 46:25       56:14 57:10,10     70 4:20 88:17,21         155:15 156:3
     50:5, 19 104:20       60:19 142:12         88:24               9,000 39.: 12
   310-459-9870 3:5      5051 3:9             700   118:14,15,15    9,000,013 72:2,21
   310-770-3741          53 4: 12,12            l 18:16, 17,19         95:21,23 96:8
     116: 11             54 4:13,13             119:7 120: 10          97:4 98:4 105: 1
   3200 96:12                         6         124:7                  140:14 141:7,10
   33 91 :3 96: 13                            71 4:22 91 :24 92: I     143:14145:15
                         6 4:5
   3390 96: 14,15                               92:5                9,005,013 71 :24
                         600,000 42:6
     105:1                                    72 4:24 95:5,6, 10    9,005,51'3 95:i4
                         65 4:10 41 :13,14
   350,000 42:9,14                              97:3 98:2 99:21    ·9,S13,000     95:22
                           45:1047Jl 56:1
              4                                 104:25 141 :4       9,847.95 93:6
                           56:8,8, 14 57 :4
                                                147:20              9 .1 40: 12
   4 55:471:10123:4        58:5,14 59:13,21
                                              73 5:3 98:14,18       9.1. 40:13
     131:12                60:6,23 61 :16
                                                99:17 103:12        9.5 40:13
   4,000,300 121 : 17      62: l,19 97:2,2
                                                130:22              90 96:25 97:1
   4,300,000 127:24         105: 10 106:6
                                              74 5:6 117:16,20      90069 116:3
     127:25                 127:10
                                                118:3 124:19,20     90272 3:5
   4,425,000 130:24      66 ·4:12 15:18 53:8
                                                125:22 127:4, 19    91 4:22
      131:3                53:9 55:5 147:23
                                                130:17              92 4:22
   4,425,996.71             147:24
                                              75 5:8 124:16,17      9S 4:24,24
      129:I°3 130:4,16   67 4:13, 15,15 54:4
                                                 128:9,13 130:23    98 5:3,3
   4,538,000 131 : 13      54:5,9 56:1,7 57:5                                             I
                                                131:2, 11,21 132:1 9:12 36:16
   4,613,388.83            60:16 61:13
      100:17             68 4:15 67:17,18 ~ - - ~        8 ----t--9:16      36:16
                                                                        - - - - -,
   4,651,971 104:7         68:24 69:18        8 42:4                            a         I
   4.3 120;22               141: 12; 14,25    8,247.9S 92:24        a.m. 2:21 6:2, 18
                                                                       36:16,16 62:6


                                                                                  Page2
                                   Veritext Legal Solutions
                                        866299-5127
Case 6:16-bk-15889-SY     Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                Desc
                          Main Document   Page 167 of 204


  [a.m. - asked]

     78:12,12 117:23:      accu~d 76:24           agrees 147:12           I    143:7 144:2,1~
     117:23 127:16,16         77:4                ahea·d 45:6,25               150:8
     136:10,10             acknowledges             54:3 84: 11 91 :23      answering 57 :3
   able 49:22                 148:5             I 95:4128:7138:11           answers 9:6 i0:12
   absolutely 67: l 0      action 91:15,16        alison 135:25                11-:14 113:10
   access 61 :23,24           162:17                136:5                      161:8, 11
     72:17 159:17          actual 48:21 74:13 allegedly 47:9                anybody 9:8· 30:21
   account 4:11 58:6          87:18 123:2       1 allow     110:20            61:21
     58:9,13,14 60:1.4     add 142:24 143:8       allowed 116:7             anymore 99: l
     60:25 61 :2,5 72:5       144:9 155:3,6       allowing 76:25            anyone's 83:12
     73:5,14 91:4,9,15    .a dded 145:19            150:10                  .anyplace 74:6
     97:21 101 : 16        adding 142:21          amazing J53 :24           ap 81 :19,23 82:3
     106:8 121:19,20       additional 26:25       ambiguous 9:25            apologize 96:2
     128:16 130:12            27:2 156:13         amended 4:24              apparel 116:23
     131 :22,22,2J,24      additions 161 : Io       95:12106:4            1 appearance 6: 15
     132: 11,12,23,23      address 115:24           140:20 141 :4,9         appearances 3: 1
     133:3 137:19          addressed 159:4          147:19                  applied 148:7
     140:21 152:24         adds 120:21            amendment 149:2           applies 9: 18
   accountancy 16:1        adn1in 49:16 50:12 amount 40:20                  appropriate 8:14
   accountant 15:24        admission 26:23          42:20 50:23 56:23       approval 91: 15
     19:5 27:21 29:16      advance 128.! 16         57:2,5 72: 17           approve 12:20
     47:18 56:12 98:23        130:7,9 131:23,24      l 03: 11 111 :2,25     approximately
   accounting 16:4            148:6,7               120:18 123:20              19:9 89:19 90:17
     16:14,23,25 17:1      advances 137:18          130:7132:13                9l :7 96:25 100:5
     18:14 29:19              137:19,19              140:25 148:3              152:22
     135:15 144:24         advice 93:24,25        analysis     78: 16        approximations
   accounts 11 : 10        advised '70:14,15         101:7 103:14,23           10:13
     37:8 58:7,8 60:11        70:18 94:2            106:5 110: 11            april 35:16 36: 1
     78: 17 80:20,22,24    affect 39:2 62:25         l 19:1                    54:25 89:19 90:16
     81:19,19 101:7           144:24145:2         angeles 1:2,19 2:2           90:18 92:24
     103:14,24 106:7       afternoon 149:25         2:20 6:1                 ar 81 :25
     106: 10 132:8         ago 7:4 66:9           annoying 83:6              area 157;2
     133:4                 agcee 13: 12           answer 5:10 10:22          argue 44:17
   accumulated             agreed 89:5               10:2411 :1,18           argumentative
     50:24 104:19          agreement 4:12,13         12:25 13:1,3 24:2         60:2 113:14,22
   accuracy 39:21             46:6 52:21,23,25      24: 11 26:3,.12            154:7
   accurate 12; 1             53:2 54: 14 55:9      33:6 35:17 37:17         armoire 1:13 2:13
     38:20 65:16 72:12        55:15 57:16 69;20     45:25 46:1 55:22         asked 60:12
     73:2 74:12?2I            85:2 142:1 148:8      59:11 ,21,24 60:9          140:24142:11
      110:10 162:14           148:21 149:3          80:12 93:22                147:25 161:8
                                                     113:13 138:11

                                                                                         Page3
                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY        Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13             Desc
                             Main Document   Page 168 of 204


   (asking - biller]

  ~asking 14:2 35:19
      35:21 52: 15 60: 13
                                                 l
                              47:7 50:2,25 51 :3 bank 37:8 39:6 - ,- 136:5., 19 157~2
                              52:7                     40: 1 59:5,6 80:20 believed 39: I
                                                                                              --.I
      65:22 66:2 94:1 1     authenticate 132:4         80:22,23,25. 81 :1.,3   157:1
      107:10 J 11: 14       authenticating 8:7         81:7,18,23 124:l / belly 27:1                I
      113:3 117: 11,11      available 159:12         banking 37: 12          belonging 138:3
      ll 8:24,25 123:2      avenue 3:9               bankrupt 23: 16         beneath 130:6
      145:16149:19          aware 135:14                                 !
                                                     bankruptcy 7:8,15 benefit 1:5 2:5
      150:25 152:16
      154:1 I
  I asks 66:7 118:6
                         l             b
                            b 4 :8 ,24 46 :6
                                                       7:24 8:1 23:24
                                                       24:7,14,17 25:9
                                                                             benefits 131:17
                                                                             beyond 44:21 55:6
                                                                             bill 39:9,1 l
                              53:24 54:l 73 : 19       26:14 108:22
    aspect 31:3               95 : 12101 : 18,21       129:2                 bUler 3:3,6 4:5 6:9    1
    assembled 68:23           106 5
                                   : 140:
                                           20
                                                     based    50:16 73:10      6:16,19,19,22
  I assets 136:17
                          1   141 :4, 10 147:.19
                                                   / basically 29:19           13:14,19,20 14:7
    assistant 116:21        bachelor 16:J              46:12                   15:6, 1323:22
    assume 10:8,8,9         back I0:4 ,23            batches 78:8              24:1,10 26:2,6,11
  I   33:7 34:7 72:22            :       :
                          1 17 18 37 17 47 3
                                                 : j bates 78:8                26:16,19 27:2,6
      72:24 73:11                :   ,       :       bc5~6495     1:9 2:9      33:5 35:4,6,8,12
  l assumes 24:8
      58:1062:2070:7
                              48 12 14 59 15
                          / 61 :21 79 :5,819       / bea~mg 158:6
                              97 :1121 :9123 :15 b~mnln~ 2:20
                                                                               35:J 9,24 36:2,4,8
                                                                               36:14,17_37:17,21
      83:11 91 :997:7         145:22,24,25             4.16 89.16,17           37.2241.7,12,17
  I   105:12 110:3
      133:!8 138:9
                         I    157:21             I     104:1
                            background 14:23 behalf 2:18 6:17
                                                                               42:1 43:22,24
                                                                               44:1,5,8,10,13,17
    assummg 56:19             15:25                    6:19.128:21 ,22         44:22,25 45:2,5,7
  I assure 77:8
    attach 103:19
                         l  backup 58 : 15, 18 / be~av10r 88:12
                                 : , 59:3, ,         believe   7:17 9:15
                                                                               45:24 48:17 52:1
                                                                               52:5,6,12 53:7,12
  I atta~hed _5:5 4_1:16
                              58 20 22
                              64:13?13,15 65:3,7
                                                79
                                                       13:4 20:1_3,14_         54:3,8,20,22,2~
      53.11 54.7 57.19
      67:2069:1884:3
                         I    65:.9,13,20 74:24
                              75:2,17 76:2
                                                 I     23.20 24,325.16
                                                       3.4:535:1340:10
                                                                               55.13,18,21 56.6
                                                                               56:11 ,21,2258:11
      88:19 92:3 95:8         78:18 79:14 92:17        45:8,12,20 46:10        59:15,20 60:3,12
                                                 I
      98:1699;13
      117:18 128:11
                         I
                              92=18106: 12
                              109 =18•22•23 •25
                                                       50:1251:1952:11
                                                       52:14 55:3 58:3
                                                                               60:1562:22,23
                                                                               63:13,20,23 64:1,4   I
  I   148:15
    attended 138:20
                                   :
                              110 2 123 :16•18         62:5 69:2,10,25
                            bad 23 :18 158:16 ( 70:24 72:3 76:8
                                                                               64:5,7,12, 19.24
                                                                               65:1,8,24 66:3,6
  j attorney 10:21,24 b                                79:20 80:13 83:8
                                        57 . 14 18                             66: 12,15,18,21,24
      2~:1147:3 162:18 I      ~;~~e
                               1
    audit 48:549:8,9 I 66; 1972:697 :4
                                      64 :16 66:Io
                                                 I     85:2,12 87:8
                                                       88:13,2589:4, Jl
                                                                               67:1,4,12,16,21,24
                                                                               68:270:2,971:2,8
      49:11,17,20,23          99 =10•12•15 101 =6      90:1.1193:24            71:974:2 75:1,24     I
      50:1,6,1065:19,19
                          1
                              101 =15 104: 1
  I 109:8,11.14,16,2s 106:8 131 =21
                                                 l     94,995,1998,25
                                                       115:13 122:8,19
                                                                               76,9,12.21.24 77,3
                                                                               77:9,13,11,20,23
    august 1:202:22 / 140:22 148:9 , 14                126:24 127:3            78:4,13 80:2,10,13
  l   6:126.:1542:4,4         I5S~         _ _ c          9:22.25 130:5        80:16.18 83:B,24

                                                                                          Page4
                                      Veritext Legal Solutions
                                           866299.5127
Case 6:16-bk-15889-SY         Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                   Desc
                              Main Document   Page 169 of 204


  [biller - case)

     84:4 87:11,13,19           152:2 153:14             brief 16:22             calling 122:9
     87:23 88:4,20              154:8 156:1,6,7,25       briefly 133:6              124: 10
     89:24 90: l 0,24           157:5,8, 10,18,20        bring 53:5 90:12        calls 23:21,25 24:8
     91: 12~13 92:4             157:23 158:2,5,8         brought 22:1               45:22 51:24 52:4
     9J:21 95:4,9,23,25         15.8:10,11,14,18         buddy 108:6 146:2          52:10 55:11,16,20
     96:3,15,,17 97:10          159:8,15,18,21,24        budget 37:10,13       j    56:3,4,9,1063:9
     98:ll,17100il0             160:2                    budgets 29:20              65:4 70:1,25
     101 :4 102:3,8, 12       birthday 15:5              burden 83:1,2              73:2174:2275:19
     102:22,23 105:5          bit 32:19 69:14            burdensome 83:4            76:6 83:21 89:22
     105: 14 106:13, 16         108; 13112:25            business 18:17             90:7,22 93:19,20
     106: 19,22,24              113:24                     19:15 21:22 68:13        100:6,7 102:19
     107:3,6,8,12,16,19       blanc 115:2                  68:16,1971.:20           105:3,11109:9
     107:22,25 l08:2,5        blank 125:23                 92:10 99:25              110:3,7,13,14,14
     l 08: l O, 15 109: 1,3   board 16:2 22:20             100:12 115:16            119:2,23 120:12
     109:5,6,12 110:8           22:21 23:5                 133:9,10                 126:25 127:12
     110: I 7,22 111 :13      book 35:24,25              businesses 16:16 I 131:16134:18,19
     113: 15,19,25              37:24                      17:12                    136:23 137:4
     l 14:1 116:8, 12,13      booklet 11 : 12            button 83:3                143:24 144:17,21
     116:21,24117:1             34:15                    byron 3:8,8                145:8,20
     117: 14,19,22,24         boo.ks 29:20 37:7                     c            calm 21 :5 109:3
     118:9 119:5 120:1          37:11,24,25104:7         c 28 :20 147:B,l0 7 capital 26:25 27:2
     120: l 6, 17 121 :12       137:21,22,24                                        72:'5 95: 15 97:4
                                                           147:24
     122: 12, 16,22,23          138:3                                               98:4 101:7,8
                                                         cabinet 79:3,5,7
     124:12 127:1,15          bor:-n 14:24 15:1,2                                   103: 14,24 104:4
                                                           81:4,;25
     127: 17 128:7,12           15:17                                                l 04: 11, 14, 17,21
                                                         cabinets 79:6
      129:4,7,9,11 131:6      boss 114:25                                           105: l ,23 l 06:4
                                                         calculated 71 :23
     131:.9,10,19 132:6       bothered 133:7,8                                      118:14,18 120:10
                                                         calculatjon 128:23
      133:19,20 134:21        bottom 68:8 72:1                                       121 :20125:1 1
                                                         calendar 130:20
      136: 11 137: 1,6          95:21 128:24                                         126:19,22 127:6
                                                           130:21
      138:10,18 139:10          129: 12 130:6                                        139:11140:6,8,21
                                                         californla 1~1,1,5
      139: 13,25 140: 13      boulder 3:9                                            140:25 143: 12
                                                           1:7,11,19 2:1,1,5,7
      140:16,19141:16         boulevard 3:4                                          144:4,9 145:5
                                                           2:11,20 3:5 6:1
      141:22 143:2,16         brand 137:)                                            146:5 148:2 149:9
                                                           116:2119:12
      143:20 144:1,7,8        break 18:24 36: 12                                 capitalization 46:4
                                                            121 :7 146:4 157:6
      144: 12, 14.,15,19        36:16 76:13 78:12                                caption 141 :24
                                                           157: 11 158:20
      145:1,13,24 146:3         117:23 127:15,16                                     142:3
                                                            162:6
      146:6,9,12, 14, 18        136:9,10                                         careful 67:22
                                                         call 39:10
      146:23 147:1,2,.5,9     breakdown 10 l :9                                  carry 101:15
                                                         called 6: 12 8:4
      147:17 148:21;24        breaks 151 : 17                                        160:1
                                                           28: 19 29:7 ,8 46:3
     149:14 150:7,9,12          156:17,20                                         -case 1:9 2:9 7:6,7
                                                           49:10 108:23
      150:20,21 151 :23                                                             7:9 9:16 14:15~20
                                                            133:12,14 139:15
                                                     '

                                                                                                Page 5
                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY       Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13              Desc
                            Main Document   Page 170 of 204

   fcase - consist)

     14:21 20:22 35:21        152:4153:11        clothing 137:2               116: 17,23 121 :22
     41 :9 103:2 133:8  I  charts 93: 15         coach I 06:25                122:2 133:11, 15
     145:5 156:21          chases 157:5          coached l 56: 11             133:21 134:4,5
     157: 11               cheater 108: 16       code 157:20,21 ,22           135:8,9 137:3
   cash 63:16 64: 17       check 77:15 110:9       158:20 159:25            compare 130: 15
     66: 11 73:4 101 :8       152:23             collected 72:22              130: 18
     104:4                 checked 64: 14        collection 130: 13         comparing 143:4
   caused 134:23,24        checking 65:3           137: 18                  complaints 31: 19
     135:9                 chest 67:24           colorado 3 :9              complete 27:24
   cc'd 92:12              children 18:3         come 71 :20 73:10          completely 74: 12
   cell 116:5              choi 27:3 40:4,6        73:17 121:4                90:13 127:9
   central 1:2 2:2           41 :9,2 1 62:1,18     152:17 157:20            complicated
   century 2: 19             67:8 156: 10        comes 67:10                  119:21
   ceo 20:8,9,10           chot's 71:11            153:25                   complies 53: 17
     23:15 25:20           chronological         coming 15:22              I 84: 12 88:22
     114:25 115:9,15          16:17, 19            106:3 123:24             compound 48:16
   certain 34:9,11         chung 77:21,25          124:1 149:20             computed 72:4,5
     138: 16                 78:6                comment 158: 16           Icomputer 81: 10
   certification 162: 1 circumstances              158: 17                    81:11,14 82:12
   certified 2:22 6:5         133:24             commitment                   85:11
     37:19 41 :15 53:10 civil 7:6 33: 11           107:2 1,23 146:4         concealed 77: 5
     54:6 59:16 67:19         158:20,21          committed 44:3,4           conceals l 08: 17
     84:2 88: 18 92:2      claimants I 08:23       143:9                    conclude 32:22
     95:7 98:15 117:17 claims 108:23             companies 16:7,10          conduded 160:8
     128:10 138:13       j classified 106:9        16:13,17 17:3,14         conclusion 51 :25
     159:9,19 162:3,5         123:8 125:6          19:2 29:8,10               55:17 71:1 73:22
   certify 162:7, 16    I  classify 122:20         135: 1,6,6                 76:7 105:4,12
   chance 80: 10           clause 55:4,15        company 1:6,7,11           condition 51 : 12
     107:1                 clean 134:7             1:13, 14 2:6,7, 11         89:1
   change 9:15 11 :17 clear 35: 17 77:4            2: 13,147: 10, 11 ,18    confidential 5:4
     61 :22 63:12 88:1 2     80:l l 141 :21        16:20,21,24 17:5,6         76:17
     156: 12                  143: 16              17:8,9 19:7,10,20        confirm 40:22
   changed 45:9,14         clearly 143:2           23:16 27:10,11             123: 19
   changes 11 :23          client 26: 1 56:25      28:1,14,17,18,21         confirmed 89:7
     12:5,6,7,20 62:18        I 16:22              29:2,4,7 39: 10, 10      consent 91 : 17
     62:24 63: 11          clients 20: I           39: 11 46: 13 58:24      consequences 63:8
     158:24 161 :10        close 23:23             58:25 69:7 70: 19        consideration
   changing 50: 11         closer 25: 10, 10       70:21,23 72: 18            53:14 148: 1, 1,8
   chapter 7:23            clothes 136:14, 18      83:19 90:6 94:3          considering 51 : 11
   chart 89:8, 18             137:7,7,9,14         96: 19,24 103: 1         consist 64: 15
     90:12,14,14 152:3                             115: J7, 19,22          I
                                                                                         Page 6
                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY          Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13              Desc
                               Main Document   Page 171 of 204


   [consistent - date}

   r    consistent 56: 17 conversations
          57:6 62: 14 97:3,531: 18
                                                       127:11 143:22
                                                       149:21,23
                                                                          I credibillty 156T l
                                                                            I
                                                                            creditors 133:22
   I      97:12 110:2     conversion 44:6                                   I
                                                     corrections 161 :10 credits 59:6
          131:13 152:17     44:1445:17,17            correctly 93:2,7       criminal 7:6
          153:17            46:9 47:20 125:J       I corresponds 55:4 l crooks 67:4
   l    consulting 3:3      127:11                   cost 132: 15           cross 13:5 80:10
          19:23           converted 42: 19         I counsel 11:5 13:10 j 150: l,15,20 152:7         l
   I    contain 11 :4 74:13 46:13,17,2241:9            13:13 60:1063:20     I 152:9,211s3: 11
        contained 85:22     73:16,19 124:4,23          66:10 70:11            153:25
   I    context 85: 13      125:3                  I   106:22 108: 14,16 J csr l :23 162:23           /
   I      86:12           coordinate 135:17            108:19110:18,23      cumulative 101 :16       I
        continuatio.n     coordinated 37:12        I   113:17141 :18        I
                                                                            current 79:11,18
   l      l 19:3          coordination                 149:5 150:17         I
                                                                            currently 116: 14
   ! continued 4:25 S: 1 31:10 37:9                    151:20 153:10        custody 157:24
     contribute 107:24 copies J40:3                I 154:l0 156: 1 l      j 159:11
   I   146:4              copy 30:1776:16                                   I
                                                   I 158:12,14 160:4 custom 47:17,22
     contributed            84: I 7 117:8            county I :2 2:2        customer.s 82: 1
   I   118: 14 140:8        159:10,19 160:5        I couple 82:22           I 130:13,13
   I   143: 12 t45: 1s    corporate 1 I 9: 14        course 9: 15 IO: 19 cut 88:23 89:2
       155:9,16           corporation              I   50:24 68:13, 16,19   I 137:8
   1 contribution           119, 1s,11, 18,22      I 92,9 101:3,6           F.cyc1e   89:12          I
   1 12:23 92:23 98:4       135:5                      109:17 122:16                    d
       104:4,11,14, 17,21 corporations             I court I: I 2: I 7: 1 d 1- -4:             --1
   Il
       105: ) 118: 19       135:1,2,3              I 8:16 10:3,8 77:14 damaged 159:9
       119:1,1120:10      correct 25:24 28: 1          108:20 157:23        !
                                                                            damaging 9:7             I
       125:11141:l          28:6,9,12 36:22,25     j 158:19                 I
                                                                            damon 1:22 2:22
   I   144:10 146:s         38:23 39:3 50:25         courtroom 158:6                :
   I   141:22 148:3         51 :4 54:14 56:8                                I 162 23
                                                   l cpa 5:4 16:3,3,5, 11 data 38:11,16,24
       149:10               56:18 58:19 59:13      ) 27:9,12,14,19            39:3 56:7,7 57:4 ,
   j contributions          61:1162:8 63:4             29:16 56:12 99:1          :        :
                                                                              58 18 61 22 62 19
                                                                                                 :   I
       95:16 105:23         65: 16,20 68!24        I   to3:6 106:9            62 :25 63 :8 64 : 12   I
   I   106:4 139:12,22      10:4,23 71:4           I 122:20 126.:12           64 : 13, 15 65:3, 7, 10
   I   140:6 144:5 145:6    75:18 76:5 81:5          crack 67:10              65.:l3 74:21 75:12     I
     control 157:24         82:12 86:14,20         1 crate 28:20            I 75 : 13 76 :3 106:6    I
   I   159: 11              89:10 91 :3,8            create 54:11 68:18       ll0:l 9 133 :24,25
   I controller 7:22        92:1 o 93: 13, 16                               !
                                                   I created 34:3 72: I 5 134:1:2,3                   j
       29:17,18 30:3        95:13 98:5,8           I 95: 18 133:15          date 35 :20 4 7 :J
   I 36:1937:310:3          105: 16109:20              137:12 155:1 7,19      48: 1,6,13,20,21,22 1
   I   114:19,2 1           110: 12 113:3          [ crea«.ng 33:25           55 :7 61 :7 62 :6 ,7
     conversation 26:5      118:19 124:8           l creative 32:16           62 : l l 93 : 12 98:3
   I                        126: 1,4,23 127:7          138:24                 112: j l 42: 11

                                                                                             Page?
                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13            Desc
                         Main Document   Page 172 of 204


  (date - documents]

    148:5 153:18       d.e nying 12:6             134:4              distribution 35:20
    162:19             departure 20: 11         difficult 56:24        46:2,4, 14 74: 1
  dated 42:9,20 43:2 depends 9: 11 51 :7          57:2               district 1:2 2:2
    43:6 47:7 129: 15     83:15,16,16           dimitrios 3 :3 6: 19 divorced 18: 1
    129:19 142:10      depicted 45:9              44:18 68:1 76:14   document 31: 14
    162;24             depo 13:24 107:12          107:18,20 128:25     35:4,20 39:2,14
  dates 49:3,6 50:7    deposit 59:5               139:15               41: 10, 11 , 18,21
    50:1 l 53:25       deposition 1: 18         dinner 114:14,17       44:8,9,11,13 45:20
  davtd 4:18 25:16        2:1.8 6:21,23         direct 141 : 19        46:3,24   47:11
    25:18,19,21 26:5      11 :23 13: 10,25      direction 162: I 4     50:16 53:6,7 54:4
    34:5?7 69:2,3 72:3    14:9 20:24 62:2       directly 13: 17        54:11 55:12 58:14
    86:4 95:1,19          62: 13 87:20 108:5      21:16 61:4 157:15    63:17 66:17 67:16
  day 22:8 48:11          108:8 141:5,14,25     director 32:16         68:20 69:22,24
    73:7158:1 161:13       ]52:5 160:8 161 :7     138:24               72:15 73:23 83:4
  days 17:21 117:2,5 depositions 41 :6          disciplinary 85:7      83:25 91 :24 92:7
    117:7              deposits 47: 7           disclosure 26:7        94:9 95:5,18 98:2      I
  deal 13:16           depression 134:22        discoverab le          9&3,12    100:22,24
  dealt 136:2             134:23 135:9            11: 10               101 :5 107:15,17
  debt 133:17 135:2 describe 75:5 85:5          discovered 135:8        111:23 112:1
    135:8 136: 13,21   described 125:4          discuss 87: 17,22      I 13:20 ·117:9, 14
  december 42:24       describing 75: 17          98:12 156:20          123:15 128:8
    42:24 43:6, l 5    description      4:9     discussed 52: 18,20     129: 16 130:3
    46:25 47:8,8 50:5     5:2 138:8               87:20 138:20          141:17 145;15
    50:19,25 51:4      design 28: 18 32: 15        153:1                147:21 148:11,17
    52:8 104:20        designers 86:4           discussing 138: 16      148:20 149:6
     129:20            destroyed 7 5: l 0       discussion 25:9, 11     151:24 152:15
  deciding 91 : 17        77:6 80:16, 17          25:22,23 26:14        153:19,21 155:17
  decision 32:8 89:2       108: 17 l 59:9         32:15 69:15           155:19
  decisions 71 :3      detail 123 :2            discussions 32:3     documents 4:15
  declaration 160:9 details 20:24                 32: 11                8:7 30:7, 10, l8,22
  declare 161 :6           138:17               dishonest 9: 14        31:1135:938:18
  deduction 91 :3      determine 96:23             143: 17              38: 19 39:4,5,19
     92:23 93:5            106:2 123: 14        dislike 33: 1           4:0:18,21 43:18
  deem 12:21            determined              dispute 74:20           45:3,18 58:15,18
     161: 11               126:13               disregard 10:25         58:21,22 59:3,7, 10
  defendants 1: 16      develop 12: J6          distract 141 : 19       63:18,19    64:2,10
     2:163:7154:10      difference l 0: 16      distracted l 12:23      65:9,14,io 66:7,8
  defense 151 :20          100:4 109:13            113:1,4,8,9,11,21    66:25 67:23 68:23
   deleted 63:6            119: 18                 151 : 11, 12         69:6,8,12 73:10,15
   demonstrate          different 19:25         distributed 35:2        74:8,8,13 75:17,22
     I 08: 12-             87:2 105:23 113:9       46:15 69:-24         76:3 77:6; 11,23,24


                                                                                    Page 8
                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY      Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13               Desc
                           Main Document   Page 173 of 204

  (documents - exhibit)

     7'8:5 79: 10,14,14     115:4                 entitled 8: 23 l 0: 11     9.0 :2 104: 15
     80:4 81 :21 82:7     earlier 77: 18            83:19                  evidence 108: 17
    .8 2:11,16 83:20        127:21 139:10,19      entity 120:5               108:18 139:25
     85:22,24 86:17,19      140:12 141 :11          135:24                 exact 120:20
    91:14,21,22 97:5        147:25                entries 42:2 44:21         141:17
     105:8,9,16 107:l 1   early 19:11,11            44:24 45: 13, 14       exactly 31 :7
     108:19 109:4           25:4 26: 15            -46:20,21,22 47:4;6     examination 4 :2
     112:22 146:20        earthly 29:.9             47:25 49:21 57:24        6:8 106:25 108: 11
     150:5,16 151:10      easily 38:22 82: 10       58:2,4,5 59:9,12         139:8 141 :19
     153:1                  159:4                   59:22 60:6 61:7          143:19 150:1,15
   doe 52:19              east 2:19                 61:19,21 97:3            150:20 153:25
   doing 19:25            edit 50:7               entry 42:5,6,10,16         156:15
     108:10               edits 50:13,14            42:21 43:4,10          examine 13:5
   dollars 44: 16         educational 15:25         47: 16,20 48: 1,8,21   examined 6:6
     57:18148:4,7,14      effect 32:20              49:2 50.:2 60: 17      examining 152:7,9
   domestic 42:5,9        effective 148:5           72: I 129: 12            152:21153:11
   dorothy I :6 2:6       eight 158:13              131:13 132:25          example 85:8
   double 77: 15          either 10:22,25         envelope 159:4,5         excuse 109:5
   doubt ~8:12              25:4 5():17 145:14    equal 126:8                136:16
   doug 67:8              electronic 82:4         equity 42:19 43:7        executed 40:25
   downloading 81 :9·       85: 10,15,17,22         44:6 45: 17 46:9         45:21 46;24
   dr 14:17                 86:15,20 87:6           46: 13,17,22 47: IO    execution 73: 15
   draft 35: 16,25       electronically             47:2061:3,5 71:4         73:18
   drafted 34:6             81:21                   73:5., 13,14,16, 19    executive 4:21,2'3
   drawer 78:24 79: 1    emphatic 67:13             73:24,25 74:5,10       exercise 147: 11, 14
     79:4 80:15          employed 90:6              124:4,7,23,24          exhausted 12: i 6
   drink 18:22              91:5,10 93:13           125:3,5,7 126:2'3      exhibit 4:9,10, 12
   drive 82: 11 ,20         94:8                    127:6,11                 4: 13,13,15, 18,20
   drop 159:5            employee 13: 15          error 78:9                 4:22,24,24 5:2,3,6
   dt 3:3                   34: 1 35:7 86: 1      esq .3:3,8                 5:8 41~13,14
   due 142:9                131:17 162:18         essentially 25:7           44: 19 45:IO 53:9
   duly 6:5              employees 30: 12           133:10,21 153:20         53:24 54; 1, 1,4,5,9
   duties 31 :7 37:2,6      31:14 34:14 86:8      establish 26: 18           54:13 55:5,8,10,14
     37:7 80: 19,23      employment 27:24 establishing 47: 10                55:23,23 56:1,1,7
     158:20                 89:21                 estimate 10: 17            56:8, 14, 18 57:4,5
               e         english l 35:21          estimates l 0: 13          57:20 58:5 59: 13
  . . . . . - - - - -- - enter 6:1538:24          euclid 3.:9                59:21 60:6, 12,23
    e 3;6 4:1,8,18,20
      4:22 28:20 84: l 6   .39:20 49: I 5 59: I 0 events 144:24              61 :13,1.6 62:1,19
                         entire 63:24 64: I         145:4,6                  67:18 68:15,.18,20
      85:20 86:6,10,12      118:5 122: 10         everybody 8: 17,17         68:24 69:15,16,18
      86:23 87:6,10
                            129                     33: 18,20 77: l          69:19,20 84:1,7,13
      88:16 92:16 93:12         :l

                                                                                         Page 9
                                     Veritext Legal Solutions
                                          866 299· 5127
Case 6:16-bk-15889-SY      Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13               Desc
                           Main Document   Page 174 of 204


  [exhibit - form]

     87:24 88: 17,21,24    extensive 119:24       me  24:7,14,l 7          first -   - .- 7
                                                                                 6:.5 16:5,19
     92:1,5 95:5,6,10                r            63:25 64:2,4,7,13            16:24 24:7 30: IO
     95:12 97:2,2                                 81:25 83:15 84:18            38:12 47:19 50:2
                         face 146;21 151 :25                              I
     98: 14, 18 99:17,21                          84:19,20,21 85:4,5           90:20 141 :24
                            15 I :25 152:3, 15
     103: 12 104:25                               85:7 87:16                   142:9 151 :16
                         facsimile 70:4
     105: 10 106:5,6,15
                         fact 47:1050:17
                                               filed 14: 15,21 30:7       ' fiscal 130:20
     106: 17,18 107:7,9                           81:2598:25                five 19:823:12
                           51 :18,20 67:14
     117: 16 118:3                             files   30:8,8 31 :15      , 50:24 114:3 148:4
                           94:5 157:11
     124:16125:22                                 31 :15 75:3                  148:6 150:16,18
                            158: IO                                       I
     127:4,10,19 128:9                         filing 23 :23 24: 12         flash 82: 11, 19
                         facts 24:8 56: 19
     128:13 130:17,23
                           58:10 62:20 70:7
                                                  79:3,5,6 81:4             flip 117:20
     131:2,5,11,16,21
                           83:1191:997:7
                                               filling 119: 11              florida 1: 13, 14
     132:3 140:20                              finances 70:18,22               2:13,14
                           97:17,24 101:3
     141 :4,4,10,14,14                         financial 23: 18             flow 63: 16
                           105:12 lI0:3
     141: 15,25 142: l                            29:20,23 30:3             flown 121 :5
                            133:18 138:9
     147: 19,20,23 ,24
                            139:25 145:1 7,17
                                                  36: 19 37:3 51:11         flows 64:17 66:11
     148:16
                         false 38:23              63:12,14 65:22            folder 34:24 81:13
   exhibits 5: l         familiar 41 : 18
                                                  66:8 67:3 70:3               82:4,8,12,15,16
     110:24 151 :4,6,9                            78:17 88:25 99:6             84:23,24 85:1 ,10
                           98:18 117:21
     152:22                                       99:8, 11 114: 19,21          85: 15, 17,22,25
                            ll9: ll 132:7
   exist 22:15 64:10                           financially 162: 17             86:5,6,7,9,16,20
                         far 79:9
     82:5                fashion l: 14 2: 14   financials 37:8,12              86:22 87:6,6,10
   existed 150:2                                  78: 15 81 : 19            folders 34:20,21
                           7:12,14 17:6 19:3
   existence 87:7                              find 27:5 36:9                  75:4,5,5,6,7 81:11
                            19:4,13,1523:11
   exists 36:9             23: 14 27: 11 28: l
                                                  72:20 73:1100:22             81:15,15,20,22
   expense 132:11 ,12      73:18 81 :3 115:17
                                                  101 :23 110: 11              82: 14 86: 13
   expenses 38:7,13                               118:10 122:1            . follow 82:l
                         fast 13: 18
   experience 18: 19                              123:19 125:18,23          following 157:13
                         fax 70:6
   expert 45:22 110:7 february 44:20              127:18 138:7                 158:18 160:10
     110:14 118:7                                 140:5                        161:7
                           54:17 62:6,15
     119:2,4 120:12                            finding     118:7            follows 6:6
                         federal 119: 12
     124:1 l 127:13                            fine 27: 14 44:25          , fool 65:25
     13 J :16
                            158:21
                         feel 158:16              76:22 78: 11              footwear 19: 18, I 9  I
   explain 11 : 11                                129:10                    force 111:8,12
                         fees 102:9
     46: 11 63 :20 78:22                       finish    52:5 13 l :6,7     forecasting 27 :22
                         figure 104:24
     97:14,17,25 99:11                            131:8 153:24              foregoing 162:8 1
                            109:7 120:20,21
     I 05:22 120:9
                            139:11 140:10
                                               finished 136:12                 162:10,14
     145:24                                    firm 16:4,23 17: l           forehead 67:25
                            141 :3 142:25
   export 17: 12                                  18:15 135:16              form 41 :22 68:6
   extension 99: 1
                            143:7,8
                         figures 152:4
                                               firms 16: 14,25                 70:4 85: 12 100: 13I
                                                                               l 03: 19 121 :6

                                                                                        Page 10
                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY        Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                   Desc
                             Main Document   Page 175 of 204

 [form - blllsbore)

       131: 14 141: J I     generating 62: 14        goes 49:24 74:14          handling 29:19
     formed 133: 11
     formulating 113:2
                              78:17 80:25
                            generic 133:3
                                                       137:19
                                                     going 8: l 2 9: l 6
                                                                           I     31:2,4,932:9,14
                                                                                37:23
     forth 142:6147:1.5     gestures 8:22,23           11:12,12,13 13:8        hanna 1:11 2:11
       162:9                getting 40: 1 81 : 1       20:23 24:7 32: 14        4:20 20:7 ,8,25
     forward 60:4             108:8 159: I8           32:16 35:22 36:21          21:3 22:2,19 23:8
       158:11               girafle 29:9               36:24 38:20 41:8         24:13 25:20,24
     found 97:23            give 8:249:610:12          43:22 50:10 53:5         31.:20 57:1 59:25
     foundation 56:9          10: 12,20 14:23          64:20 76:4,15,16         76:20 86:4 91:15
      97:6                    16:17 18:19 38:23       78:10 88:11 97:1           92:13 94:25 114:2
  four 16:9,17 17:3           41 :21 45:1 69:S        100:11 103:8         I     111:3,5 138:7
    50:24 102:24              101 :22102:4            I08:5,21,23 110: 1       happened 27: l
    115:20142:17,20           116:6117:9               118:5 128:19;25          47:24 137:20
  frame 29:12                 122:14,16129:5,8         144:23 156:9              151:18 152:5
  frankly 61 :20            given 11:17 35:13        gonzalez 71: 10       154:2,5,9
  free 89:25                  38:25 68:25            good 17:21103:17    happening 135:13
  freedom 12:4                111 :2 1 122:20        google 138:23       happens 143:22
  friday t:20 2:21            140:10                 gotten 35: 17       harassing 83:9
      6:1                   giving 41 :23            govern 8:11         hard 13:560:8
     friend 56:25             112:23                 government            82:20
     front 13:7 130: 17     glad 53:6                119: 13             hate 102:3
       141: 18 146: 19,23   glanced 113:5         grab 45:3              bead 67:23
       153:19 158:10        glancing 113 :7       graduated 16:1         hear 24:6 25:9
     function 32:4;6,7      go 8:1012:15 16:5     great 27:23 134:22       32: 10,21 33:8
       32:8,13 37:5           18:23 20:14 26:24      134:23 135:7,9        74: J l 146: 12
       88:14                  39:6 44:21 45:6     ground 8: l 0          hearing 159: 13, 14
     fund 42:12 130:11        45:18,25 48:4,11    grounds I 29: I        help 56:25 59:25

 I   funding 42:24
     further 71 :6
                              48: 14 49: 13,16
                              50:12 54:3 61 :21
                                                  guess 13:18
                                                  gu s 67:14
                                                                         hem 43:23
                                                                         hereof 160:10
                                                >--=-- - - - --
       143:19 156:6,15        73: I 76:1 4 79: 10            h           hereto 41 :16 53:11
     162:14,16                79:J 5,22 81 :20                             54:7 57: 19 67:20
                                                  h 4:8 115:4
   future 146:5               84: 11 87: 15 91 :23                         84:3 88: 19 92:3
                                                  b&b l : l 4 2 : 14
             ----1
             g                95:4 117:22                               , 95:8 98:16 117:18
                                                  half 157:25
                              118:11121 :9        band 41:20 76:15         128:ll 148 : 15
   general 159:16
                              122:10,14 123:15       76:16 83:25 91 :23 hey 66:3
               41 :20
 I generate
     64:IO 65:6 81:6
                              128:7 138: 11       handbook 34:1,22 highly 125:24
                              144: 13 145:22,24                          hillshore 39:25
     97:20                                           34:23 35:7
                              145:25 155:13       handing 77:10            4 0: 3 42 =5•9 •13
   generated 44 :20
 I   62:12 64: 17 65:23
                              159:25
                            god 64:20
                                                  h died 14 13 19
                                                    an          :   '
                                                                           43 :7 44 :3 ,3 ,t 2
                                                                           46: 16 52:8 58:9
     66: 13 98:3 132:13                              37:7,11 38:4
                                                                           58:12,14 72:10
     132:20
     -- ---
                                                                                          Page 11
                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY      Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13     Desc
                           Main Document   Page 176 of 204

  [billshore - interior]
                                                                                        I

     95:21 96:7 97~4                       inconsistency           85.:23 92: 19
                       1,--------l
     98:4 99:22 100:23 idea 8:3 25:14,.15    97:23,25 110:12       101:25 105:9
     100:25 101: 18                        inconsistent 56:2       111:9,15,17,18
                         36:2 41 :5 80: 13
     102:16 103: 11                          56:8 103:5 104:24     112:·10 122;5
                       identification
     104:12,25 105:24                        105:9115 106:3        124:5 127:9,19
                         41:15 53:l'O 54:6
     122:7 123:12                            127:10 151 :7, 10     129:19 130:16
                         67:19 84:2 88:18
     125: 10,25 126:3                        151:13              informed 52: 11
                         92:2 95:7 98: 15
     139:23 140:21,25    117:17128:10      independently         infusion 63:7
     143:9 152:25      identified 104:21     19:21,22  21:8      injected 51 : 16
   hillshore's 103: 10   125:8             index 5: l 77:24      input 3.9:8,22
     140:6             identifies 102 :25    78:5                  46:22 47: 15,23
   hired 114: 10                           indicate 33:9 50: 1     65: 12 66:22
                         103:1
   history 27:24                             50:7 90:5 93:18     inputted   47:13
                       identify 14:20
   bit 67:23,24,25                           101 :10,13 l04: 1.0   48:2,6,7,19 72:2
                         17:3 27:23 30:1
   hold 93:24                                121: 18 122:6       inputting 38:8
                         45:17 48:13
   holder 83: 19       idtconsulting 3:6     127:23 128:2          72:9
   honest 13;1,4 57:1 immaterial 143:3       129:20              installments 53:21
     60:1,5                                Indicated 57: 15      instruct 26:2
                         143~22
   honesty 9: 11       impad 63:2 124:4      88:24 99:_15        instructed 5: 10
   hong 5:4 135:24                           103:11              instructing 26:11
                       impacted 89:9
     135:24                                indicates 48: I       instruction 88:3
                       import 17: 12
   hour 76:12 77:5     impo_rtant 9: 10      99:21 I I 8:3, 18     88:14 157:1,4
   hours 82:23,23        11:21,25 35:21      130:3,23 131 : 11   instructs 10:24
     150:1 ,15 152:21                      indicating 18:21      integrity 146: l
                         51:14,17 75:12
     154:4                                   85:19 96:l   100:9  intent 147: 11
                         117:10
   house 7:12,14 19:3 inappropriately        103:22 155:5,5,6    Intention 112:18
     19:4,13 23:l 1,14                     indication 128: 18      136:19155:11
                         113: 17
   ht 30:7 31 :3,5,9   inaudible I 05: l9
                                           individual 1: 12, 12 intentionally
     37: 15 84:20,21                         2:12,12 34:21         108: 19 143:3
                       include 38:6
   bub 8:21,22 28:2                          119: 14             interest 4:12,14,17
                       included 31 : 13
     50:20               99:9 121 :22      individually 1:4        55:9 96:18 102:25
   human 30:4,6,23                           2:4                   126:4,9 142:2
                       includes 71:3
     30:25             including 87:3      inform 52:3, 7 94:4     148:2
   hundred 44: 15        89:6
                                           iofom1ation. 8:6      Interested 162: 17
     102: 15,20 103:2  income 76:15,16       9:6 12:16 14:23     interesting 22:7
     148:4,6                                 38:7,9,12,17,20,23    27:8
                         99:25 1'00:12
   hypothetical          104:7 132:23        39:21 40:1 45:9     lntedere 112: 19
     63:10 65:5 134:19 incoming 42:5,8       49:7 50: l1 55:6    interfering 106:24
                                             57:24 58:l 65:12      107:4,5,12 112:16
                       lnconsistenC.ies
                         97: 14,18           69:25 74:14 78:19 interior 2.8 :18
                                             81:1,15 84:17

                                                                              Page 12
                                   Veritext Legal Solutions
                                        866 299-5.127
Case 6:16-bk-15889-SY       Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                    Desc
                            Main Document   Page 177 of 204


  [interiors - leblanc]

   Interiors 28:20          iS$uam:e 4:16 44:2                156:25 157:4                       I
                                                                                        134:15,22,23
   interject 36: 11            68:7 91 :16              justice 9:11                    135:10,12,13,24 [
   internal 29: 17,18
   interpose 14 I : 16
   Jnterpret 8:23
   interpretadon
      55:12
                            issue 14:12, 14
                            issues 91:18
                            ·tern 147·24
                            I
                           - - -=-
                                        ••
                                        1-
                                               -
                                                    µj!..u..:...
                                                         ,.:.;t __

                                                                      :l
                                                                  17_:1_ _ _-----. 135:25,25 139: 1.,4
                                                                        k

                                                        k 102_:5 12-5:-14,15
                                                  ,- kl l 4 0:4
                                                                                    1
                                                                                        146:7 151:19
                                                                                        154:13,19,21,23
                                                                                        154:24 155:2,3,3
                                                                                        156:25 157:11
                            january 48:9                keep 13: 18 71 :6               158:8
   intet'View 22:24
                               54:17 125:2                    8l:l 5 159=10           knowledge 29:22
   interviewed 22:21
                            jene 1:12 2: 12             keeping 31:11,12                44:2194:1297:17
   introduced 4·: 9 5:2
                               22:2223: 131:20                31 :13 78:16,18           97:24109:2
      17:22 34:5 141 :18                                             33     9
                               32:13,20,22,24           keeps            :l             146:l l 147:11
   invest 40:8
                               33:9,1-4,16,18,18        kept 64:3,6 ,9                known 46:18
   invested 50: 18             86:3 94;25 138:7         kim 5:4 135:24,24
      52:8 55:24 72: 18                                                                 114:3,5
                            jeopardized 146:1                 136 6
      72:21 103:11                                                 :                  korea 67:5,8 70:8
   investing 96:7
                            jesus 150:20                kind l lS: l 6                korean 67:9,14, 15-
                            job 1:23 138:8               know 8:5 14:3,11                   :
   investment 40:14                                                                      136 1
                            jobs 29: 14                       18;24 20:11 21 :24 kring 77 :21 ,25
      40:23 42: 13 53:25    job,n l : 11 2: 11                22:1624:4,12              78:6
      73:13 99:22              4:20 20:7,8,25                 26:9,12, 16,21,24       kuo      :
      100:23,25 125:19                                                                      67 7
                               21 :3 22:2,19 23:8             27:8,25 30:14                 5:4 135:24
      126:9 140:25                                                                       0
                               24: 13 25:20,24                34:12   43:17   44: l
   investments 39:24           26:5 31 :20 57: I              45: 15 47:6,18                     1
      41:10 44:4 54:16         59:25 76:20 86:4               48:23!25 50: 16,17 I 115:4 121: IO
      72:10 95:21              9 I: 15 92: 13 94:25           50:23 51: 15,21         I.a. 42: 19 116:2
      100:25 102:16            114:2 117:3,5                  52:9,13,14,15,16        lacks 97:6
      104:25 105 :24                                          52:17,19,19 56:25 larger 119:7
                               138:7
      118:3 122:7            joined l 15:21                   58:18,i3 59:24          late 29:23 32:1,l
      125:25 140:21          journal 48:21 49:6               60:24    61 :20 64:19      115:13
    invoice 38:25 80:9       judge 13:7 66:1,16               65:24,25 68:3           laughing 29:9
    invoiced 137: 17           66:18,21,24                    71 :22 72:7~13          law 3:8 143:24
    invoices 81 :24          july 21: 15 22:6,12              77: 11 78·:9,25            146:5
      82:1 130:13,14           22: 16,20 25: 10               79:13,   1680:1         laws    135:12
      137:20                   28:9 37:4 93:17                82:24 84:5, 15          lawyer 69:7
    involved 17:7               115:13 133:11,11              85:6,9,21 94: 16,18 I 157:12
      33:25 98:22              137:15                         95:t 96:4 97:16         lawyers 64:22
    involvement 69: 11       june 25:4,5,10                   97:23,2498:1            leaning    158:11
      91 :17,20                28:12 29:24 37:4                103:4~9 111:5,18       learn 24: 16
    irrational 145: 18         80:3 82:5 87:5                  112:7,9,12,13,13       leave 24:24
    irrelevant 143:2           93:6,17                         112:18    115: 12      leaving    17:23
    irs 75: 13,18 76:4       jury 10:8 13:7                    117:21 123:7           leblanc 1:22 2:22
  l_                                                  ____
                                146:9,10 156: 10 _____.__ 125:2,21 128:13                162:23

                                                                                              Page 13
                                        Veritext Legal Solutions
                                              866 299-5127
Case 6:16-bk-15889-SY          Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13          Desc
                               Main Document   Page 178 of 204

  [led - math)

      led 35:12                  131 : 14,17,20         71:7 102: 13 106:7   87:6, t O88: 16
      lee 67:8                   141 :6                  109: 17 ,2 1,23     92:1693:12159:6
      left 19:9 35: 13        list 46:3 81 :25          110:20121 :3        mailed 70: I 0
        76:25 80:3 82:5          87:21                  123:19 125:21        85:20
        87:5 134:11,13        listen t 08:9             130:23 153:20       mails 4:20,22
        136:21                listens 8: 13           looked 63 :23          86:10,2J
      legal 14: 12,14         lists 140:6               77:23,24 l 06: 19   maintain 34: 17
        45:20 51:24 55:16     litigation 21 :4           141 : 11            81 :3157:23
        56:3,10 70:11,25      litigator I 57: l2      looking 18:12 36:5 maintained 34: 19
        73:21 74:20,22        little 19:8 32:19         36:6 69: I 9 103:20 making 32:8 71 :3
        75:19 76:6 83:21         108:12 112:25          103:2 1 112:21      management 37:9
        93:20 100:7 102:9     Ile 1:5,7, 10,13, 14       tl9:7 123:4         37:13
        105:3, l t 108:18        2:5,7, 10,13, 14       139: 18             manager 29: 19
         I 09:9 110:4, 13        4:10 5:8 6:18        looks 96:l l 109:25    30:25
        127:12 134:19            81:14 119: 16,18       128:20 130:11,12    managerial 27:22
        136:23 137:4             119:21 128:17        los 1:2,19 2:2,20     manipulated
        143:24 144: 17,21     loan 40: 19,21 ,22        6:1                  38:23 64:8
        145:8,20 146:8           42: 18 43:7 45: 16   loss 63:1.5 64:16     manual 17: 18, 19
      legit 39:23                45: 17 46:8,12,21      66: 11,20 99:10. 12 manufactured
      lengthy J 50:5             47:20 56:15 122:7      99:14 100:1,19       137: 14
      letter 30: 15 88:8         123:9,10,25 124:3      125: 14, 18 126:14  manufacturing
        135:23                   124:24 125: 1,3,4      130:23 131:2,12      17~5 29:6
      letterhead 5:5             127: 11                131:23              march 54: 18,20
      liabilities 118:22      loaned 44:6 50: 18      losses 125: 16, 18     62:13 93:10
         120: 15, 18,23,24       52:8                   134:11              mark 54:3 67:16
         129:22,25            loans 40: 15 46: 17     lost 159:8             95:4 128:7
      liability 1:6, 11, 13      47:9 71 :4 74:6,7    lot 51 :6,10 133:8    marked 4:9 5:2
         1:14 2:6,.11,13,14      121:21 122:1         lots 135:7             41:12,14 53:8,9
         121 : 19 131 :22        123:7,11,14,19       love 102: 10           54:5 67:18 69:15
      liar l08: 16               124:22 127: 19       loves 33: 18,20        76: 1784: l 88:17
      license 16:5 27: 14        134:15,20            lying 108: 19          92: 195:698: 14
      lieu 159:10             localed 78:23                       m          117: 15, 16128:9
      life 14:24                 79: 14 115:22                              married 17 :24
                                                      m 1:22 2:22
      liked 33:9              long 7:4 19:6,24
                                                        103: 18 118: 12
                                                                            match 78:5
      limited 1:5,7,11 ,13       28:2 l 74:24 94:4                          material 26: l
                                                        162:23
         1:14 2:5,7,ll ,13       94:21,22 114:5                              51 :18,20 77:6
                                                      ma'am 156:9
         2:14                    115:10121:11, 14                            78:19,22 109:18
                                                      machine I 62: 12
      line 5: 11 100: I 3     longer 44:23 90:6                              110: l
                                                      mafia 67:5,9
                                                      magnitude 130:24 materials 98:23
         100:14 103:17,18        94:2,7 95:2 I 14:4
         103: 19 118:6        look 18: 10 35:16
                                                      mail 3:6 4: 18 70:8 math 90:22
         127:21 129:1, 12        53: 13 56: 13 58:4
                                                        84: 16 86:6,12
  -       ----
                                                                                       Page 14
                                         Veritext Legal Solutions
                                              866 299-5127
Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13            Desc
                         Main Document   Page 179 of 204

   (mathematically- never)

   mathematically        memory 93: 15         mischaracterizing      moving 27:7
     100:8               memos 48:19            139:21 148:20         mt 66:25
   matter 73 :4 107:8    mentioned 32: 12        149:12               mutual 33: 1
     146:8              met 71 :12             misleading 143:3                 D
   matters 52: 18       middle 22: 11 25:4      143:5,17
                                                                      n 4:1
    67:3                  113:2                misplaced 159:9
                                                                      name 6:10 68:8,12
   mean 19:1 48:2,3     million 39: 1 40: 11   misrepresents
                                                                        108: 18,22 136: 1,4
    48:15 49:21 78:15    43:8 44:4,6 47:9       90: 14
                                                                        137:2 161 : 13
    83:2 84:23 86: 18    50: 17 51: 15 52:9    missed 37: 14,16
                                                                        162:20
    102:18 111 :22       52:20 53:2,19,21      misstates 101 :2
                                                                      named 94:16
    121:15 130:9         55:l 61:13 63:7        139:25 140:16
                                                                      natalie 94: 14, 15
    135:17 157:22        72:9 73: 11, 12       mistake 96: I 6
                                                                        94: 16, 19,20,21,21
    158: 15              99:22 100: 1,4,5,5    module 49: 17
                                                                        95:1
   meaning 32:7          101:8 105:25,25       moment 66:9
                                                                      natalies 94: 17
    68:20 78: 18 79: 1   107:24 118:15,21       110:25
                                                                      nature 8:8 l0:7
   means 75:22 126:3     120: 19 123:4         money 46: 18,23
                                                                        11 :7,15 14:25
   meet 14:5,6,8         127:10 131 :12         48:10,12 51 :3,6,11
                                                                        32:2 38:8 39:7
    114:9 149:5          139: 16,23 142:23      56:24 57:5 59: 12
                                                                        40:2 74:9,25
   meeting 4: 19         142:24 145:16          59:18 72:18 73:7
                                                                        83:15
    52: 17 71 : 16       147:22 148:3,6,9       73:8,17,25 74:3
                                                                      necessarily 122:3
    114:17 138:6,16      148:14 149:9,10        93: 16 98:7 103: 11
                                                                        128:20 136:13
    139:2                149:16,18 151:3        123:24 124: l
                                                                      necessary 12:21
   meetings 114: 16      152:25 153:7,11        128:2 130:10
                                                                        161 : 10,11
    138:16,19,21         155:7,9,15,23          132:13,20 133:23
                                                                      need 18:22,23
   meldy 1: 18 2: 18     156:3,3                134:9 136:13
                                                                        27:23 39:21 45:3
    4 :3,20,22 6:4,11   mind 6:12 36:14         146:4
                                                                        65:9 74:12 108:12
    6:12,14,23 87:10     142:21 153:22         monies 46:21
                                                                        109:3 123 :18
   melrose 115:6,7      mine 71 :7 102:13       128:18 145:18
                                                                        145:22,24,25
    115:23 116:2        minimize I I :22       month 21 :14 22:3
                                                                        146: 11 157:25
   member 70:16,21 minus 100:9                  25:3 89: 14,15,15
                                                                        159:20,21,22
    74: l 83:18,18      minute 36: 12           89: 16, 17 92:24
                                                                      needs 70:14
   members 95: 15        136:9 149:23,25       monthly 93:5
                                                                        122: 17
    106:4 133: 16       minutes 60:9           months 50:24
                                                                      negative 129:23
   membership 4: 12      150:16,18             mood 83:17
                                                                        129:24
    4: 14, 17 55:9 68:7 mlscharacterizes       mother 135:5,6
                                                                      neither 162: 16
    91 :16 92:23 93:5    33:3 111 :10          motion 158:12
                                                                      net 92:23 93:5
    142:2 148:2          113:23 131:4,15       motions 158:14
                                                                        104:7
   memo 48:7,12,13       140: 16 143:23        move 15:7 75:25
                                                                      never 35: 17 76:24
    61 :10               152:1 153: 13         moved 15:19 18:7
                                                                        77:3 93:17 151 :12
   memorized 90: 13      157:3                  29: 1 79:20,21,23
                                                                        151 :13 155:13
                                                79:24,25
                                                                        157:10
             - - - ---
                                                                                    Page 15
                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY        Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                Desc
                             Main Document   Page 180 of 204


  (new - opinion)
                                                                             s
 1
     new 4 :16 68:7     T t5I :1,7,10 152:16          153: 13 154:7              61:19 62:22 65:25
     9t:16 133:11,21
     134:5
                         I    152:1s,23 153:22
                              154: 1 155:3
                                                      155:25 157:3
                                                    objections 10:20
                                                                                 69:5,11 12:s,12.20
                                                                                 73: 17 79:9 80:6
                                                                                                      I
   non 75:25                numerous 151:9            11 :6,14 150:9             81 :2,7 82:4 84:21
   normal 47:17
    74:18,19,20
                         I    151 :17,17,19
                          I nutrition 29:9
                                                    obligation 134:17
                                                    obtained 62:2,5
                                                                                 85:14 86:14 89:2
                                                                                 89:8 91 : 12 92:7
     133;23                              0          obviously 44:20              92:20 93:9 94: 14
 I north 29: I                                        44:22 72:15 132:4          94:25 95:20 96:10
                            oath 9:2 I08:2,3,7                        .
   note 40:24 123:21               :        :l  l   occur     152:  19,20    1
                                                                                 96:23 97:22 98:2
                              161 7 162
     124:2 128:5            object 118:5              153:5                      99:11 ,17,25
   noted 57:4 73: 14               :          :     occurred 145:4               100:17 101:17,22
                              128 25 132 5
     122:24                        :
                              151 21
                                                    occurring 26:15              101:23 102:18,22
   notes 121:10,14,16 objecting
 l   123:8,10 124:2
     127:22
                              150:3,4
                                            44:l 9  october 9:1642:13
                                                      47:8
                                                                                 103:17,24105:8
                                                                                 l 10: 18 115:7,14
                            objection I0:21         offer 30:15                  115:22 116:12,24

 I notice 4: 16 68:7
    91:15,15 159:12
   noting 6:18
                              23 :2 l,2S 24 :8
                              25:25 33:3 41 :22
                              45:22 48:16 51 :24
                                                    office 33~ 12 79: 1,2
                                                      79:17,1 ,23,25
                                                      80:4
                                                                             j 117:8,12,13
                                                                                 118:21 120:9,16
                                                                                 122:22123:11,14
 I novembtr 5:3
    42:20 47:8 54:17
                              52:4.10 55: 11,16
                                                    officer 51 :20
                                                    offices 3:8              I
                                                                                 124:3 J26:3,11 ,22
                                                                                 127:9 128:7 130:.3
                                                                                                      I
                              56 :3,9 , l 9 SS: lO  oh 15:1443:3                 132:3 134:7 135:4
     56:14 57:9,10,11
                              60:2 62:20 63:9
     60: 17 95: 16 96:8
    99:23 145:9, I0
                              65:4 70:1,7;25
                                                      52:23 96:2 132:17
                                                      153:22
                                                                                 136:8 138:2 139:6
                                                                                 141 :8 142:24
                                                                                                      I
                              73:21 74:22 75:19
     155:9,16,20                                    okay 6:14 7: 15,1 8          148:17 156:25
 I number 2:23 54:4
     60:23 69:16 76:25
                              76:6 83: 11 ,21
                              8S:I 89:22 90:7
                              90:22 91 :9 93:19
                                                      7:23 8:4,2110:1,2
                                                      10:5,19 12:14
                                                                               old 15:15 17:21
                                                                                 81 :3
     95:10,20 96:4,5          97:698:10 l00:6         13:8,23 14:14,22         once 7:261:19,20
     102:8 103:17,18          101:2 102:19            15:22 16:10,24             66:5 74:8 89:14
     103:19 106:6             105:3, ll 109:9         17:3 19:17, 19             89:15 110:9
     111: 1,4,6,16,2 1,22     110:3,13 lll :I0        20:1521 :8,16            ones 79:1880:8
     116:4118:3               I l3:l 4 , 18,22        22:7,10,14,18 23:7       ongoing 150:4
     130: 15 131 :2, 11       119:2,l 3 Jl0:l2        24:4,6 25:12 26:2      I online 81 :1,9,24
     140: 14 146:22,25
                              122:9,12 124:10
                                                      26:1727:728:23           open 77:1
     147:4,25 149:17          126:25 127:l 2          29:7,22 30:9 31:4        operate 130:19
     152:6                                            31:7 33:25 34:9          operating 46:6
                              129:5,9131:4,15
 ] numbered 78:9              133: 18 134: )8         37:11,16,21 38:22          100:19 131 :23
   numbers 56:13              136:23 137:4
                                                      40:21 41 :3 42:8         operations 133:10
     76:l 9 77: 16 97:8                                                        opinion 45.:23 56:4
                              138:9 141 : l?          42:23 45:1646:5
     97:11,13 105:13          143;23144:18,2 1        46:8,2047: 17              56:1074:23 75:20
     105:15,23 106:3               : ,   ,
                              145 1 1 20 149 12   =   49:1,18 s1:2 53:5          83: 12,22 s5: 11     I
                                                                                                      1


     127: 14 1°50:24
                             ___
 - - - - - - _....,___ 150:11,19- 152:1
                                             _ __,____54_:_13_5_6:_l 58:22   J   93:20 100:7          J


                                                                                           Page 16
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY          Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                       Desc
                               Main Document   Page 181 of 204


 (opinion - peddie]

    109:10 110:4,7, 14        owning 101:25             parties 162:18               payment 56: 17 --,
    110:14119:3               owns 101: 18
                           i - - - - - - -- -- - 1
                                                        partner 125:9                  57: 19 89:12 142:4
    120:13 124: l l                        p            partners 101 :7 ,25            142:8,9 145:10
    127:13,13 131 :16      l--p- 3-:3--=------- 103: 14,24 118:25                      148:15 155:11
    134:19 136:24                                       partnership 102:1 payments 55:3
                              p.m. 2:21 6:2                     :
    137:5 143:24                                          146 13                       82:2 128:21,21
                           I 160:8
    144:17,22 145:8           pacific 3 :5              party 26:8 38:12               130: 1 142: 13,20
    145:21 147:12                                         38:17 65:18,19               143:4,8
                              page 4 :4' 8· 8 5:2· ' 2 pass 139:5
  opportunities
    151: 18, 19
                           I    5:11 53:13 69:18                                   (
                                                                                     payroll 30:8 31 : 11
                                                                                     pc 82:25
                                71 : 10 72 :l lOl:ZO password 82:24
  opportunity I 0:21            103:15,16123            paula 1:4,6 2:4,6            pdf   86: 16, 18
    11:17,22 12:7          I    106:16 107:17             3:12 4:18,22 6:20 pdtw l :6 2:6 20:5
  opposed 40:22                                           14:21 22:22 23: l            20:6 128: I 7,19,22
                                110:19,21,24
  opposing I08: 19         I 123:5 140:5                  31 : 19 32:10,24             130:7,10,12,14
    113:16150: 17               141:17 142:6              33 :10,13, 17 35: 13         131 :24 132:13
  order 16:17,19           I    160:lO                    36:7 51:15,21                133:5,9,l 7 134:2
    95:5 98: 13 109:7                                     52:7 68:7 70; 10             134: 11, 15 136:18
                                        102 2 24
    128·8160·4             j pages            : ,         70:1176:1983: 10             136:21 137: 14,17
       ·        ·            paid 57:14 90:4,8
  ordinary 68:19                   : ,              :    84:22 85:11 ,15,23           137:21,21 ,22
                                90 15 16130 4
    92~999:25100:12
  origmal 159·1
                           l    142:18,21144:5            86:5,11,1687:l,3             138:3
                                                                                     peacbtree 17:23
                  · ' 8-      palisades 3:5               87: 1488:10 89:6
    159:10,ll, 12,18       I  paper
                                        75·567
                                            ·  '  '
                                                          89:13,1892:12,20 peddie 3:8,8 4:6
    159:2.1,22                  81 :4 153 : IO           93: 13,16 9 5:2         I     6:15,17,17 13:17
  ought 146:7              j paragraph 53 : 13            137: 14 138:8,20             14:3,6,8,11 15:4
  outlandish 67: 10          ·     :        :             138:24                   I   15: 12 23:21,25
                                53 18 55 15
  outside 114:15           j pardon 84:6                paula's 34:23                  24:8 25:25 26:4,9
  overheard 25:23                                         76:25                        26:13,17,24 27:4
    26:4                      park l :12 2:12,19 pay 57: 18 92:23                     33:3 35:5,7,10,15
                                31 20 33 9 4 6
  ovenee 37 :8 ,l 1
   78: 14
                           I       =        = ,I ,I
                                86:3 94:25 138:7
                                 rt 3 l 2 3 67 9
                                                          93 ·. 5 134.· 17 143.· 9
                                                          148:9,13
                                                                                       35:23,25 36:3,6,9
                                                                                       36:15 41 :22 43:23
                              pa          : '         :              8
  owe 44: 15 134:9              146: 16 lSS:S           payable , I: 19                43:25 44;2,7,9,1 J
  owed 133:17,23           I         :
                                159 24
                                                          121:10,14,16                 44: 15,18,23 45:l ,3
                                                                                       45:6,22 48:16
                                                                                                            l
  owing 131:24             ) partial 37 : 15              123:8,10 124:2
  owned 46:13                 participated 99 :2          127:22 147:14                51 :2452:4,10
   96:24 102:21            )                            paycheck 21:19                 54:19,21,23 55:ll
    126:23 134: 15            participating              91 :7                         55: l 6;20 56:3,9, 19 1
                                25:22
  owners 46: 15                                         paycut 4:~l,23                 58:10 60:2,10,13
                              particular 18: 15
    133: 16                                               92:22                        62:20 63:9,22,24
  ownership 96: 18
    102: 16,25 t03 : 1
                                50:14110:19
                                138
                                     : 15               paying 130: 10
                                                          133:22
                                                                                       64:3,5,9,15,23
                                                                                       65:4,22 66:2,4,9
                                                                                                            I
                              particularly 20:24
   126:19,22 127:6         I 22:9                                                      66: 13, 17, 19,22,25
                               -----
                                                                                                  Page 17
                                         Veritext Legal Solutions
                                              866 299-5127
Case 6:16-bk-15889-SY       Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13            Desc
                            Main Document   Page 182 of 204


 [peddie - prior]
 r-  ; - - --
  67:2>7,13,22)5            153:13 .154:7                               portion 119! I        '
                                                  phase 77:22
      70:1,7,25 71:6        155:25 156:13,16      philippines 15: 1     position 7:21         j
 II   73:21 74:22 75:19
      16:6,14,23 11:2>s
                            157:3,7,9,17, 19,22
                            157:25 158:4,9,13
                                                    16:2,2,3,6,8 17:4
                                                    27:1556:13
                                                                          23: 19 30:23 36: 18
                                                                          36:21,24 51:21
                                                                                               I
      77:10,14,19,21        158: 16 159:14,16     phone 116:5             115:s,14             I
 I    1s:2,8,11 79: 15,24   159:20,23 160: 1,3    physical 8:22,23      positions 30: 1        !
      80:7,9,1 t,14,17      160:6                   81 :24              possession 75:9
 I    83:11,21 s1:10,12 penalty 9d 8,21           pick 41 :10           possibly 8: 18         I
 )    87:17,21 88:l         12:6,21 109:1         pipe 67: 11           practice 19:21
      89:22 90:7,22         159: I 160:9 161 :6   place 7: 16 27:4        21:1941:1s,22        I
      91 :9 93:19 95:22   people 33:22              34:12 43:13 73:6      74: 18,19,20
      95:24 96:2,14         86:1287:2115:19         115:6,7,23 l 16:2   practicing 16:3        I
      97:6 98:10 100:6      137:22                  116:19 125:l        precaution 33:24       I
      101 :2 102:2,6, 10  percent 101: I 8          162:9               prepare 13:23,24
      102:19105:3,11        102: 15,20 103:3      placed 162: 11          92:s 122: n 150:5 I
      106:15,18,21,23       125:25 126:4,14       plaintiff 2: 19 6:20 prepared 69:9
      107: 1,5,7,10,14,18   126:20 127:6,7        plaintiff's 156: 1I     89:8 98:24 99:7     I
      107:20,23 108:1,4 percentage 96:24          plaintiffs l :8 2:8     124:13,16,20
      108:8,12,25 109:3     103:1125:17             3:2                   135:16151:14        I
      109:9 110:3,7,13      126:23                plan 24:3               158:22               I
      110:20111 :10       performing 29: 15       play 64:21            prepares 69:8
      113: 14, 18,22      period 51: 16           please 6: IO 9:25       n5:20               I
      l 16:9,19 118:5     perjury 9:18,22           37: I 8 59:24,25    preparing 69:12
      119:2,23 120:12       12:6,22 109:2           67:22 88:21           91 :21 98:22        I
      121 :4,7,9 122:9,14   159:1 160:9 161:7       100:22 102: 14      present 3:11 27 :9
      122:18 124:10       person 8: 13, I 5         116:6118:2 122:l      27:25               I
      126:25 127: 12        30:23 39:6 83: 17       127: 18 129:4       presented 103:7
      128:25 129:5,8        106:11 135:20,21        141 : 15,24 144: 12 presenting I 06: l 0   I
      131:4,8,15 132:3      136:2                   146:)8 148:12       president 23: 15
      133:18 134:18       personal 14:24            159:17              press 83:3             !
      136:23 137:4
      138:9 139:6,9
                            29:22 32: 19 94:1J
                            97: 16,24 l 09:2
                                                  pocket 156: 10
                                                  point 20:2 36:5
                                                                        prevent 135: 13
                                                                        prevents 50: l 0       l
      140:2,18 141 :21
      141:23 143:6,15
                            114:11
                          personally 9:7
                                                    77:10 88:16 147:7 previous 57:21
                                                    148:12 153:16         69: 19 144:25
                                                                                               I
      143:23 144:7,12     personnel 30:8            156:21                145:15
      144:17,21 145:7       31:15 67:5            pointed 106: 16       price 147:13,14
      145:20 146:3,7,11 perspective 51 :8           141 :19 152:8       print 64:ll
      146: 13, 16,22,25   pertaining 57:21        pointing l 06: 13     printed 47: 11 62:7    I
      147:4 148;19,22       137:20                  l ll :1,4,6,16      printers 64: I 8
      149:12 150:10,18 pertains 120:25
      151:21 152:1
                                                    147:18              prior 73:23 148:5
                                                                          162:10
                                                                                               l
 L _ _ _ _ _ _....___ __              _ _ _..___ _ _ _ ____._ _ _ _ _ _ ___,i

                                                                                     Page 18
                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY      Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13           Desc
                           Main Document   Page 183 of 204


 [private - reteive]

  private 17:2 18: 16
    18:17 26:5
                          propose 157:\3
                            158:18
                                             l ques.tioning 118:6 [ read 10:3,23 37:17
                                                 129:2
                          protect 133:16,22 questions 8:9
                                                                        37:1942:12,24
                                                                        53:16 55:8 57:17
  privileged 26: 1
  probably 13: 11         provide 11:25          11:1460:13107:2        59:15,1684:7,9,11
    14: l 32: 1 48:22       159:3                112:24 113:3           84: 13 88:21 93:2
    77:9 94:24 103:6      providence \46:17      117:12 143:15          93:~ 106:20109:4
    103: 13 1ll:7         purchase 4:12,14       150:10 153:25          120:2,6 138:13
    133:2                   52:25 53:2 54:13     154:11 156:6,13        141:15,24 142:1
  problem 10:7              55:9,15 57:15        161:8                  147:10,23,25
  problems 8: 12            69:20 142:2        quick 125:22             148:1,17 158:24
  procedure 158 :20         147:12 148:21      quickbooks 17:15         161:9
    158:21                  149:2                17:22,23 38':l,2,4 reading 148:11
  proceedings 8:2         purchaser 57:17        38:9,l l,'14,16,19     154:6
    8: 11 l 0:20 ll :3      147: 12 148:2,6,8    38:22 39:3,8,22      ready 117:25
    129:3 162:8,10,12     purely 97:11           41:1945:1448:5       real 125:22
  process 99:2            purpose 92:15          48:1949:5,15,19      realize 150:25
  produce 35:22,22        purposes 71: 16,21     49:22,23 50:9, 13    realized 149:22,23
    43:22 68:15 75:16       73: 12               59:8,9 61 :6,21,24     150: 1,23
    77:17 87:9,15         purses 115:18          62:19,25 63:~,ll     really 31:23 41:3
  produced 35:4,5         pursuant 55:23         63:24 64:lA,7,10       56:24 112:21
    62: 1                   57:19 147:11         64:12,18,24 65:2       113:4,11 144:3
  producing 132: 15         148:14               65:10,23 66:14,23      145:25 153:16
    132:17                put 38:1647:16         66:2572:973:3,5         156:9
  production 32:5,7         75:25 78:19 81:4     74:4,13,14,16,21     reason 27:17 45:8
    66:7 94:19              108~18 135:2         76:4 77:7 78:20        45:12 52:9 62:17
  profit 63:15 64:16        138:3 141 :18        97:19,20 106:5,5       62:18 125:23
    66:10,20 99:10,12        151:25 152:3         109:21 110:2,10        133:15
    99:14 125:13,14          159:5                110:11 123:15       reasonable 26:7
     125:17,25 126:'5,6   puttine 82:11           128:5 132:7,19        26:10•74:17
     126:8.                          q            133 ;4,24,25 134:2     159: 12
  profits 135:7                                   134:3 152:24        reasons 151:13
                          quarter 16: 18
  program 38:9                                 quickreport 5:8        recall 111:8,14,17
                          question 9:24 10:4
  programs 131: 18                             quiz ll9:3 150:4          111:,19 139:10,24
                             10:7,9,23,23,24
  promissory 40:24                             quote 46: 16          , 140: 12
                             11 :1 12:7,11,12
     123:21 124:2                                          r          receipt 34: 15 35:8
                             33:6 45:25 52:5
  propensity l 46:20                                                     35:20 36:5
                             55:22 56:5 57:3    r 28:20
   proper J06:22                                                      receivables 8'1: 19
                             58:13 59:11,15,21 rafols 1: 18 2:18
     110:10 146:5                                                     receive 11 :4, 18
                             59:24 60:5 73:12     4:3,20,22 6:4~1 l
   property 13 7 :25         90:14 131:6,7,8      6:1387:10156:17        38:12.40:22 57:6 J
     138:2                                                               81:7 86:25 93:16
                             140:17 144:2,16    reach 13: l.l
 IL -                        150:8
                                                 - - - - - -- - ~
                                                                                   Page 19
                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY        Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13             Desc
                             Main Document   Page 184 of 204

 (received - return)
 1 received 31: 14         referring 56:20,23      relevant 112:6,8   I     162:6            7
    46: 18,23 48: l 1        57:7,9 59:4           relieved 158: 19       reporting 29:21
    51:3 59:12,19            140:20 141 : 13       rely 59:8                37:9
    73:7,9 78:19           refers 53:24            relying 74: 16         reports 38:23
    81 :24 86: lO 87:24    reflect 62:7 98:3       remainJng 57:18    I     49:13,16
    89:19 90:17 91 :6        108:13,15 147:1,2      148:9,13              represent 67:4,6
    118:4 122:7              158:9                 remember 7:4           91 :2
  receiving 21: 19         reflected 61:13,16       22:3,7,17 24:21     representation
    38:17                    124:24 130:25          30:24 31 :23 32: 13   41 :8
  redass 43:7 47:2         reflects 132:1           36:4 40:.l 0, 17,20 representing
  redassed 120: 15         refresh l 13: 20         41:2343:1946:2        123:24
  reclasslfic;ation        regard 80:19,22          46:7 47: 16 48:20 ' request 66:7 87:14
    43:12 57:21 73:4       regarding 31 : 19        49:3,16 69:14         159: 16
    73:6,9                   38:739:148:12          72:8,11 81:14,16    requests 87: I.7
  recognizes 132:20          49:20 57:5,24           81:17 82:9 89:14   requires 7 5: 13
I recognizing                58: 1 62: l 9 70:22    90:8 93:23 94:1,6   resource 30:4,6,23
    132: 12                  71 :3 76:3 77:6        94:10,13,23 96:6,6    30:25
  recollect 14: 1            80:23 85:1 l 86:9      96:7,9 97:20        response 8:24
l recollection 111 :7
    113:21
                             86: 10,16
                           register 150: 11
                                                     123:13 124:21
                                                     136:5,7 138:5,15
                                                                      , 12:1l,12105:19
                                                                          140:17
  record 6: 10 10:22         152:23                  140: 19,24 141 : l responses 8: 14
    26:22 31:12,13         regular 68: 12,16         154:4~6            responsibilities
    34:17 37:1959:16       regulations 75: 18     remembered              31:837:3 80:23
    62:2 78:16,18            76:5                    154:3              responsive 76: l
    108:13,15 117:22       relate 87:13           repeat 45: 11         rest 17:2 35: 18
    138: 13 144:13         related 35:9 66:8      repeatedly 74:11        62:25
    147: 1,2 158:9           81:11112:11          rephrase I 0: I       restroom 18:23
    162:12                   130: 14 13 I : 12      59: 14              result 8:1 82:14,15
  recorded 59:18             145:9                report 44:20 62:14      100:9
    60:24 61:1,3           relates 58: 14           65:6                retail 29:5 115: 18
    64:20 73:8 74: lO        92:20 99:17,18       reported l :22        retract 158: 16
    155:5                    127: 19              reporter 2 :23 6:6    return 76:15,17
I records    34: 19        relationship             8: 16,22 10:3         98:24 99:7,13
    79:12 83: 10             114: 12                37:20 41 :5,16        102:9 106:10
  redacted 76;20,22        relative 51 :9           53: 11 54:7 59: 17    118:7,17119.:1,4
  reduction 89:10            162: 17                67:20 76: 11 78: 10   120:3,5 122:6, 10
  refer 140:4              relaxed 21 :5            84:3 88: 19 92:3      122:25 124:5, 13
I reference 84: 17         relevance 88: 1          95:8 98:16 J 17:18    124:18 125:4,9
  referred 55: 14            112: 10 118:8           128: 11 l38:14       127:4 130:16,25
I   68,23 141 ,6             129: l 145:7 150:3      157:23 158: 19   I 135:21 139:19,23
                                                     159:7 160:4162:3   140:4,5,5 141 :8
.._           --          ..,,___-- - -- - ~ - - - -- - - ----
                                                                                   Page 20
                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY        Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13               Desc
                             Main Document   Page 185 of 204


 [return - sent)

 r    142:25 143:4 , 13.      105: 1'8,20 106:12    59:8 67:12 73:20        season 137:8, 12
      143:21 144: 10           106:18 109:8,18      74:l I 78:1,6,7         second 36: 11
      145: 16,19 146:6        109:2 l 110:2         103: 13 120:2,3           38:13 10.1:22
      149:9 155:22             111:15,18112: 11     139:2,3 I44: 11.,20       102:4 143:2
      156:3                    112:14114:3, 18      149:11,15 150:13          144: 13
   returns 5:5,7 78:2          119: 17,19,22        153:2,17 154:22         seconds 45:1
      102:3 106:3             120:7 122:18        says I0:25 35:25          section 119:6
      119:12 121:22           123:5,16 124:5,14     42:8,12,23 43 :7           147:8,10,24
      135:16 145:5            126:11,17,20          53:2 55:8, 10,22        security 76: 19,25
      152:23                  132: 14 I 34: 12,17   57:17 73:24 81:14         77:15
   revenue 132:24             136:8,15,18 137:3     92:22 93:4 95:14        see 33:8 40: 17
      135:6,7                 137:25 138:6          95:24 101: 17             42:14,25 43:8
   reve-n,ues 38:8             139:5,13 140:3       118:16 127:22             48:5,6 53: 14 54:9
   review 11: 19              147:22 148: 18        140:8 145:l 5,16          55:) 58:15 60:17
      12:20 13:13 83:19       150:22 151 :10,14     147: 10,16,24             60:2161 :1468:8
 l    109:11 ,13,15,17
   rlchard 3:8,8 6: 17
                              151:20 152:5,5,7,9
                              15.2:lJ,12 153:8
                                                    148:13 157:1,2
                                                  schedule 41 :19
                                                                              92:25 95:10 99:19
                                                                              100:15 101 :7
      14:3,8 64:19            154:11,14,17,19       46:6 55:3 56: 18          I 02: 15 104:2,5,8
                              155:2,9, 17,20,23     57:19 73: 19               I 08:21 120: 18
 I    65:24
   rjght l :4 2:4 12:4        156:4 158:1           101:18 103:18             121: 13 125:22
      l4:22 22:24 27:15 roger 67:7                  111:20 118:11,12          126: 15 129: 12,13
      31 :5 33: 14 34:24    ruined 156:8            119:8 120:25              129:23 133:4
      36:3 37:23 38:14      rules 8: 11 146: 13     121 :10,23 122:3,4         141:8,10 142:5,5
      38:19 47:11,13          158:21                122:20 123:2,5            142: 13 159:20,21
      49:7 50:19 51:8                   s           128:16 142:4,8            159:22
      51:10,22 53:19,22 ~5 4·8                      148:15 154:20,22 seeing 36:4
      53:25 54:23 55:15          .,
                            salanes 88:23 89:3      154:24,25 155:1         seek 26:24
      55:19 56:15 58·18                             155:12                  seen 11 :977:1
                              89 9
      61 0 12 62· 13· 15
         :l '
      65;10,13 68 10
                        I
                       :_ •
                                 :
                            salary_ 90:2,16,20
                              91 2
                                                  scheduled 142: I 3 seldom 40:7
                                                  schedules 99:15           self 159:4
      69:16 70:19 74: 14         .                  121 :24                 sell.er 148:3,4,6
                                       2 20 23
      77:16 79:16,17,19 sa~; 7 :\~ = •            scbiffman 14:17           selling 132:14
      80:4 82:17 86:11 I                            14:17,18,19             send 13:13,14,15
         :        :l      : sales 94:20,22                     4: 18          86:25 159: 1
      86 17 87 88 5           133 3
                                                  schnider
      88:15 90:2 25                :l , .           25:18,19,24 34:5        sense 145: 14
      92 :7, I 3 93 ·'.lo   sample      132:15,16
                                                .   69:3 72:3 86:4          sent 13: 17 68:6
                              132:17133:1
      95 :1696=12•19     I  samples 132:8,14
                                                    95: 1, 19 133: 19         78:8 84:15 85:13
      99: I 9,23 100:2,5                          screaming       108: 14     85:14,16,18   86:10
                               132:2 I
      100:17,20 101: l   l  saw 126:17 151 :2       147: 1                    92: 12 93:9 98:23
      lOl :l 9 102:6        saying 12:2426:19 search 138:24                   99:6 157:15
      l03:23 105 :2,6 , 10                          139:4                     158:23
 ...__ - -    --     ------   33:1948:2457:23
                                - - - - - ---- --                ___      _,___

                                                                                        Page 21
                                     Veritex.t Legal Solutions
                                           866 299-5 I 27
Case 6:16-bk-15889-SY       Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                  Desc
                            Main Document   Page 186 of 204


 (separate - statement)

  separate 63: 18, 19      show 41 :11 50:14 simply 38:6                     speaking 12~~
 l 66~17 79:5 85:4            88:16 100:24          136:17                      146: 15, 18,23
      85:22,25 86:9. 13       101 :5 118:2,21     single 39:16 80:15         specific 66:7 81 : I 5
      86:15,22                119:6 137:24        sister 18:7,10                87: 17 133:2
   separately 54:2            143: 16146:11          135:2,3,8               specifically 3 I :8
   september 42: 10           151 :10 156:9       sit   31 :18 144:7, 12        128:4
     44:2 47:7 124:21      showed 89: 18          sitting 6 :20              speculate 10: 11
      124:22 128:24           110:24 113:17       six 82:23 158:13           speculation 10: 13
      129: 15,16,17,20        127:21 135:7        slate 134:7                   10:17 23:21 ,25
      162:24                  146:20,22,25        slip 59:5                     24:9 52:4, 10
   sequence 145:4,6           147:4 151 :4 I 52:6 social 76:18,25               55:20 56:4,10
      145:17               showi.ng 41 : I 0        77:15                       65:4 70: 1 89:23
 . set 135: I I 42:6          106:15 107: 14, 16 software 38:9                  90:7 93:19 100:6
      14.7:15 162:9           107:17 110: 19      sold 136: 18 137:3            102:19 110:15
   $even 75:14 76:3           125:13,14, 16          137:7,9,25 138:3        speculative 10: 12
      79:10                   149:9 152:24        solemnly 161 :6            spend 23:8 57:2
   shares 46:14 72:4          153:11              solicits 25:25             spent 150:16
   sharing 125:13,14 ~bown 141:3, 13              somebody 45:9, 13          spit 65:10
      125 :15, 17,18,25       142:25                50:10 51:21              stamped 159:4
      126:5,6,8.14         shows 51 :2 54:16         108:16,17,18            stand 108:24
   sheet 31: 1l 63: 15        90:15 96:12         sophistication                157:9
      64:16 66:10,20          102:  15 127:5,10      108:13                  standing 129:5
      99:10, 12, 16 101:6     130:6 131 :2        sorry 6:16 7 :13         I    158:10
      101 : 16 106:8          147:21 155:22          57:8,25 58:3 59:2       start 21 :11 22: 18
      131 :21                 156:3                  67:2190:1296:2             113:16 115:12
    shiel d 133:16         shuts 133:9               96: 15, 15 98:20           158:2
    shipping 17:8,9        side 2 l':22 75:25        101 :12 112:3           started 19:19 22:3
    ships 17:7, 10            132:24                  114:20 115:3              22:8,15 28:8
    shop 7 1:17,18          sign 12:5.21 34: 14      129:17   131:20             134:5,7 137:12
    short 105:24               150:6 158:25       sort 140:13 142:3           starting 19:2 93:6
                                                                           1
    shorthand 2:23          signature 161 : 16    sound 72:12                 starts 129: I 6
      6:5 37:2_041:15          162:22             sounds 86: 14               state 1:1 2:1 6:10
      53:10 54:6 59:17      signed 35:17 36:7      source 30:19,20,21           29:.23 44: .13
      67:1 9 84:2 88:18       68:10,12 70:4          30:22 38:15,18, 19        - 118:13 119:12
      92:2 95:7 98:15         91 : 14 108:22         39:14 65: 14                129:9 162:6
       117:17 128:10           109.:1 135:23          141:10                  stated 55:4 155:4
       138: 14 162:3,6, 13     148: 18             sources    38:7            statement 9 : 14,24
    shot 1:12 2:12          similar 33:16          south 67:5                   63: 16 64: 16,17
    shove 146:20            simple 57:3 59: 11 speak 8:15 66:3,4           I 66:11,11,20
  I sh~Aved 15 1:24            60:5 87:20             67:9,14 135:21             120:25 121 :1,2
  ~       2:15 153:10,19                                                         122: 13 123: I

                                                                                          Page22
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY       Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13             Desc
                            Main Document   Page 187 of 204


 (statements - thank]

  statements ) I :6       subscribed 162:20        l08:2,3,7 127: 15        149:9 152:23
     11 : 13 29:20 59:6   subsequent 144:24        144:4               I    155:22   156:3
     63:12,14 65:23       sudden 154: l         taken 2: 18 6:24         taxation 146: 13
     78:17 80:25 81:1     suddenly 154:3.,4        36:16 78:12           taxes 119:9
     81 :3,8,23 99:6,8    suggesting 60: 14        117:23 127: 16        telecommunicati...
     99: 12 121 :5,7      suggestion 24: 19        136: IO 162:9            16:21
  states 15:8,19,23         24:20 25:13,14,15 takes 125:1                telephone 3:5,10
     18:5,9 49:6 56:14    suite 2:20 3:4        talk 14:22 19: 1            39:9,10,11 116:4
     61 :7,995:15         sunset 3:4               20:20,22 24: 18       tell   9:3,5,25 I 0:6
     100:3,23 104:25      superior I: 1 2: l       30:10 36:13,18      I 15 :25 20:25 23 :3
     125:24               supervisor 114:24        37:23 40:3,5             24:13 31 :7 35:1
  status 89:2 l           support 43: 19           78:14 80:19 81 :10       52:2 65:25 66:15
  stay 21:5               supported 124:2          89:4108:10114:2          66: 18,21;2467: 13
  stayed 137:21           supports 97:9            138: l9 149:5            81: 17 89:20 94:7
      156:23              suppose 73: 11           151:19,22152:4           95: l 99:5 112:14
  stephen 40:4,6          supposed 34:14        talked 20: 15 153:7         126:10 130:19
     41 :9 62:1,18 67:8      57: l 98:2 144:5   talking 25 :21              139:21
     71:11                   156:2                 37:25 46:5 l01:17 telling 26:21 49:5
  steps 26:7,10           sure 14:1.8 18:22        112:5 135:22         I 67: 11 t 50:2
  stipulate 26:20            20:13 25:16 26:7      136: 12 139: 11          153:20
     27:12                   32:25 34:12 35:10     J 40:21 14 J : l      tenure     79: 11
  stipulated 160:2,3         39:22 53:4 65: 15     147:5,6               term 121 :11,14
  stipulation 13:11          74:7 94:23 110:1    talks 8:1753:18         terminated 88: 11
     26:14 157:13            136:6 138:2,5         132:25                terminatic»n 88:7
      158: 19 159:25         147:9              tangent 12:15             terms 32:8 37:24
  stop 77:25 78:6         swear 64:19            tax 5:5,7 76:15, 17        142:8 147:14
      107:4 146:14,18     swore 62:2               78:2 98:24 99:7        testified 6:6 7:1
      146:23 147:5,5,5    sworn 6:5                99:13,18 102:3,9         41 :9133:19
  stopped 28,: 1 I        system 9:1117:17          l06:3,9, 10, I  1        152: 12
   stops 133: 10             47:3 50:9              118:7,17 119: 1,4     testifying 107:25
   store 75:2 81 :21                  t            119: 11 120:2,5           162:11
      86:19                                        121 :22 122:6,10       testimony     12:l
                           t 4:8 28:20 115:4
   stored 82:8                                     122:20,24 124:5          33:4 48:10 112:16
                           table 79:2,4 142:6
   ,;tralgbt 60:4                                   124: 13,18 125:4,9       ll2:20 149:13
                             142:14
   strike 75 :25 111 :7                             126:12 127:4             15S:14,14 156:12
                           tainted 141 :20
   stupid 158: 17                                   130:16,25 135:16      thale    115:2,4
                             147:3
   sub 142:3                                        1.35:20 139:19        thank 60:8 76:9
                           take 7:15 8:18
   subject 4:19,21,23                               141:8 142:25            88:15 91:12
                             18: 1,23 19:20
      87:14                                         143:4,13,21              113:25 124:20
                             26:6 27: 17 36: 12
   subscribe 161 : 12                               144:10 145:5,16          125:8 127:15
                             43:12 66: 19 73:6
                                                    145: 19 146:6            13 1:9 143: 15
                             76: 12 82:22 94:4

                                                                                      Page 23
                                     Veritext Legal Solutions
                                          806 299-5127
Case 6:16-bk-15889-SY       Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                Desc
                            Main Document   Page 188 of 204

  (thank - transfer)

    156:6                  thirds 90:25              thomas's 36:7           titled 69:20
  theory 67:7              thirteen 148:4,10            51 :21 138:8         today 4:19 11:5,18
    149:20 150:2,22          148:14                  thorough 109: 15           12: 123:1977:4
    152:17 154:10,13       thomas 1:4,5,6, lO        thought 26: 17             156: 18
    154:16,19 155:2          2:4,5,6,10 3:12            88:2 116: 16         told 20:23 22:23
  thereof 162: 15            4: 10,15,18,22 5:6         145:18 149:8           33:13 60:10
  thereto 161 :9             5:8 6: 18,20 9:7        thousand 148:4,7           116:21 153:20
  thief 108: l 6             14:13,16 20:2,8,9       threatened 88: 1 1      topic 41:4
  thieves 67:4               20:12,1621:12,17        three 15:4 16:25        topics 27:8
  thing 74:17                21 :20,24 22: 1,4, 13      3 1:24 102:24        total 55: 1 56:20
  things 8:7 11 :6, 14       22:15 23:1,18              105: 16,22 106:3       71 :23 72:2 96:11
    14:25 38:8 87:18         24:16,24 27:10             I 15:20 117:7           118:19130:7
    118:7133:,8              28:8,1129:23               138:22 148:3            139:22 142:21
    138:17                   30:2 31: 19 32:10          149:25 150:J 5          147:14 149:22
  think 8:1112:12            33: 10,13 36: 11 ,22       152:21 154:4           151 :2 153:3,6
    14: 15,19 16:9           36:25 37:4 40:8         throw 137:15            totally 56:2
    17:22 22:11 ,21          42:19 50:18 51 :2       tie 105: 17,18          totals 155:6
    23:23 24:18 25:4         51 :11,15,15 52:2,7        151 :1 153:5122      trail 48:5 49:8,9
    25: 13 26:22 32:4        57:5 59: 12 62:3           154:1                  49: l l, 17,20,23
    37:13 40:15 51:6         70:10,11 72:14          time 7:4,19 8:15          50:1 ,6,10
    51:10,13,14 52:21        73: 13 75:.8, l 6          8: 17 12:25 23:7     transaction 39:8
    55:6 62: r? 67:)4        76:2, 19 78:23             27:9,25 29: l l        39:22 40:2 45:19
    71 :8 74:.12 76:15       81 :12 84:22 85:11         31 :6,10,10 34:12      47:23,24 50:8,14
    77:11 79:21 80: 14       85:15,23 86:5,11          46:18 47:19 51:12       50:15 74:9,25
    82:7 83:4,6,9            86: 16 87:1,3,14           51:13,16 57:3          130:11134:13
    87: 12,13,25 88:7        88:10 89:6,13,18           67:1,2 70:12 73:8      145:10, 11 152:24
    88:10 89: 14 90:5        91:692: 12,20             76:10 79:2 91:11        152:25
    96:25 97:22              93:13,13, 16 95:2          93 :23 94: 1 96:24   transactions 4: 10
    108:25 110: 18,23        98:7 99:3 JOQ:l            109:20 115:20          57:22 148:22
    110:25 111 :3            101:1,19 104:22            122:14,17 136:20     transcribed
    117:10 121 :4            118:4,18 120~11            151:16152:14,15        162: 13
    126:12 140:1             123: 12 126:4              152: 19,20 153:16    transcript 11 :4,4,9
    148: 19, 19 153: 1,4     127:5,ll,20                153:23 155: 17         11:11 ,1912:5,)9
    153:15 158:3             128:21 130:19,24           I 56:9,22 158:6        13:13 157:14,15
  third 4:24 26:8            131: 12 132: 13            160:6 162:9            157:24 158:22,24
    38:12,17 65 :18,19       133: 12,14,25           times 31 :22,24           158:25,25 159:2,5
    88:23 89: 10 90:21       134: 1,3,16,16?20         39: 18 40:5 71: 14      160:5
    90:23 95: 12 106:4       136: 17 137: 11            71:15 138:22         transcription
    113:12,12 140:20         138:4,20,24                151:10                 162:15
    141 :4 147: 19           139:18 145:19           title 23:1431: 1        transfer 42: 12
                                                        141 :15                82:10 83:3 130:12

                                                                                         Page 24
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY                Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                                      Desc
                                     Main Document   Page 189 of 204

 (transferred - witness)

   transferred 82: 15                                              units 83:19 96:12                             85:2 I 8?:lS,l9
                          two 13: 12 25:6                                                                        97·. 16,22,23
     82: 16 133:25                             31 24                      105:1147:lJ
                                29:-8, lO :                                                                      102·. 13 106:2
      134:1,2,16 136:14                       3 21 90 2-5 unusual 125:24
                                36:12 5 :                  :· .                                                  110:5 11 7:20
   transferring 82: 12          94:17 96:11 97:5                   use 17:14,17 35:9
   transmittal 68:6                                                       77: 14                                 130: 15., 18,2 3
                                 113:9117:7                                                                      141:16146;12
     85:12 141: 11               138:22 148:9,14                                                  V              150:11 154:24
   transpired 145: 12            148:22 157:14,17 vague 9:25 89:22                                               ISS:lJ
   treat 65:25
                                 157:19 158:22                            98:10                                 wanted 23:5 26:18
   trial 9: 16 13:8       tying 149:17,19                          valid 39:23                                   6 :18 81 ;2 106:20
      156:9 157:12               150:24 151 :2                     various 46:20                                   52:4
      158:15 159:13,14                                                                                           15
                                 152:18                                   156:17                                wants 158:25
   trick 64:23 158:3       type 16:1618:12                         vendor 38:13                                 wasting 67:1,2
   tricks 64:21                                       4 21
 1                              59:3 61 :106 :                     vendors 130:2,4                              water 18:23
   tried 14: 1 76: 18            81:21123:18                        verbal 8:24
                                                                                                                 156:24
                                    .:..:s_ 4_5 :_1_ _~ verbatim 162:l l
      157:5,10                                     8
                              . .Le
                        i-:t:i!..
                              yp                                                                                way 44:18 81:4
   trigger 12:12                                                                                              I
                                               u                7  ·verified 39:14                               98:22 159:9
      153:21            "--u-.-s .- 5-7 :_1_   8 _1_ 18-:7-               64:24 65 =2                           we've 151:17
   trucking 116:16
                                  119:4 122:5                      verify 8 :6 39:4,5                            156.:17
   true 26: 16,22 39: l
                            uh 8:21,22'28:2                               39:12 , 19,21 ,24                     week 117:2,6
      61 :19,20 62:lO
      77:25 102: 11              50:20                                    58:20 65:7,9 74:9                      157:16,18 158:1
                            undersigned 162:5                             74:12,17,25 75:23                       158:24
      138:23
                            understand 8:19                               76:18                                 weeks 13:1222:21
   trust 23:6
                             - 8:25 9:2,5,8,12,19 verlzon.net 3 :6                                               157:14,1 7,19
   truth 9:3 16 26:20                                                                                  9
                                 9:2110:9,14,16                    versus l00:                                    158:23
      26:21101 :3                                                                                       25
                                  11: 1,7,15,19,23                  viewing S0:                                 went 23:16 28:5
      154:23,24                                                                                       75   18
                                  12:2,8,17,22 13:1                 violation                            :       45:13 47:3 63:6
   truthful 9:15                                                                                              1
                                  l.3:5,21 22: 13                         76:4                                    141:9156:23
      12:25 13:4                                                                             18   7   10
                                  30:20 46:8 48:18                  visit                       : ,             west 3:4
   truthfulness 9: 11                                                                               9
   try 36:9 110: 11               62:3 67~3 77:2                                         :9-=2:..:. :=------ whereof 161 :12
                                                                  1-v:.::s'..........:.1.:..:.
      113:20
                                  97: 11108:24                                                    w              162: 19
   trying 59:25 85:5              120:6                             w 85:3                                      wholesale 29:5
      106:25 111 :8,18      understanding                           w4                  30:    15                 115: 18
      112:14 138:7                35:15                             waiting 93:24                               wife 71 :11
      140:13 141 :21        understood 10:9                         waits 8: 13                                 win 158: 15
    turn 60:16              unfortunately                           walk 30:9                                   winning 158:11,14
    tw 41 :10 81:13,14            117:9                             want 18:23 26: 12                           wire 42:5,9
      82: 12,15 94:22        unintelligible              9:25              27:19,2044:17                        withheld 77:5
                                                                                                   1


      103:11 130: 12        unit 43:25 147:13                              47:6 48:18 53:16 I witness 4:2 5:10
      131 :24                united 15:8,19,23                             56:lS 63:20 64:1                       8:5 13:8 15:5,11
                                  18:5,9                                   64:2 79:13 80:11                      41 ;23 52:11 53:17

                                                                                                                       Page25
                                                   Veritext Legal Solutions
                                                        866 299-5 l27
Case 6:16-bk-15889-SY     Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13     Desc
                          Main Document   Page 190 of 204


 (witness - zero)

   56:5,20 59:18          19:2,3 20:5,16          133:12,14,25
   62:21 63:11 65:6       23: 10 27: 10,25        134: 1,3, 16, 16,20
   70:8 73:23 74:24       29:11,11 44:23          136:17 137:11
   75:21 76:8 79:25       90:2135:15,17           138:4 145:19
   80:8 83:12,23         working 7: 18           wylde's 75:8
   84: 12 88:2,22         20:19 21:8,11, 16       139:18
   90:8,23 91: IO         23:8 27:9 28:1 l                      X
   96:1 97:8 100:8        95:2115:10             X     4: 1,8
   102:4,20 105:13        116:14,16,23
                         works 12:10
                                                                y
   l 06: 13,25 109: 11
   110:5,16111:12         137:22                 yeah 7:20 13: 19
   113:24 116:7, 1I      worried 58:8              17:2019:16 20:17
   116:22 118:6          worry 33:22               29:17 38:3 41.:19
   119:4,24 120: 14      write 48:12 92:15         43:3,21 45:5
   121:6,8,10 122:19     written 48: 13            54:20 86:21 87:11
   127:14 131: 17         91 :16                   89:12 114:9 121:4
   134:20 138: 15        wrong 38:24 86: 15        121:8 129:7 138:l
   14(): 1 141 : 18       90:13                    140: l 149:4
   143:3 144:23          wrote 92:7,9              J59:15
   145:9,22 146:2,14     wylde I :5,6, 10 2: 5   year 24:25 31 :25
   146: 15,19,24          i:6,104:10.,15 5:6       43: 14 47:2 57: 14    I


    147:3,7,10 148:23     5:86:189:714;13          94:24 99:18 100:l
    1.49:13 150:5          14: 16 20:2,8,9, 12     100:19 104:l
    151:22 157:1~2,15     20: 16 21: 12,17,20      130:20-,20,21
   158:23,23 159:3         21:2422:1,4,13,15       139: 11,12 140:7,9
    161:12,16162:19        23:1,18 24:16,24        142: 18· 143:13
  witnesses 162: 10        27:10 28:8,1 I          144:25
  woman 94:16              29:23 30:2 36:22      years 15:15 1"9:8
  word 35:9 86:16          36:25 37:4 40:8         23:8,12 25:6
    86: 18 115:4           42:19 50:18 51 :2       47:19 75:14 76:J
  words 47:10,13, 15       51:1152:257:5           79:10 104: 19
  work 16:4,7 18:8         59:12 62:3 72:14         114:3!6,7
    18:10,12,19 19:6       73; 13 75: 16 76:2    yesterday 20:21
    20:2 22: 18 23:6       78:23 81:12 91:6      ,__ __         z
    27:20 28:8,14,21       93: 13 98:7 99:3       zero 105:24
    29:2, 15 89:25         100:l 101:1 ,19             157:10,11
    94:21,22 114:15        104:22 l 18:4,18
    115:l,19 116:9         120:11 123:12
    117:2,5                126:4 127:5,11,20
  worked 16:20,22          128:21 130:24
     16:25,25 17:4         131: 12 132:13
                                                                    --
                                                                             Page 26
                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 191 of 204




                    California Code of Civil Procedure

                    Article 5. Tra n script or Recording

                                Section 2025.520



            {a) If the deposition testi~ony is

        stenographically recorded,          the deposition officer

        shall send written notice to the deponent and to

        all parties attending the deposition when the

        Ori ginal transcript of the testi mony for ea c h

        session of the deposition is available for reading ,

        correcting, and signing , unless the deponent and

        the attending parties agree on t he re co rd that the

        reading, correcting, and sign i ng of the transcript

        of the testimony will be waived or that the

        reading, correc t ing, and signing of a transcript o f

        the testimony wi l l      t ake place after the en ti re

        depo sit i on ha s bee n concluded or at s ome ot her

        specif i c time.

            (bl   For 30 days fol l ow i ng each notice unde r

        subdivision ( al, unless tbe attending parties and

        the dep o nent ag r ee on the record or otherwise in

        wr iting to a longer or shorter time period ,            the

        deponent may change the form or the substance of

        the a ns wer to a question, and may either approve

        the transcript of the deposition by s i gning i t, or
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13    Desc
                        Main Document   Page 192 of 204




        refuse to approve the transcript by not signing it.

            (c) Alternatively, within this same period,              the

        d~ponerit may change the form or the substance of

        the answer to any question and may approve or

        refuse to approve the trans~ript by means of a

        le tt er to the deposition officer signed by the

        deponent which is mailed by certified -o r registe red

        mail with return receipt requested. A copy of that

        letter shall be sent by first-class mail to all

        parties attending the deposition.

            (d)   For good cause shown ,      the court may shorten

        the 30-day per iod for making changes, approving,                  or

        refusing to approve the transcript .

            (e) The ~eposition officer shall indicat~ on the

        original of the transcript,          if the deponent has not

        already done so at the office of the deposition

        officer,    any action taken by the deponent and

        indi cate on the original of the transcr i pt,           the

        deponent's approval of, or failure o r            refusal to

        approve,    the transcript. The deposition officer

        shall also notify in writing the parties a ttending

        the deposition of any changes which the deponent

        tlmely made in person.

            (f) If the deponent fails or refuses to approve

        the transcript within the allotted period, the
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 193 of 204




        deposition shall be given the same effect as though

        it had been approved,        subject to any changes timely

        Made by the deponent.

        (g) Notwithstanding subdivision (f), on a

        seasonable motion to suppress the deposition,

        accompanied by a meet and confer declaration under

        Section 2016.040,       the court may determine that the

        reasons given for the failure or refusal to approve

        the transcript require rejection of the deposition

        in whole or in part.

        (h) The court shall impose a monetary sanction

        under Chapter 7       (commencing with Section 2023 . 010)

        against any party, person, or attorney who

        unsuccessfully makes or opposes a motion to

        suppress a deposition under this section,              unless

        the court finds      that the one subject to the

        sanction acted with substantial justification or

        that other circumstances make the imposition of the

        sanction unjust.



        DI SCLAIMER :    THE FOREGOING CIVIL PROCEDURE RULES

        ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

        THE ABOVE RULES ARE CURRENT AS OF SEPTEMBER 1,

        2016.    PLEASE REFER TO THE APPLICABLE STATE RULES

        OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 6:16-bk-15889-SY   Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                        Main Document   Page 194 of 204

                   VERITEXT L£GAL SOLUTIONS
         COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

   Veritext Lega l Solutions represents that the
   foregoing transcript is a true , correct and complete
   transcript of the colloquies, questions and answers
   as submitted by the court reporter. Veritext Legal
   Solutions furt her represents that the attached
   exhibits, if any, are true , correct and complete
   documents as submitte d by the court reporter and/or
   attorneys in relation to this deposition and that
   the documents were p r oces sed in accordance with
   our litigation support and production ~tandards .

   Veritext Legal Solutions is committed to maintaining
   the confidentiality of client and witness information,
   in accordance with the regulations promulgated under
   the Health Insurance Portability and Accountability
   Act (HIPAA}, as amended with respect to protected
   health information and the Gramm-Leach-Bliley Act, as
   amendedr wi th respect to Personally Identifiable
   Information (PII) . Physical transcripts and exhibits
   are managed und er strict facility and personnel access
   con trols. Electronic files of documents are stored
   in e ncrypted form and are transm i tted in an encrypted
   fashion to authenticated parties who are permitted to
   access the material. Our data is hosted in a Tier 4
   SSAE 16 •certified facility .

   Veritext Legal Solutions complies with al l federal and
   State regulations with respect to the provision of
   court reporting services, and maintains i ts neutra l ity
   and independence regard l ess of relationship or the
   financial outcome of any litigation. Veritext requires
   adherence to the foregoing professional and ethical
   standards from all of its subcontractors in their
   independent contractor agreements.

   Inquiries about Veritext Legal Solutions '
   confidentiality and security policies and practices
   should be directed to Veritext ' s Client Services
   Associates i ndi cated on the cover of thi s document or
   at www.veritext .com.
                      Case 6:16-bk-15889-SY                             Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13
                                                                        Main Document   Page 195 of 204 )                                                                           Desc                   )

11 OA,.,                                                                              THOMAS WYLDE LLC
02 ZJ/17                                                                        Transactions. by Account
~, cr111l Basie                                                                              All Transactions

                           Typ11                                                        Momo                                       Ooblt              Cro'1II

                   llotA·s Pay11blo • LOIIO Tur,n
                       I lQl1111 PayntJIII • HIIIS!IOIO Contr
                        19po,1t         Qa/26/2014         INCOMING DOMESTIC 'MRE WIRE IN                   1/HILLSHORE ~                              600,000.00                       tiOO,I ~.0 I
                        lepoSll         Oll/1812014        INCOMING DOMESTIC WfRE WI~!: IN                 HILI.SHOOE      ...                         '350,000.00                       '.1501 11(10 l
                        )epcull         1DIHl201't         Fund (nin,let kom Hllithorw, Inv.                                                           J!l0.000.00                    1 ,JOO t IXI.O I
                        lep(Hlt         1l/1312014         S500K IOan lo TIIOflliU W,lde LLC, lo be OOl'\verted to Equily la                           500.000.00                     1.1100.t ',00 I
                       , >tlposll       12/12/2014         Oec«nl>er Funding 2014                                                                       500,000. 00                   2,:100,1 IO O I
                        ~ell8fol        12/311201◄         To ,ec,aas H!Hshole toan to Equay                                     2,300,000.00                                                    0.01
                          ransler       02/26/2018         Fund, TIW!sler                                                                               2'19.975.00                      249."15.01
                       • :en11rsl       02/28/2(1'8        bllM lee                                                                                           .!5-00                     250,1 ,io.o ,
                       IJcpollt         03/2912016         Oeposil                                                                                      250,000.00                       500,I 1!0,0   I
                       I ll,jlO&lt      04/15'2010         Oepo,11                                                                                      200.0U0.00                       700.t U(IO' J
                       I lepcnil        04/25/2018         Oej)osll                                                                                     2110,000.00                      fJOO,( 'JO.O I
                       I leflOSil       05/tW2016          Deposk                                                                                       674,000.00                    1.574,11.,0 (i)
                       I lapOs!t        05/28/2018         Oepo,il                                                                                      277,000 00                    1,l\51 ,11100 l
                       1lel10511        U611512018          Oepo,lt                                                                                       ao.00000                    1,031 ,111() 0')
                       I 18PDSII        0612712018          Oeposn                                                                                      100,000 00                    2,031 1110..0 I
                       Ilei>osll        ll6/JO',i?016       Ooposil                                                                                     M0,00000                      2.31 I P )O[•I
                       t lepotil        01,1312010          3751<                                                                                       '375,0110.00                  2,fJl8 l"lO.O l
                       ll&l)CISII       08/16/2018          Dop0111                                                                                     250,000.00                    2.\1311,hflO 0'}
                        I lepo,ll       09/02J2016          Depot"                                                                                      WO.Otl0.00                     3,13&,,HlO O f
                        IJepostl        10/31/2018          09.1101. 12                                                                                 100,000.00                     U38.i<I00)
                        I IIIP()lfl     11/03/2018          0Vj>03tl                                                                                     25,000.00                     3,261.l!XlC I
                       1:e,.,,a1 ..     11/0412016          pny ofl ·MURPliY ROSEN/Frida'/, rf()VOIIIDlf ◄. 2016 3 52 55                                 35,000.oO                     3,2(18,11lO O J
                       I Jllpolif       12101/2018          Deposit                                                                                      70,00000                      i.360.M00l
                        1lerlosfl       lZJU!l/2016         Ol!JIOSil                                                                                     5~.000,00                    ;l,•121 I000 1
                        1111posll       01/04/2017          Oepoilt                                                                                       65,000.00                    ,.◄86.11)()(1)
                        1'11po1h        01/17/2017          Oepos~                                                                                        00.000.00                    3,5'10 1(1(),0-l
                        t 11tJl(J'&l1   02/07/2011          Oeposll                                                                                       86,000.00                    'Ml1 1 •O0lll
                        I illl)Oiil     02/tJ/2017          Oopo,;il                                                                            _ _ _II0
                                                                                                                                                      _ ,_000.00                       3.071,1,f)O ('')

                                                                                                                                                      5,97',000.DO                     3,07'1 ,1,IJO r I
                       1 olllf Nolt!1i Payable - liillahoro Contr
                                                                                                                                 -~~
                     011 Notes Payabkl • Lo11Q Tenn                                                                              2,300,000.00         5,971.000 00                     ~\.67 l.f,QO.C? l

                  TOTAL                                                                                                          ~,300,000,DO         5,lt71,IIOD.00                   l,G, 1.uo0.00
                                                                                                                                                  w   ::::w     a;:   e   :c;::;   ::::»W ►   • • __.. -




                                                                                                                                     EXHIBIT NO.
                                                                                                                                     For Identification
                                                                                                                                                              3 z.
                                                                                                                                     Witnm; 6N1W-tr C.ON Mt.Ji,.~
                                                                                                                                     Dato; 7 - ~ / - Z..0'7_
                                                                                                                                     Damon M. LeBtanc, CSR No. 119S8

                                                                                                                                                                                                               I   'I I
            Case 6:16-bk-15889-SY                             Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13        Desc
                                                              Main Document   Page 196 of 204




                                             AGREEMENT TO PURCHASE MEMBERSHIP INTEREST
             This Agreem~nt to Purchase Membership Interest (the "Agreement") is entered into by and
      between Thomas Wylde, LLC, a California limited liability company ("Seller"), and Hillshore Investments,
      a Panama~ian corporation with its principal place of business located at Calle 53 E~te, Urbanlzaci6n
      Marbella, Torre MMG, 2, Ciudad de Panama, Panama ("Purchaser"), effect1ve November S, 2015 (the
      "Effective Date"),

                                                                           RECITALS

             A      Seller is a California limited liability company, formed on July 22, 2014, pursuant to Articles
      of Organization of a Limited Liability Company filed with the California Secretary of State. Seller operates
      pursuant to an Operating Agreement entered into,on or about July 22, 2014 (the "Operating Agreement").
      All Units Membership (hterest in Seller are owned.by John Hanna, The Palliat;ive, LLC, Stanley Ducks, LLC,
      OSRB Group, Ll.C, Paula Thomas, and Pul'.'chaser (the "Members"),

               B.    On August 25, 2015, John Hanna, as Manager and CEO of Seller (the "Manager") issued a
      Notice of Pr oposed Action by Written Consent and Request for Consent to the issuance of3,300
      Membership Interest Units ("Units") at a price of $1,060.61 per Unit. On August 27, 2015, the Manager
      issued a Nptice of Approval of Action inf(?rming the Members that a Supermajority of Members had
      authorized the action. Pursuant to the Operating Agreement, Member Paula Thomas had until September
                     tr
      11, 2015 exercise her exclusive right to purchase some or all of the Units a. t the indicated price. On
      Septembe 14, 2015, the Manager issued a-Notice of Non-Exercise informing the Members that Paula
      Thomas h d not exercis.e d her option and g1ving notice that, pursuant to the Operating Agreement, the
      remaining Members had until September 28, 2015 to exercise their exclusive right to purchase some or
      all of the 4nits at the indicated price. On September 28, 2015, Purchaser exercised its option to purchase
      all of the Units. No other Member exercised their option. On October 13) 2015, the Manager gave notice to
      all Membfirs that Purchaser had exercised the option to buy all of the Units.

                 c.jPursuant to its notice of intent to exercise Its option, Purchasers hereby agrees to purchase
      all 3,300 nits at a price of $1;060.61 pet Unit, for a total exercise price of Three Million Five.Hundred
      Thousandk nd Thirteen Dollars ($3,500,013), pay.able on the terms set forth herein,

             D.       I
                   Seller and its Members clesire to accept Purchaser's investment in the company and to
      issue new m embership Units in exchange.

            E.        l
                   Seller's Me1J1hers h~ve app~oved the sale of such new membership Units to Purchaser by
      Supermajority, as set forth above.

                                                                           AGREEMENT
            NOW, THEREFORE, for good and J aiuable consideration, the receipt and sufficiency of which are
      hereby acY,nm•!ledged, the parties agrec::is follows:
•
              1.       Sale of the-lnterec;t. llpon the execution of thic:: Agreement_ subject to the terms and
      conditions herein set forth, and on the basis of the- representations, warranties, and agreements herein,
..'   Seller shall selJ to Purchaser, and Purchaser shall purchase from Seller, 3,300 Units of Membership
      (nteres.t it; the Seller. All undefined capitalized terms herein shaJl have the meaning ascribed by the
      Operating jAgreement.                                                                                           j
                       ~             ~
       ~ ~,_ft_.,..... ""••ft._~ .. " ".'i--',• - :-" :   •r,•z 7 . :-:.   flA,J-uffEXHIBIT
                                                                           For Identification
                                                                                              /tJj,,           ;-,,..,
                                                                                                                  ~

                                                                           Witness:   (V\!lD"f!ltfol>
                                                                               f"'-n -1.,.c.;J I
                                                                           Date:
                                                                                                               02235
                                                                           Damon M , U la:ric, C   No. 11958
              Case 6:16-bk-15889-SY                                               Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13        Desc
                                                                                  Main Document   Page 197 of 204




                   2. j            l~struments ofConveyante. _Upon executio~ hereof, this Agr~eme~t shaU _e~dence
     conveyanc~ and transfer ofth~ Membership Interest, which sh.ill be effective to unmediately vest in
     furchaserhl! .rlght, title, and inter~st in and to all of the sec,urlties underlying the Membership Interest
     pursu~nttb this Agre_ernent, free and cle~r of all liens. claims. encumbrances, and adverse. interests. Such
     conveyanJe shall entitle Purchaser to all the rights-ofa Member upder the Operati-ng,Agre(ment.
     including, )Yithout limit.ation,. all Tran~e~ble Interests as-wen as any Voting Interestprovided.by the
     Operating ;\greement.Seller may, at its discretion., deliver a certificate or certificates representing the
     Units to Pdrc;baser, in form and.substance customary in the industry~Within five (5) business days ofthe
     Effective          -,.te,
                     Seller shall record this Agreement in the-Seller's minute·book and shall amend Exhibit A to
     the OpercJt'#ngAgreementand any companymember.ship llsting to reflect the change ln owhership
     interests. I
                    Consideration. In consideration for the Membership Interest, Purchaser shall make a
                   3.
     capital co~tribution to Seller in the amount of Three Million Five Hundred Thousand and Thirteen US
     dollars {$~1 500,013). Seller acknowledg~ that prior to the Effective Date, Purcbaser advanced Sener One
     Million Fiv,e Hundred Thousand US dollaJ[S ($1,500,000), which advance shall be applied as consideration
     under this . .• eement Purchaser shall pay the remain.mg balanc, ofTwo Million and Thirteen US dollars
     (S.2>000,0 3) pursuant to the payment sclteduJe attached l'lereto as Exhibit "A..
            4.      Default If Purchaser fails ta make any payment set forth on Exhibit "A" within thirty (30)
     days of th . date on which it is d"-e, Jt sh~ be .deemed " "Defaulting Member" pursuant to section 3.3 of
     the Opera -'ng ~eement and shall be su~ject to ~e provisions of·that secti~n relating to Defaulting
     Members. f Purchaser fails to cure the dt?fault within anoth~r thirtY (30) days thereafter, a prp :r:ata share
     ofits Mem ership Interest. equal to the p,ercentage of th~ balance ofthe consideration remaining due
     divided b the-total con$ideration set fo~ in section 3, above, shall automatically revert ba:_ck to the
     Company. urthennore, the Coinp~y and its Members shall then have the right to repurchase the
     balance of rchaser's Membership lnte~est sqbject to the provisions ofSection 8 ofthe Operating
     Agree.men relating to Involuntary Llfetiqle Transfers.
                                                                                               I

            5.                      .Purchaser Representation~ and Warranties. Purchaser represents and ·warrants to Seller 3$
     follows:
                   a.      This Agreement and any other document, instrument, or agreement to be executed
      and de11vered by Purchaser in connectlol) hereWith has be.en duly executed and delivered by the
      Purchaserland constitutes the legal, valid. and binding obligation of the Purchaser, enforceable in
      accordanc[ with its terms.
                    b.      Purchaser is aware that the acquisition of Its Units In the company has not been
      registerect under the securlttes act of 1933, as amended> or qualified under the securities laws of any
      state.
                                      c.
                          Purchaser is acquiring the Membership Interest for its own account, for investment
                             I
      purposes, and not with.a view to the distribution thereof.
                            Purchaser understands that the sale, pledge, assignment or other transfer of its
                                      d.
      units in the company ls limited by this agreement and in ,my event may not be effected unless (i) che
.i    transfer is registered and qualified under applicable securities laws, or is effected as a non- public
      offering that is exempt from the registration and qualification requirements of applicable securities laws
,I                           .
      and (ti) th& person acquiring such units represents and warrants to the company and to the other
      .,...~ _,.,.. i~'-.,j! ! •• r\ ... ,·t1.1 H ~,~ .. ... : ,. • .,h;,·, ! ,... ~,~j, ~·"                                     ·.-. ..::.. ,
                                                                                                                                                   ~-
                                                                                                                                                    ..... . ,
                                                                                                                                                 / .- w ·

                                                                                                                                  02236
 Case 6:16-bk-15889-SY    Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13   Desc
                          Main Document   Page 198 of 204


                   A       Yes.
                   Q       So what are your duties and
         responsib ilities as a financial controller for
         Thomas Wylde between July 2014 and June 2016?
                   A       The function did you say?
                   Q       What were your duties?
                   A       Duties?       I handled the books .     I
         oversee the financials, the bank accounts, and
         reporting and coordination with management and the

10   l   budge t as well ~
11                 Q       Okay .     You handled the books, oversee

12       the financials, did the banking, coordinated with
13       management, and budget.           Did I miss anything?        I think
14       I missed one .
15                 A       Partial HR.
16                 Q       Okay.      Well, if I missed one --
17                 MR. BILLER:      Can you read her answer back ,
18       please?
19                           (The record was read by the Certified
20                 Shorthand Reporter . )
21                 MR. BILLER:        Okay.      I got it all .
22       BY MR. BILLER:

23                 Q       All right.         Let ' s talk about handling
24       the books.    What did you do in terms of the book, and
25       what books are you talking about?

                                                                  Page 37

                                  Veritext Legal Solutions
                                       866 299-5127
              Case 6:16-bk-15889-SY            Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13              Desc
                                               Main Document   Page 199 of 204



                      I

                   8. I Necessary Actions. Each party agrees to execute and deliver all such other documents or
       in~e~b and to take any action ~s may be reasonably ~quired in order to effectuate the transaction
       contemplated by this Agreement
                      I
              9.      I
                      WaiVer and Amendment. No breach of any provision orthis Agreement can be waiv.ed
       unless in:!til'lg. Waiver of any one breach shall not be deemed to be a waiVer of any other breach of the
       same or      other ~rovision, This Agreement may only be amended by a written agreement signed by
       both Parti s.
              10.    Entire Agreement Thts Agreement constitutes the entire agreement and understanding
       between ~e parties and-supersedes all ptior agreements         and
                                                                 understandings, written or oral, between
       the parti1 relating to the subject matter hereof.               ·
              11., Severability. If any provision of this Agreement Is held to be illegal or invalid by a court of
       con:ipetenI 'urisdiction Sllch.pro\iJslon sh~ll be considered severed and deleted. Neither such provision.
       nor itsse ranee and deletion, shall affect the validity of the remaining provisions of this Agreement
                12. Govern1ng Law -And Venue, The laws ofthe State of California shall govern this Agreement
       Ven~ for y legal actio,n ari$ing from or relating to this Agreement shall be solely in the state or federal
       courts lo ted ln the County of Los Angeles In the State ot California The parties agree that they are
       subject to - e personal jurisdiction of suc;i, courts and waive any objection to such )Urlsdlction and. venue,
       incluci.rng y clalm that it ls an lnconvenJent forum. The prevailing party In any such action shall be
       entitled recover its reasonable costs, J~cludlng attorney's fees.

              131     Drafting. All parties have been represented by independent counsel ln this transaction and
       hav,e participated in tbe ne,gotiation and preparatlon of this Agreement, and this Agreement shall not be
       construed~r lntetpFeted agalnst the ln""'esls ofany party hereto based on that party'~ preparation of
       this Agr-e         ent
              14,    Counterparts. This Agreement may be executed in counterparts. and a signed copy shall
       have the · l fotce and effect of a slpiatute on any original. A copy; POF, or facsitnlle copy of the fully
       executed      ementshall have the full ~rce and effect oftlie orlgtnal executed Agreement

 l                         TN'SSS WHEREOF, the parties hereto have caused this Agreement t.o be executed on their
 'i                       duly authorized r resentatlve.
 .iI
 I
1
 ,
 1                                                          Hillshore Investments
 j
 1
       John
                                                                   ~ ~~
                                                            EnHuz G o ~ dJneral~anager
              .I


          I
 ~
 ..
·-i


                                                                                                        02238
Case 6:16-bk-15889-SY             Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                                  Desc
                                  Main Document   Page 200 of 204




                                   TlllRD AMENDED EXHIBIT B

                         Mf:MBERS AND CAPITAL CONTRIBUTIONS
                                    November 15, 2015


      Name                    Contact Information                   Capital Cootributj.ons         No. Units   Capital Account
                                                                     aod Effective Dat~                           Balance
   John Hanna              3231 S. Lu Cienega Blvd.,                          S700                    14           S700
                            Los Angeles, CA 90016
                               Fax.: 310-559-5765                     December JS, 2014
                         Email; john@thomaswvldc.com

  The Palliative,                 12114 Dewey St..                            S900                    18            S900
      LLC                    Los Angeles, CA 90066
                              Fax: 3 l0-559-5765                      December 15, 2014
                         Email: j,en~thomaswvlde.com


  Stanley Ducks,               18141 lrvinc Blvd.                             5350                     7            S350
       LLC                     Tustin, CA 92780
                               Fax: 714-237-9991                      December 15, 2014
                             Email: roger@.zther.com

  DSRBGroup,                  18 l 41 Irvine Blvd.                            S350                     7            £JS()
     LLC                      Tustin, CA 92780
                              Fax: 714-237~9991                       December 15, 2014
                            Email: dlee@lpdireet.com

  Paula Thomas               2S 14 S. Toledo Ave.                     $3,200 + i.ntellecrual          64           S:3,200
                            Palm Spring, CA 92264                     property and certain
                          Email: 114ulathomas@m£.<:Oru                     liabihtics

                                  With a copy to:                     December 22, 2014
                                   Laura Hus                                                   '
                                  Kring & Chung
                                38 Corporate Parle
                                 Irvine, CA 92606
                        £mail: lhess@J..7•f11gondch1mg_.com

    Hillshore       Calle S3 Este, Urban.izaci6n Marbella, Torre          S~,S00,000                 3390         $9;000.013
   Investments         MMG, 2, Ciudad de Panama, Pam1ma                 January I, 2015
                     Attn: EniluzGonzalez, General Man.11gcr
                                                                         SJ,500,01 3
                                                                      November 15 2015
       Totals                                                                                         3500        S9,00S 513




                                                       flM~ffBXHtan 2"L
                                                       for ldentificatioo
                                                       WitnCS$;    f"\el.h'f r2,A@..,S.
                                                       Date:   8-l'i/-2,,61,7                                   02240
                                                       Damon M. LeBJanc, CSR No. I 1958
                          Case 6:16-bk-15889-SY                            Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                                                        Desc
                                                                           Main Document   Page 201 of 204
                                                                  'DlOMAS W"LOE LLC A~Qunt Qulc:kReport l.11 Tnn..acor.,,s




                                                                                                                  -                              - -·- --
                                                                                                                                                                                   4,l37!696.m


__..... .. - _ ......
_,.                                                                                                                                       _., __ --•\-- -·
i.o.111'1,N.r.PD'hl,.UC
                            .,,...                                                                                                                     ,.-
                          -                                                                                                                      __
                                                                                                                                          ~.~

                          l'VlWW:                                                IXl"WIIDl~e -•IOPoY""°''"'--                             .... .,.,,_55)6             -
                                                                                                                                                                    m.250.00            <OIOOOGO

           ....
                                                         QO)T(;o,,,g\\'<lllYtl
~At•''
                                                                                                                                          __
                                                                                                                                           -·""~L:..,,,.--                                     ··-
                                                                                                                                          -"~--
                                                         ,-,,..,,..,.- ~ ~ " 4
                                                                                                                                                                                            ....
~

-•us
                          ( .l!Uf-1.lASMGo:»I            -u;r.s! l\lYIIOlr                                                                         .,                 1.7)091           Ql10U'l




                                                                                                                                          .......--
                          Clllm'HC                      -~Wl'\Of~-~                                                                                                     )1,0.W         --<&l-.21
:;-:i:::-~-1 ,..,.
                                                                                                                                                        ___
                                                                                                                                                        ·~
                                                         ~-                                                                                                                                        .,.
                                                                                                                                                                      IUOOO             Cit 0,,.0,

-•lit
~•t\S
~ l - 1 ,,.
                          Q,l\llOIWoO
                          J>H1.,otJD..
                          -IIOJAS
                                                         t,U\,Ol'V llDltlUUII
                                                        onca~-.
                                                                                                                                          a-•--
                                                                                                                                          . . .. , ~ ! ! J I




                                                                                                                                          -"'--
                                                                                                                                                                        151.ff
                                                                                                                                                                        .,.,...,
                                                                                                                                                                        1:0.00
                                                                                                                                                                                       - -~-"
                          ~-
                          -lfA-                                                                                                             __ - ~-
lllllSml• '17             ~                              DOll"1Tt#a.w1.IIS I 4v:VICl!                                                                                   IOlCD          •«IJOUO
(a<ll,'IOII tJI           WYmlEAncll                    """ITIIOII                                                                        IIUl<OI-W,                 tOJ)OD.CIO         f,IJ1$d,1D
                                                        .,.,..,,ID)                                                                       ..,_._,~ox.,.,                   .....
-••11,
                                                                                                                                          -"'-·-
                                                                                                                                          ----
                                                                                                                                                                                        f,0)-'0UD
-          • 121                                        0,/jllf)(_t_
~U1~                      ~•0114                        I.A&OO.•orrct~                                                                    ,,...,                        ~              ,0,.,1~

                                                                                                                                          _
art2t20l• UD              -ASIALOGIST'C                 -JIIN).01                                                                                                     l.»4A•            fel,ltl.lS
.,..J.nOW                                               .,.,., imoo. ,~ IWrSac--. n10U c~1:n
              1)1         UO'ltl)\EATHEII
                                                                                                                                          _.,_,!,,.
                                                                                                                                              .. _,.,.,.
                                                                                                                                          BaA.•Milfflllll'\itlHM      1,nqJID           ~11.IIIU&

                                                                                                                                                                        ,.,....
Rtu,g,t.a 111             ~W.Mll                         JMlllllll                                                                                                    UCO.QC           6S.,,,.,M
C'W'l:znp,•
ganV:,O,& Ill
              1:U         IUCJ>t•f "",--,'°"tS:TAl'C 00111 - - POUCTW ~ , , _..,
                          AAl ic,,m                        omo~C1D1C1NC1 ot111'4                                                          _.,............
                                                                                                                                          -o1-.s~                       ~

                                                                                                                                                                             ..
                                                                                                                                                                                       614,MQ.II)
                                                                                                                                                                                       61t.;tc.e
                                                                                                                                                                                                   .
aw1!J1(1,.c12i1
W,l/aJl.&1»

!!&'I lfl01• I>&
CM;ll»I• 07
11111'11/lln<lll
                          ftA'tllOOC)J-
                          DlVIOU.,0
                          lll4 C,14Yfi.
                          ,wJOotUroN
                          "--'°·
                                                           nsn>IWll lU>CI"· 59T
                                                           °""O'!UM.-.U
                                                           lV"'O'IU l[IMe,Jll!l
                                                        O!l'I..O,U ~llllllUl$/l
                                                        t""'-0,U~
                                                                                                                                          --.ti~~
                                                                                                                                          _ol.,,-~
                                                                                                                                          _.,
                                                                                                                                          ---~~    __
                                                                                                                                          -•11,......,s:,M
                                                                                                                                                                      ,,m.oo
                                                                                                                                                                        ,..._
                                                                                                                                                                          te.m
                                                                                                                                                                          Sl.»
                                                                                                                                                                          ~"
                                                                                                                                                                                       .,-..,.

                                                                                                                                                                                            _
                                                                                                                                                                                       11•.n11,s:,

                                                                                                                                                                                       ,,.__,,.
                                                                                                                                                                                       61f.1'11116


                                                                                                                                                                                          ..
                                                                                                                                                                                       ,,,,..>'

                                                                                                                                          ---5»'
.CS'UiZt-' UI             l!'n.lMC>ICO                  ~11!1-                                                                                                            1-UI




                                                        --~~·
a,irm,. HO                O,_PJ..__                     Ptl'lO'rU «llli&aSI:                                                              ...... .._5\Y                   '-tl."       !1e;11SC»
VIL'I2ll'llIt 1.<I
ot.1:?IXII•~
01,tU fJIU• Ul
                          ~ CD.OI.

                          IOc:cM:t~
                          ...IJOG1'AI.H>
                                                        n-..1¥1TUlf~---
                                                        TltOWASW'IUC-.w>•

                                                        ~-.._,._...                                                                       -"'--
                                                                                                                                          _,,,_n,.,
                                                                                                                                          a.-.d~~
                                                                                                                                                                       1t1.m
                                                                                                                                                                       -.00
                                                                                                                                                                                       5'7."UT.17
                                                                                                                                                                                       OJl;Gl7R
                                                                                                                                                                                       .,...u,

                                                                                                                                           -"'-- -
                                                                                                                                                                       ""'.«I
              I"'         o.wn-Jn-.UC
                                                        ~--~""',.                                                                                                      :IO<.m


                                                                                                                                           -"'-~
CO.Ulll)M                                                                                                                                                                              llUOl ,1 7
~             1-U         _,.,,.1!Ut
                          _...._                                                                                                                                      t.muo            !IU:St.Q
oa~lflOW      11,                                       nc,....,, 'M'Ul( l'>CJ'I~....,.                                                                                                ._,_Q

                                                                                                                                           -.. -                                       -~
w,v,io,- ,.7              CA.ltJll-                                                                                                       -ol-'11"                     lSQ.0,          ~Ut.f7
                                                        _,W\'\CI ~ - •
m-,zm,i, ,..              -1.A                          'lltOlll..sWVUJf: "'11lt)SIC)OT Nit'/◄                                            -olll..,_!Qc                 IIQQ,GJI        Dl.!51.17




                          --
1111.llZIW 1,,            VIO'T13 -T>Ol'OJ.             ~ - l'HOTOSHOO[ ,.,...                                                            -0!11-"1"                    M.00'           s:1.31n.CI
                                                                                                                                                   ..-,~
                                                                                                                                         --~"'       -..-
~             1.0         -cu,;:'O>il!TrOf!X-QN         AIP,<IA , mu,,) AQOol .Q.ID""1000,,

              ..,
                                                                                                                                           -......--~.
gs'l!/lD>£WU                                            .IIID1w1..-J                                                                      &alll.alll~5SJ.ol         !4,$:!>~           m ,- .
~                         l'-'Ci~111C11ffl <M'C!I U.C   Ml'l'•M)l)J,;T\4                                                                                                               tol~OI
                                                                                                                                                                    :sl."'o,




                          ~-                                                                                          -U.C                         -~,.
DQ'2V7:)W 112             - . o E I F c E - , , UC      t\M► fi:Dlf'141
                                                                                                                                                             ~      ,JO.~              ~
                          -.uc


                                                                                                                                               ..--
OIIJSl'lllllwu,f                                        -,-Y-&~OLlfflQHGWl•ETO                                                                                     ~IUOO.CIO          . .4.ffl.OI




                                                                                                                                         -.......---Ul-4
                                                                                                                                                    __
l~WOI• ~                  -.-eG1,01&1.,AAt1eS\.I.C      "1HHQ '19 rOTWw:                                                                                            Q.00000           ~
11l1V7mt• 116                                                                                                                                                                         ..,..o,. »
                                                        ~ .,.,..,.,u,n
                                                        1~11A                                                                             ,..,.Dl'~M)i                 ~ M.S)

tO"D71UU 1'1
,111sm1• 1$1              "°"
                          ~01£\110                      .......~et:PJ.>O                                                                 ,.....,_W>1                11,PlUS
                                                                                                                                                                     i.lDl.00
                                                                                                                                                                                      ~f;Q
                                                                                                                                                                                       ~'IA)
10'1tna1'.I ACk
JM.Y:'014 'M,S!
W1'1Xll4"1~
,~,,,,..                  -
                          .,,.,.._
                                                        NIUMnJE>ff • P"'""' fO#I l'Vrw
                                                        , w , , n ' ~ ~ - 0 0 , - W l l l ! T I ) l'OM.U.C
                                                        oMJl:tf~1<C11rn1ota.\lt-,,:TO'-""
                                                        HIOIJ::;:£•..lfC..U.YOI Pfl'Sl! ...._, r.A&R.C f'O\JIIV                          -~---
                                                                                                                                         _., __,_
                                                                                                                                         ...."' IIM'lla!I• ~
                                                                                                                                                                    )2,eCIS,11
                                                                                                                                                                   IIIUllllllf
                                                                                                                                                                     IJ)OJI.»

                                                                                                                                                                     c-a.~
                                                                                                                                                                                      ~-~
                                                                                                                                                                                    L 11Ul!Ul
                                                                                                                                                                                    >.'l:P 1i$,W
                                                                                                                                                                                     l,WJ.,i:CQ.f\
ICl.'2tml41\M
t tl07QOW IIO
11'°"2CW I»
.....,,.,, ti$            -
                          ~


                          °""'°-
                          ~
                                                        l'M:IICtflllC-l>--9PSl~IIIAJIFJ.&AJCW~
                                                        m,J.tlA!~LJ..c • fHW:r0fnlAll()oj
                                                        . , , _ f f - > - -l'PS1' IM.ttr-AMCTO I.NI                                           ~-
                                                                                                                                         ....................
                                                                                                                                              ___ ·-
                                                                                                                                         ......
                                                                                                                                         ...,.,
                                                                                                                                                                     LlZJM
                                                                                                                                                                     1..h!IICI
                                                                                                                                                                     o.-.00
                                                                                                                                                                                     ,.m.m.n
                                                                                                                                                                                     l~I D,MUD'
                                                                                                                                                                                    tlN.111>37
                                                                                                                                                                                    I,~.-

                                                                                                                                              __
                                                        HJQClfllC;,7'-l.41111""SlllU.K~~TOI.NI                                           .... at.......M.l4




                                                                                                                                          -----
!111.(r.DU 11l            NfTl::00...                   CIMllCl! lol116                                                                                              UCll.1'1       1 IG.15U7
llN<IJ:fW IM              ---u,.s:,'(ICOII?             -;Oilet{IWI)
                                                                                                                                         ....« ...- • ~              U1U2           ,.1u.m»
              ,,1
nn~M-                     -U--VttOIIUTATl~IO-Clll'MJ
                                                                                   PLA)tfflffeXHIBIT                     2 ~-                                          m.ca         , , . ._e.i'30

                                                                                                                                         "',...,
                                                                                                                                          ----        -
1tll"111tc '"'            -IIOSljl                      1111»•1                                                                          - 0 ( - 1 < 1 ' 4.          17tlll>1       p ,nn..o


                          .-~
                           ._J_
11/14/lll)l lfi           ~COfft-W:                     110\1,U                     for ldeotification                                                              10.QOIUIII      1,101.,n..o
                                                                                    Witness: M E/1}{ ~ rcL_..S
                                                                                                                                          --~~
f lfl~\A 111              l'Cl!IU)...... I.OOlffC       M,-\,411                                                                                                                    1,ne.2'Me
                                                                                                                                         ....... -!$,.

                                                        ~-                                                                                _.,,._$5)4 ·- ·==•
1111@1< 171               -1'),<$1,1.Q(,lfflC           H,/!0,0,.~1.0).                                                                                                 11.00       I.I~
nn~•          114         .......,..,.,a.               ,oovu                       0ate:        <t- lk-2ot7                             .....,_,S$)(
                                                                                                                                                                     'Z.2):).00     >.JOll."'800
11n~u tT.l                                              ,q,ll)W
                                                                                    Damon M. LeBlanc, CSR No. J 1958
,1n4ll0'4
HIU120J.t 173
L(hUZU 114
              ,n
                          ""'111)u;Atl10
                          ¥.Ill 00 IIEH)vwou;
                                                        .,,,,_
                                                        Ja!llf2                                                                          -_.,_,,..
                                                                                                                                            ..-~,. ·-··
                                                                                                                                         a-ac111...... ~
                                                                                                                                         _.,_11)4
                                                                                                                                                     ·~
                                                                                                                                                                     U<&,tc


                                                                                                                                                                      9111.111
                                                                                                                                                                                    1.2:IUOI i)
                                                                                                                                                                                    Ulll/m.llt
                                                                                                                                                                                    llli,ffl_JI




                ~.
nnU101,NAe.               -~PA/ITNl!IIJ LlC             .ll.-WOl<l"l'"TIWdfP __,-OJJOOWG-aTO _ _I_G(QUJ. ~                                                          Jl.,500.a>



                                                                                                                                         _.,_
                                                                                                                                                                                    1~1111
ll/l"ll)l4 ~~

,,,,_,. ...
1111~1•'/IOlll
                          JHCO
                          UltJ
                                                        .,.,,.,IMO llftt._,..1'11!. lfOCY TUN$06 OUl'QOooO 1wtt YO JJ NCI COI.U:C11Cw
                                                        -fC)tfftJIMl,"lljtliONlYTRNISOl<MOON)WUU:TO "IHYCUQI/Y0
                                                                                                                                         ...""""'"-~   .._
                                                                                                                                              .,.....,____          11.)IO.OO
                                                                                                                                                                                    l.llZ""-'O
                                                                                                                                                                                    l.21<.>31.,0




                                                        --u                                                                                                          >.me~
                          WIOllJ1A,S1,1,Ul              ......_'Vlllfff-1111.M<7<01M>IS OIOJ1GOICl...Ul0 -ll)/ffl)E,'Sl,.LOQS"llcl•111                                              l ,:'IIUl\.
ru21no,.c 1,0


,_.
UfJJ/z:;11' 111
',mm,, ,.,
                          ~~
                          MNI.QC)e£AIJ'WOfllk

                          ~~TlD
                                                        CI.U"'-1111\12VH

                                                        .,,,.101'20
                                                                                                                                         -et .......
                                                                                                                                                ~
                                                                                                                                         Wol--.SM
                                                                                                                                         _.,_)$11
                                                                                                                                                                      214,IID
                                                                                                                                                                      !klJ.JJIJ
                                                                                                                                                                     !~DO
                                                                                                                                                                                    ,,2lf.al.m
                                                                                                                                                                                    l,N?, UB.112•
                                                                                                                                                                                    ,.m1Alll
f14U,01.•
ltQU»t.it. 1•t
\\1111311• 111

                          -
                          Ill~
                          SUI"°""
                          ll!n:twfb
                                                        . ., _,_ ...,,.S,,-
                                                        l l « l ~ ' l ! G . - 0$CUf00o«.-lTO MICl4XUSOflY



                                                        -}4-
                                                        IIMJ<17'
                                                                              1)8 CIJTIJON.-f to ta! U00KTllffllf

                                                                                                                                                ~-
                                                                                                                                         _.,Mo:_,,,.
                                                                                                                                         ......
                                                                                                                                         .................   ~
                                                                                                                                                                    zr,1a..aa
                                                                                                                                                                   Zl\!.11'4W
                                                                                                                                                                       mto
                                                                                                                                                                      ru.;.
                                                                                                                                                                                    .1.m,:ii;,i,112


                                                                                                                                                                                   ....,........
                                                                                                                                                                                    U3U!l!A1
                                                                                                                                                                                    ' .' 3f.lrl.,



                                                                                                                                                                                           ,.,.,.,~
                           Case 6:16-bk-15889-SY                              Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                                                    Desc
                                                                              Main Document   Page 202 of 204
                                                                lliOIIIAS WYLD& LLC Account QulckReportM ,..,._.




.,,_,.,
l11-'4Jll
                           -Qp---
                           "11flB)LEAJHU
                           t.NTm LU.THEIi
                                                          .,,,._
                                                          --Mill
                                                          ""'-                                                           -_.,..--
                                                                                                                         -·--  ____
                                                                                                                         _., .........$$)0
                                                                                                                                                                "'"·''
                                                                                                                                                                    4111.llO
                                                                                                                                                                1:RJJIIJ
                                                                                                                                                                                  1~1l.l,;t
                                                                                                                                                                                  1.IIQ...1-'2
                                                                                                                                                                                  ,.......     ~




                                                                                                                         -------
1 1 _ ,..
                           tau                            Ml-1N.--De<XITOONIIIIIRETO ntYa.lCJIIYO, ( \ M l _ ,
                                                                                                                                                                ...,,,. ,_,,,
                                                                                                                                                               e,1'be   ,,aio.~



                                                                                                                         ----
11-




       -----
     ..........-~
l2llll/lDU ACH             . . . . . . .COD               O[l)IIIIDIC,l4
                                                                                                                                                                                  ·-·····

                                                                                                                               __
,_                         ;._;.c, :.t-:~                 =~= ~l?~:._                                                    r,•,; :'!.'.,.,... £.;• rr:.r              •!""fr.•
1_ , . a

                                                                                                                         ----
                                                                                                                                                                Z.11111.llll      1.oa,....11
                                                          1Mla%!1171'0111WY
                                                                                                                                                                                   ...._ . --

1·--
  -•- -"°°"  ---                                                                                                          ___
                                                                                                                         --:--
                                                                                                                         :.:;,.i...c...~~ ..~t::...             "'1-•r
                                                          ~~..:.. ,

                                                                                                                                                                2.-
,;....:-a._ ... \ ,1,W:.   c., ~. ..j_
,_'20M
                                                                                                                         .,...,__
               \Ill~                                      IMO'IW14,S1
                                                                                                                          _,,,    ..,.
                                                                                                                                                                .3,:Dfe!          I "'5,90il0f
                                                                                                                                                                                  ,~,
,_..,...
1~-

.~,11:1
             --
             --·
                           .-110011
                           ,ON.,,,.



             ~----.-oaoumr:IHl-110 IRI CCUllCI IY
                           .IUillOOII
                           111.-V
                           JWODll.-1"W:
                                                          -.uQ




                                                                                                                          __
                                                                                                                          _,,,
                                                                                                                         ----
                                                                                                                         _.,
                                                                                                                               ____                                 IDS,CO
                                                                                                                                                                 ,mw,
                                                                                                                                                                I.IIDII.OI
                                                                                                                                                               1z.m~
                                                                                                                                                                                  ,_...,,
                                                                                                                                                                                  ,,-.uiu112
                                                                                                                                                                                  t......a
                                                                                                                                                                                  ,...,,...:,
                                                                                                                                                                                  1.-,SU:Z




                                                                                                                         ----                                  II-
                                                          _ _.,,a
                                                                                                                                                                                    ___
 -·--
                           IIIOOE.~UJ:                                                                                                                          1-,CO
12IO'OOU 111:1
, ~,112
                                                                                                                         ----                                                     ,
                                                          ~
                                                          tll&l/!I' _ _ _
                                                                                                                                                                 "11111.aC!       ., .• ,...JI:!
                           IIIOC&~U.C




             -                           ,.                                                                                                                                        UII.JtU)
,_,.                       ?171W,UC


             •~-DBIIT-----  PIJIW, w::                    NJ-.WMLCCMD~
                                                                                                        d,.,-   ...      -"'-'-'-
                                                                                                                                                               11..-,oi
                                                                                                                                                               11M.lf             ,.nu-
                                                                                                                                                                                  1.- ~
                                                                    .......
                                                                                                                         --~-
                                                                                                                         -----rm,
                           ,Alj£!11CAHPPIU!S80."211)




  .~--                                                                                                                   _.,~-
                            l!+Cll;l!l,FIOft'UDIMBUC                                                                     llll!ifl-~                           ;>op6J.CO




 ·-- -- -
llrl-11&
i311-,rr     -a«ICII.-     \1111110111iGI.CeAI. __,_ UC                                                                                                       ;n,ioo.Go           t.•.3<Sll
                                                                                                                                                                                  ,   ~
                           ,.,,.,, u.c-


                                                                                                                         ----- --                                                 ,....,...
                                                          ~~---TOPIJIWU!:                                                                                     jllO,IIDOJ!I


l2'1r.llll'~               --.
                           --
                                                          8IIO'ffl'l.....1
                                                          acmw,..i»
                                                                                                                         ----  __ ..... ·--
                                                                                                                                                                lJIIIO.llll
                                                                                                                                                               1',t!UO
                                                                                                                                                                    !II.OIi
                                                                                                                                                                                  l,Jlt,.GO.»
                                                                                                                                                                                  ,l-'12,Sll.'S




                                                                                                                         ...-""--
1111.a\l-                  -mC!I
                                                          Nl-'IICL--Ol(IUIQ0Nl-T0 IWIIOMWICQ                                                                  , i,m.a             .IAl9?.0.




                                                                                                                         -----
l:IIIIWJlll4               -llliJJ.Ul:CI
1'2117QIW 'Jtf1
                           _,_                            - - P l . E $·1Z11I•
                                                                                                                         _.,__,IP'                                                ,, _...
                                                                                                                                                                                   •~.81
l,,,lnDk_
,,,,_                      l'PIW,UC
                                                          ~12ttl,IW11fl0
                                                          ll'l',..121111114
                                                                                                                         .,..,
                                                                                                                           .,
                                                                                                                                                                        G.DO
                                                                                                                                                               ti/1!111.811)      1.,z;i.-.a.11

                           .....,_
__..                                                                                                                           __
                                                                                                                                                               (1,117..DOI
1211-                      fllml(,U.C                     MfI/IP'·"'""
                                                          _,2t1e.111M                                                                                                             1,117,111:iil




                                                          --"
l2'lwm,IIIO
111,,_,.m
                                                          ,a--                                                           ----
                                                                                                                                                                a,aa,tlil         1..m.m~
               ,.          l.NnmW.'119.                   ~•CINI                                                         -_    ...
                                                                                                                               ..-.tiSM
                                                                                                                                   liliiolwii.,_
                                                                                                                                                                                  '~
                                                                                                                         _.,
                                                                                                                                                                U,l.llt
t2nlllll1( 111             i.lllffl)l.9.l>CJi
                                                                                                                                                         ,     a.--               ,-.,a




                                                                                                                         -----
                           I-~LU:
,_,                                                                                                                      _"...,_,_                                                -1..,..,_n

                                                                                                                                ..
                                                                                                                                                                .....00

 ..                        tMioca. -lHl'UC                -.a/DCf fl%
                                                                                                                                                                    ..,.m         ,_p:n
, _..,..
.-ici■                     IIIIClllll,~U.C                -         • 'llWISl'Ql(l'ATIClll

                                                                                                                         _.,,.....
                                                          _.,,
                                                                                                                         _,,,_~
                                                                                                                                                                UlllllD           1,lapi/:ta




                                                                                                                         .... __ -
                           rtmDal!NCI                     ~'lr'/1'
                                                                                                                                                                                  ,.-.m.n
t2ttli»W tall              lla-,C
                           ..--
                                                          _ _ ,Ml
                                                                                                                         -fl'.--                                    ND.GO

                                                                                                                                                                                  ,..,.,_,,
                                                                                                                                   -
                                                                                                                                                                O,«JII.OD         1,174,IW'I
u,1~1'1
                                                                                                                         •"'~-
       ---~ --·_ __
, ..-,.1a
l lllllmW IIZ
1:lrt-.CtD
                           --..•~
                           !'fMaoooaa&TAIDIT              ""'°'°'~
                                                          ""4011:&Mlll
                                                          0011Cl!~l2balW
                                                                                                                         -"'-- __
                                                                                                                               .,
                                                                                                                                                              r,,..1111 ,.~
                                                                                                                                                                                  ',IIN.,.,.,,
                                                                                                                                                                                  ,,m.,qr.,.


                                                                                                                         ___ - ·~-
                           -IKAllCDICll!'I'°
                                 ·=
                                                                                                                         ....----
                                                          omcaw·1am1•
,~,_
12tllllll14

                                                                ....,.                                                   -•-11&\0
                                                                                                                           .,                                  ta.lM:00           1,11{,aul
,_,.,willl

                  ---
                                                                                                                                                                                  1,11'~
                           .inco.
                                                                                                                         -11/---                                    IIM.111
                                                                                                                                                                                  ,..,.,,_
                                                                                                                                                                                  !,l1USt.SI




                  -
!:IID3IMMIE




~-
, _ _ Wl!IE                                                                                                                                                     s,a.o
                                                                                                                             _.
                                                                                                                                                                                  1,......
                                                                                                                                                                                    ---
                           IMSTlll llll..AIII




--                                                                                                                            __
                                                          ~---,CCUIT t;vt:t,'14                                          ...... _ t l ) 4                            tl.011




                                                                                                                         ----
1::,,221lDW 2D;            .UIOIIJ
                           UIIICDI                                                                                                                              ,~.Iii



·-·- -- -~
                                                                                                                         • .,__,tat                             um.ao

                                                                                                                          -·--
                           NjllOOII

,_,._                      . .IIQICII
                                                                                                                         _.,                                  •~OD
                                                                                                                                                                 #.et
                                                                                                                                                                                  2..c1111.-.-
                                                                                                                                                                                  uo,....,.
                                                          IIIOl'MU.

                                                                                                                                     ....                                         :r.-.~
l.lml»W 211
invawm
1212111,!11W·-
,-..-
                           ·OlMA,iJ,i
                           .-ia
                           H111--U.C
                                                          l!R'Ellllill'll,t:l!ZI/Wl21N.12•'i-'Sm!Mllr
                                                          fll'Qllll~41. . . li
                                                          ....,._...l"bHSftll~Wl'lll!TO 1t1r-llC
                                                          - ~ i ' I W S T l l 8 f f 0Ji00Na'l\l'!'IE1'0 "'1.I.IA11WlW:   ---·
                                                                                                                          -·--
                                                                                                                          --~-
                                                                                                                          ---t/,)0
                                                                                                                         ----·     -                            111114
                                                                                                                                                                    ,
                                                                                                                                                              2:U7751
                                                                                                                                                                ~             .
                                                                                                                                                                                  :t.-.m
                                                                                                                                                                                  J.al.,QUI
                                                                                                                                                                                  ~.-.

                                                                                                                         ----
                           PAWll'IM. UC

    ..       ..,
                                                                                                                          -0(--
                           INTED IMTlal                   ~111111'1                                                                                             UGI~              ~IUJ




                                                                                                                          _..__ ...
l-Mltl




       .......--· -
                                                                                                                                                                    .,,.,,
                                                                                                                                                                    4)0.Ct        :r.Ml,JIUS




·~- ---
~                          tMIDIV<lMDI                    ~ U l ltll
                                                          -~,.,,,_
                  ~-
                                                                                                                                                                                  :r.oa,...JIII
                                                                                                                                  .......,_
                                                                                                                         ----
i=--1111                   J1!U1'IIICIFIC)~
                                                                                                                                                                                  ~J,7
,_,.,                                                                                                                    _.,                                        2IJ.CO        ~


       -NII.
,-.w ,..                                                  01'1'1,e&C:U- U'IIJ/1•


                                                                                                                          --.,..._-                             .......
                                                                                                                                                                    al.oil        U,U.llt,11




·-·-- --          ----·-----                                                                                                                                                      ,...........
                                                          ~ia\O!t17                                                                                                               :t.047.l'l'IUII




·----                                                                                                                    ...-f(-~
IZ',11111W-
                           CIO-~U.C                       CIC-..,-oo-olPlllWUC
                                                                                                                              ,,,-._,
                                                                                                                         ......,__,_                         l,d,Ofl.G




       -~                                                                                                                 _..__
                           cac~LU.C
                                                          omc;E~OI-
                                                                                                                                                               ~
                                                                                                                                                                    zro.at        ,,....,,111
                                                                                                                                                                                  i......-r.11i

't»-            »t
                  ------~10 --..                                                                                          _,.,..,.._                         _.,                  a.m,J'l<.ll




       -·   -
                                                                                                                                                                2,0ll/J/t
1:IDll:IOW                                                I D l l Y , , _ _ _ ._ _ibSRVI.-
,m,,,.,,.                                                                                                                -,llllllii...-
                                                                                                                                                                                  ,_,,,
                                                                                                                                                                                  4.0ll;Ultl.71




-·----
                           -l'AISIIIICIH




~-- ----~ ---                                                                                                                 __
                                                          ,.,_,.Qollo ___ P'WY._,..•p,lli!Olmll
                                                                                                                                          .......                                 ,...........
                                                          ONt0.11_,__                                                                                                   II.Ill>




                  -------                                                                                                ----
                                                                                                                          -"--
~t;I
                                                                                                                                                               12.,e,.a,
                                                                                                                                                              U.1110.fC

                                                                                                                         _,,,                                  ,&..!IGl),,Ca      4.101-A

-1f:rlll
-•:DO
-»ltZJI
cm.»ftfff
_,:m
                           - T -&IM1ICIIUC
                           _,,...._IW.'IIGUC
                           IMIEIW..._
                           tMl'E'll,LE,\1191
                                                          ,__,.m
                                                          ..,,_
                                                          lll'ic.;(=al

                                                          .,..,..,                                                        --.
                                                                                                                         ----
                                                                                                                         ------
                                                                                                                              ~-
                                                                                                                         Mtlf _   -        ,_  _,.
                                                                                                                                                                ,_..,
                                                                                                                                                                     71.,
                                                                                                                                                                1,m.14

                                                                                                                                                                &ml.I»
                                                                                                                                                                                  4.101.-.u:I
                                                                                                                                                                                  4,ta.m,.ol
                                                                                                                                                                                  ..,-......as
                                                                                                                                                                                  ..'·11'
                                                                                                                                                                                  '-"~
                                                                                                                                                                                            ,'IIUI




                           --
                           u.mw.119                                                                                                                             UI0.01
                                                          ,.,~
                                                          HI-
...,5211
-m
-·Zl2
                           INTIII\M'!Mel
                                                          -tt••\411
                                                          _,.11
                                                                                                                         ----  ..                               J;IID.m
                                                                                                                                                                UIS.It
                                                                                                                                                                a,1ts.1a
                                                                                                                                                                                  4.1a.8111A
                                                                                                                                                                                  ..,,a.ma

                                                                                                                                                                                            hgo1of4
                              Case 6:16-bk-15889-SY                      Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                                  Desc
                                                                         Main Document   Page 203 of 204
                                                             THOMAS WYLDE LLC Account QulckReportM,--




                                                                                                           ..--"'--    ..----~
                                                                                                                       ---                 "-~

                                                                                                           --"'--
                                                                                                           ---_.,...._.,-·-__
                                                                                                                            --
~li~?l                                                ..c,a.1011                                                                                            ...... ~.w
-          5 1171                                     llc.».tt t 'I                                                                       17.. . .          , ,,11u111.a
                                                                                                                                                            ,.,11.a.ao
-11:zn
~tam
- , s :m
                                                      _,.,,
                                                      ll(;,G,1411                                                                         u.=M

                                                                                                                                                ...
                                                                                                                                          11,1111A1         ,.,...m.n
                                                                                                                                                            ..- - 7 7




                                                                                                                           __
                                                      IIC-C;:1'1)
                                                      ~-= ; ·:·-                                           ............ ~ - ~t            -~,··~            , ...,,...ft!!
-m                                                                                                                                        =-~-,..           •.zzs•.s,


                                                                                                              __
                                                      IIC-T0-'1~12
                                                      1..:. .· . .. :.                                            .,,
                                                                                                           t•• -!_h:,-    ..:...:c..,                       . ~lt"" I:




                                                                                                              __
_.m,sm                                                lle-12-1'12'                                                                             2t1n         •.Dl.11US

-_,....
     m
                                                      . , ___. 1WW:-•-·--
                                                      1110+1'11
                                                                                                            _,.                            1,. . . .
                                                                                                                                           u-
                                                                                                                                                            4,Zll.ilQ-31




----
                              NN                      lile-1~•••2                                                                                           "227,41.77

                                                                                                            .....
                                                      ~·--
                                                                                                           -a.,..e                       lff.Ml'S           4Jtt,1'7IJII
-8'1$                         -00..1.lD
                                                      ..._,_,                                                                                               . .-..,.21
.,,._,,_                                                                                                    .............
                                                                                                                                          '7.7'UI




                                                                                                             --~ ·--....
                              .I NTm l.EAl)jEJt
                              LM!Ell.Eo\Re{           IN0C'li-
                                                                                                                                                ...... ._......
                                                                                                                                           l;o!Ut           •;IOUIIJII




- --
!'2"¥11111•                   IM'l'mlEA1!!EII
                                                      Plffl'fCrdO..S....,__
                                                                                                            ..._.,___,_
                                                                                                            _.,_OA7                                         ~Ill


                                                                                                           __ .,___
111111/llffl                  Qtt,SE
                              ,,ou:ao. ~111           -CM!l('l'(tll1£D'TO l'O'lW)                                                         ().flUDI          4.Q11.391/ll




                                                                                                           ...-"'--
- w ,·                         111\0l                 11CaW12                                                                              U'2M            • ~.m
_,,,.,.,
                                                                                                            __.,....,.,.
                                                                                                                                                            <l.4i.mtl
                                                                                                                                                  ...-to
                                                                                                              __
                                                      110#-MIJ

_,..,
      -                                                                                                       ~-     -
                                                                                                                   ...._._                 ~llUZ




                                                                                                           -_.,-·--
pa,Jml_,                                              - . U12
                                                      IIIC$1.141J                                                                          2.aut  ,...-.11

                                                                                                                     -
                                                                                                                     ~-
                              c wi,,




-_.,- --                                                                                                      __ ..                            ,_ ,~,.      ',m,l!UI




                                                                                                           -of-- ~- ~-
                                                      -        1412
~'1111
-,,,;,                                                _ ,.;2                                                                                      .__._,.
                                                      _ ,,12
_,,..,,
_,..,,
                                                      _,,,,                                                ..,..,                          :ua,&a
                                                      .e-1..1.uz                                                                           ~               -u,



                                                                                                           ----
                                                                                                                                                           ,.-r,.mai

      -                                                                                                    _.,..._me
-111111                       ciooo.                  IIC3-u12




--                                                                                                            __
                                                                                                                                                           .......au,

                                                                                                                         .
                                                                                                                                           UIUD




 __ ---
-JIii                         ~                       MC,Sl:-1'1J

                                                                                                           ......,.._._                   ,.-n             ,.-.-
                                                                                                                           ...
                                                      •ce-1,12

~.,                                                   lic.~1412                                                                            11,1&20
                                                                                                                                                           , .,
                                                                                                                                                           ~


  .,
                                                      oot':1..,,,5M
                                                                                                           _.,,
                                                                                                           ----ea.,l                     "UllfJM




          ----                                                                                                           ~-
                                                                                                                                                           ,......,u:r

-·~   ---                                                                                                  -·--
-'JIii                        D IDI,                  Dlll:tlUl'11 atl                                     - · - - - '"4                   UIU'



          ---.,...,~·---                                                                                   _,.,..    ~·                  ....-,.
                                                      IV•M411                                                                                  a'.1111     Ud,517.&1




-~·
--~
ID'f7_,..,,, .,,,,.,1.1D0.1

          ---·
            __ 01.n•-
                              .UL~
                              ~lP,U,aD
                              -.aw=
                                                      DPS1W5'1Ym!U'&&PIIOP

                                                      _,
                                                      --TWIA                                               -~
                                                                                                           _,,__
                                                                                                           _,..,....
                                                                                                                     ..- .•
                                                                                                                     ~·
                                                                                                                     ........
                                                                                                                                                 uo
                                                                                                                                                 0.00
                                                                                                                                                 HIO       ...-i,1111_.il




                                                                                                              -- - ......
                                                                                                                     ~·
IIJ/lll»tt
_ ,, ,NUOlll74Q
               ~ Q·           JJ&CO.
                              ,N. co.
                                                                                                           _,._                                  LCD
                                                                                                                                                 0.00
                                                                                                           ~,.,_
                                                                                                           --
                                                                                                             --   __
                                                                                                                  ---
111127/111115 ~1111%7-1- ,l;,l&CO.                    Dl'S1M6Tf',\l,W"ll


                                                                                                           ----...p-
IMl!lmlf m



                                                                                                                        -·-
                                                                                                                                         ~




                                                                                                             _.,.__
IM/1WIU1f:m
                              111M
                              ~
                                                      00011a--
                                                      ll001IMW1tlt0UP                                        ...     .-.-                :17,ouJIO
11&1111211U llll                                       6DtllU't.m,ws
                                                      _,IOI                                                _.,.
                                                                                                             _.,.
                                                                                                           -"'·- Rqo
                                                                                                                                         12.llDJID
                                                                                                                                            •.711. .
                                                                                                                                                           ,...un.,,o




                                                                                                             _.,.__
06.'lll201S :IIZII
                                                                                                                                         11,>IUI           ...
                                                      DOOi~·
                                                      0001a-1W, _ QII




                                                                                                             ----
06.'l"201SD

_,,,,_
                                                      ____ __
IMl!ni,m                                                                                                                                  1.7'1.IO         410!.tOIAII

                                                      ____,__°'"_
-·~
                                                      IMS-PTIITl'IUlCIIIOfflllO!Dllt-                                                    (lll,IM.1$)       •~1;31,1LN
00/21tJDlt     &AU!                                   ~-se'f'IU)lBff1mQ2-                                                                ~                 ...--.r1
                                                                              ,..,.                                                       c,.aao-,         4,Nl.-.1'1




                                                      -~
·~                                                    -PJIIIIDSIETT\DIB<Tll!IQ:I~                                                         (;l.DQO.liD)     ,,1111.-,n


--II~-•~.
                                                                                                           _.,...._11!1'
0<121QD11 m

                                                                                                             ----OD!
                                                                                                                                         JII.IIOG,GI)      uiull,ll
~




--
asn., -.s
                               •CO.
                              QWIIIIC)lilMI.


                                                      __ _
                                                      --
                                                      -TMAalY. WtEA
                                                      00.V-l'N
                                                                                                             -of~-
                                                                                                           _..,...
                                                                                                             ---~ .
                                                                                                                                         i;m.1m11111
                                                                                                                                                 o.m
                                                                                                                                           (MO.OD!.
                                                                                                                                                           ,..,,. ..11
                                                                                                                                                           ,.-,~
                                                                                                                                                           4MO-.N

                                                                                                           _,.,...
                                                                                                                  __ .                                     ..-~"
05/IIIZJli                                                                                                                               r,0,000.a;)J

                                                                 ....
                                                      -->nti,-0.V, ........
                                                                                                           _.,,_f1!1ZI
                                                                                                           -...-                                .... ,,t1~n
                                                                                                                                                      .......,.
                                                                                                                                            1'.1112.IIO)   •.Ml.Men•



                                                                                                            ----- ~-
_          , .u,- ,aei

                                                      -l -
                              .U&C:O,                 -'MAll,IOl&lnta·




                                                      --L·- -                                              _.,..                        /1~
O llffnD\J                                                                                                                                 ,      ~        •AU.-l't
                                                                                                                                                           ...,,....11
. .-.s-                                                                                                                                  (1.DCIO.llllt
tlll'llnllt5¥1h                                                                                                                          11.00D,llll       4.QJ.lllf.tl
                                                                                                                                        , . ~n

                                                                                                                   .. - -
                                                                                                                                                           • .42U9UI



     om.              -
                                                  -                                     -                   ---
                                                                                                            -_____
                                                                                                                 - -
-,_,_
rn.;;¥.¥ '°"
~

Wll'llOW

,,,,_.
~• I
                                                      ,.,._
                                                      _.....,
                                                      ""'   "
                                                      ----a...
                                                      ~
                                                              ---
                                                      ---HOl.lZZIIIC
                                                                                                             _,,,_
                                                                                                             _..,_
                                                                                                           ..,.
                                                                                                               ..
                                                                                                                         -
                                                                                                                                         1t,llal.Cll

                                                                                                                                          ..
                                                                                                                                         10,cm,oo
                                                                                                                                                cu»
                                                                                                                                                                 IO,IIIIO.III)
                                                                                                                                                                 .,_~
                                                                                                                                                                 l5,lm.CII
                                                                                                                                                                 . ..ao


                                                                                                             -"'-        ,.._             l,Jll:.IO


                                                      _..,_IQllZINC'
                                                                                                           ·---
                                                                                                            --- .....,._                    .,,,
                                                                                                                                         1IUIIIUIII


a,_,
\lQl/llll4                                                                                                                                                       )l,ffl.lO

                                                                                                                ......                      '5llllO




                                                                                                            ---
                                                                                                                                           ,_.a

                                                                                                            ---- -
                                                                                                                                                                 ~
fflll'll!III
.,_sz
                                                      ~-2adpor-Alcllonfll06ICVol.9C'TIUllll)$UC
                                                                                                           -a.a.--.                       $          ~           -.,a.a
-                                                     --•'Ml.lC•---~
                                                      Ofl'QIUMaQ llllnS




                                                                                                            ---
et-»ti                                                aa..-.-.am11e~-
                                                                                                                                          1.-.n                  ,.1 .a11•
1 1171/»U
                                                                                                           ....,__                        ..-..
                                                                                                                                            .uT
                                                                                                                                                                 ~1311$
                                                                                                                                                                 _,,,2
01n--, o, 1111s11

                                                                                                                                                                    ,..a.,,
                              Case 6:16-bk-15889-SY                            Doc 394 Filed 10/28/19 Entered 10/28/19 12:23:13                                   Desc
                                                                               Main Document   Page 204 of 204
                                                                          THOMAS WYLDE LLC Aecount QulckReport.u T,._,,_




 °"'_,..
 Ot/111:111115
 171/J'11:11D11-
~•-s
                               ""
                               Lms-- ...-~------.-y
                               ~u.e
                               II.A. M \ o l l A - C O
                                                                        __--
                                                                      ......
                                                                   oao, -c.e. -
                                                                  ,.
                                                                  ,.....,
                                                                   ---l'UIWU.C:IOTIIIU.C
                                                                                         •• NIINUl5                        ,~ ,..,,,..


                                                                                                                           ---- -.
                                                                                                                           ,.,...,.._
                                                                                                                           -~
                                                                                                                           ,,._._
                                                                                                                                         .•            _..,.....
                                                                                                                                                           111a

                                                                                                                                                       1.-.ol
                                                                                                                                                                       .._...,
                                                                                                                                                                       c..t.l'lo• •• ,



                                                                                                                                                                       n.«.11
                                                                                                                                                                       l'S,!01,117




                                                                                                                           ---
-mllli                                                                                                                                                     illuf       111,llll'I...
                                                                                                                                                       ..,.,..~        .... ,..,..,.,
y.,,u_..,;..~                  r..b,-;.. •"'-....;..:.-=:~_..._
                                                                                                                           "-" -··-~
C1J12in, 11S\S
......_.,_r.o,, ,.,.~ WI"<#




-·
-SSS)S

...,,,,..,.. ,..,..~
-·
_.,.
                               cu.-
                               _,oe~
                               ,,,,,,;..i,1 ~



                               .111.,.-CN1f"'l1'
                               l'01W.WI
                                                       •-   --.
                                                                  UIS
                                                                  "
                                                                  U IS
                                                                      .
                                                                  U11PA.-rK'I/D'TOl'01W
                                                                  ....,._,,...,,1'0,.,,...t.u:
                                                                  .....,_,.,s_....,..,a
                                                                  IIIUB:IMII 'IO l'OfW WI
                                                                                                                           ----
                                                                                                                            -----
                                                                                                                           ......


                                                                                                                           ---  -
                                                                                                                            -----
                                                                                                                                    ~




                                                                                                                                    __
                                                                                                                                         .. __....
                                                                                                                                                     (11.1lr.,.OCIJ
                                                                                                                                                       .. -,. ..
                                                                                                                                                      ,us:oe1
                                                                                                                                                       ,
                                                                                                                                                      IU>l.$0
                                                                                                                                                      lf.-.m)
                                                                                                                                                                        ..
                                                                                                                                                                       Ill.In..
                                                                                                                                                                       , ,, ,..
                                                                                                                                                                       :u,au.
                                                                                                                                                                       _,..
                                                                                                                                                                       'IUIT.ll


                                                                                                                                                                       111--

                                                                                                                            ---
                                                                                                                           C0-.11112                   UI...           11,aut
_,ss,_1                        IAie-ltlt.                         Utt                                                                                 ~




 -
                                                                                                                                                                       11.-.UO




                                                                                                                            ----
-,ine-as1,                     ~T - ~                             a:,11                                                                              0t.•.o111         IIJ,03a.)O
tD121112mCl'II                 W.C-IEIIN1                         SI\I

                                                                  ,__
                                                                  Qltl.-nrTllt;\IQ 'l'Ol'O'M-
                                                                                                                            ...     .,...,....,.
                                                                                                                                                      (!l,J,!'1.00)
                                                                                                                                                     .-..ot
                                                                                                                                                                      ~1.m.so
                                                                                                                                                                      .,...,..,..
                                                                                                                                                                       '1.DJ"
MllltlDII
....._.,.,,                                                       ..,.
                                                                                                                            -·-
                                                                                                                            --         .....          14.GO.CO




 _,_                                                                                                                        -~
                               ~
                                                                  _,                                                                                 ('4,IIIUO)




     --
IM/1\i:IIIIS Pf15 Cft
IIID:DIII



       ___ -
           --
                               :I\IIIO-n.
                                                                  -'l'rlla'
                                                                                                                            -"--                     IIUIUl!I
                                                                                                                                                     'IUIDJII
                                                                                                                                                                       "~
                                                                                                                                                                      '1,11211.31



 -·
lilllolalltfAU




--
GIii~
                               CII.T
                               _,,
                                                                  .,,
                                                                  IIAT~-,-~
                                                                  ss,,                                                     --
                                                                                                                           ---- __
                                                                                                                           _.,_IDi

                                                                                                                           ----- ....
                                                                                                                           ..,...,     .....
                                                                                                                                                      c,,;m,9')
                                                                                                                                                     H-a
                                                                                                                                                     fllM'.eQI
                                                                                                                                                      1.m.»
                                                                                                                                                      17.f~.OID
                                                                                                                                                                      IDAZUI.
                                                                                                                                                                      a.--
                                                                                                                                                                      IO.Ol.3'
                                                                                                                                                                      .,,..

                                                                                                                           ----                       u-
oe,-,,
                                                                                                                                                     ....,
 -· ---- .
                                                                                                                           _.,_,...MM
                                                                                                                                       --
                                                                  p...l

..,_,r,,1


     ---
...,.,,,,,s.
                                                                  .....
                                                                  1'1'11-10


                                                                  ~
                                                                  ~
                                                                  ,..,
                                                                  ..,,,
                                                                                                                           ~"--
                                                                                                                           ----
                                                                                                                           ... __
                                                                                                                           --      -   *--
                                                                                                                                       .....
                                                                                                                                                     ~,.,,
                                                                                                                                                     1:l,3IIUII
                                                                                                                                                                      1111,lltA


                                                                                                                                                                      11.-.
                                                                                                                                                                      11.-..

                                                                                                                           ---
                               OIi'/-«                                                                                                               (13,....,




--
-·
-""

- ---
OWIDIS
~I"-
           ....                ~
                                                                  ~

                                                                  .,,....
                                                                  _,
                                                                  "'11,.,..,,.IICW'IQCINE
                                                                                                                           --   ~-
                                                                                                                                    .,


                                                                                                                           -- ·-· ·---
                                                                                                                           .,..,_153,1
                                                                                                                           _.......,
                                                                                                                                       ----
                                                                                                                                       -·
                                                                                                                                       ·
                                                                                                                                       ~
                                                                                                                                                      ,.Jig
                                                                                                                                                     11.IIO.GO>

                                                                                                                                                     (Wal.all)
                                                                                                                                                     1U7la
                                                                                                                                                     (W,8IUII)
                                                                                                                                                      un.ao
                                                                                                                                                                      IY'O•
                                                                                                                                                                      '1.RW
              "16              l!ON4..,..


                                                                                                                                   -- =·
11/211VlO!f                                                       #11                                                                                o.mtlOI'




                                                                                                                                                                        ,.,.,.
